 

EXHIBIT 10.10 

  

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of September 21,
2012 (the “Assignment”), is entered into by and among Redwood Residential
Acquisition Corporation (the “Assignor” and, solely in its capacity as servicing
administrator described herein, the “Servicing Administrator”), Sequoia
Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer (the
“Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2012 (the “Pooling and Servicing Agreement”) among the Depositor, the Assignee
and Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.          Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 



 

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.                             Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.                             Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:   

  Section   Matter           11.20   Servicer Shall Provide Access and
Information as Reasonably Required.

 

2

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:   

   Section   Matter             Addendum I   Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:   

  Section               11.09   Transfer of Accounts.           11.16  
Statements to the Owner.           Subsection 2.04 of Addendum I   Servicer
Compliance Statement.           Subsection 2.05 of Addendum I   Report on
Assessment of Compliance and Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.         

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

Flow Servicing Agreement:   

  Section   Matter           Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel

 

3

 

 

  Last sentence of 11.14, with respect to Servicing Advances only   Payment of
Servicing Advances to Servicer           11.17   P&I Advances           11.25(b)
  Funding of P& I Advances, including without limitation funding of Prepayment
Interest Shortfalls pursuant to the second paragraph of Section 11.15          
11.25(c)   Funding of Servicing Advances           14.03   Payment of
termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2013, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)((2)(iii) of Regulation AB and
its compliance statement required under Item 1123 of Regulation AB.

 

4

 

 

4.                           Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.                           Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.                           Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.                           Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

5

 

 

8.                            Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund

Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.                            Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.                          Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.                          Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

6

 

 

12.                          Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2012-4

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #48174300, Sequoia Mortgage Trust 2012-4 Distribution Account

 

7

 

 

13.                          Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2012-4” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.          Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

  

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.


 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION       By:        
  Name:           Title:  

 

  DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING, INC.         By:           Name:
          Title:  

 

  ASSIGNEE:       Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, not in its individual capacity but solely as Trustee         By:  
        Name:           Title:  

 

  SERVICER:       CENLAR FSB         By:           Name:           Title:  

 

  [Signatures continue on following page]

 

Signature Page to Assignment, Assumption and Recognition Agreement – Cenlar
(SEMT 2012-4)

 

 

 

  

SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION      
  By:           Name:           Title:  

 

Accepted and agreed to by:

 

MASTER SERVICER:   WELLS FARGO BANK, N.A.         By:           Name:          
Title:    

 

Signature Page to Assignment, Assumption and Recognition Agreement – Cenlar
(SEMT 2012-4)

 

 

 

 

 

EXHIBIT I

   

Primary
Servicer   Servicing Fee %   Servicing
Fee—Flatdollar   Servicing Advance
Methodology   Originator   Loan Group   Loan Number   Amortization Type   Lien 
Position   HELOC
Indicator 1000383   0.002500           1002793       000041592   1   1   0
1000383   0.002500           1002793       000041840   1   1   0 1000383  
0.002500           1002793       000043481   1   1   0 1000383   0.002500      
    1002793       000046344   1   1   0 1000383   0.002500           1006318    
  1000035380   1   1   0 1000383   0.002500           1006318       1000038630  
1   1   0 1000383   0.002500           1006318       1000039359   1   1   0
1000383   0.002500           1006318       1000040014   1   1   0 1000383  
0.002500           1006318       1000040381   1   1   0 1000383   0.002500      
    1006318       1010035614   1   1   0 1000383   0.002500           1006318  
    1010036249   1   1   0 1000383   0.002500           1006318       1110037256
  1   1   0 1000383   0.002500           1006318       1170038571   1   1   0
1000383   0.002500           1006318       1170039150   1   1   0 1000383  
0.002500           1006318       1230035339   1   1   0 1000383   0.002500      
    1006318       1240037337   1   1   0 1000383   0.002500           1006318  
    1240039363   1   1   0 1000383   0.002500           1006324       41120006  
1   1   0 1000383   0.002500           1006324       41120034   1   1   0
1000383   0.002500           1006324       60120196   1   1   0 1000383  
0.002500           1006324       70120200   1   1   0 1000383   0.002500        
  1006324       70120239   1   1   0 1000383   0.002500           1006324      
60120223   1   1   0 1000383   0.002500           1006324       70120269   1   1
  0 1000383   0.002500           1008808       6013542   1   1   0 1000383  
0.002500           1008808       6016996   1   1   0 1000383   0.002500        
  1008808       6018746   1   1   0 1000383   0.002500           1008808      
6021146   1   1   0 1000383   0.002500           1008808       8001277   1   1  
0 1000383   0.002500           1008808       6021289   1   1   0 1000383  
0.002500           1000290       538478   1   1   0 1000383   0.002500          
1001770       1050002894   1   1   0 1000383   0.002500           1001770      
1110000242   1   1   0 1000383   0.002500           1001770       1110000252   1
  1   0 1000383   0.002500           1001770       1200004506   1   1   0
1000383   0.002500           1001770       1400007593   1   1   0 1000383  
0.002500           1001770       1400007645   1   1   0 1000383   0.002500      
    1001770       1400007704   1   1   0 1000383   0.002500           1001770  
    1400007801   1   1   0 1000383   0.002500           1001770       1400007804
  1   1   0 1000383   0.002500           1001770       1400007805   1   1   0
1000383   0.002500           1001770       1400007812   1   1   0 1000383  
0.002500           1001770       1400007832   1   1   0 1000383   0.002500      
    1001770       1400007856   1   1   0 1000383   0.002500           1001770  
    1400007874   1   1   0 1000383   0.002500           1001770       1400007880
  1   1   0 1000383   0.002500           1001770       1400008061   1   1   0
1000383   0.002500           1001770       1500014525   1   1   0 1000383  
0.002500           1001770       3170000702   1   1   0 1000383   0.002500      
    1001770       3500007638   1   1   0 1000383   0.002500           1001770  
    3900000606   1   1   0 1000383   0.002500           1001770       5450001705
  1   1   0 1000383   0.002500           1001770       5450001709   1   1   0
1000383   0.002500           1001770       5830000566   1   1   0 1000383  
0.002500           1001770       6010000519   1   1   0 1000383   0.002500      
    1001770       6030000945   1   1   0 1000383   0.002500           1001770  
    6010000533   1   1   0 1000383   0.002500           1000497      
2012-2019694   1   1   0 1000383   0.002500           1000497       2012-2026569
  1   1   0 1000383   0.002500           1000235       1207877BEL   1   1   0
1000383   0.002500           1000235       1208481BEL   1   1   0 1000383  
0.002500           1010347       25012056352   1   1   0 1000383   0.002500    
      1010347       10112055801   1   1   0 1000383   0.002500           1008498
      503281299   1   1   0 1000383   0.002500           1008498       503293777
  1   1   0 1000383   0.002500           1008498       503397233   1   1   0
1000383   0.002500           1008498       503399099   1   1   0 1000383  
0.002500           1008498       503408630   1   1   0 1000383   0.002500      
    1008498       503423103   1   1   0 1000383   0.002500           1008498    
  503431227   1   1   0 1000383   0.002500           1008498       503440157   1
  1   0 1000383   0.002500           1008498       503465940   1   1   0 1000383
  0.002500           1008498       503470981   1   1   0 1000383   0.002500    
      1008498       503475609   1   1   0 1000383   0.002500           1008498  
    503477657   1   1   0 1000383   0.002500           1008498       503481383  
1   1   0 1000383   0.002500           1008498       503481770   1   1   0
1000383   0.002500           1008498       503482824   1   1   0 1000383  
0.002500           1008498       503483695   1   1   0 1000383   0.002500      
    1008498       503486606   1   1   0 1000383   0.002500           1008498    
  503496904   1   1   0 1000383   0.002500           1008498       503500466   1
  1   0 1000383   0.002500           1008498       503502635   1   1   0 1000383
  0.002500           1008498       503502640   1   1   0 1000383   0.002500    
      1008498       503502709   1   1   0 1000383   0.002500           1008498  
    503503129   1   1   0 1000383   0.002500           1008498       503504901  
1   1   0 1000383   0.002500           1008498       503505554   1   1   0
1000383   0.002500           1008498       503510454   1   1   0 1000383  
0.002500           1008498       503511836   1   1   0 1000383   0.002500      
    1008498       503514146   1   1   0 1000383   0.002500           1008498    
  503516842   1   1   0 1000383   0.002500           1008498       503517308   1
  1   0 1000383   0.002500           1008498       503518784   1   1   0 1000383
  0.002500           1008498       503519978   1   1   0 1000383   0.002500    
      1008498       503524416   1   1   0 1000383   0.002500           1008498  
    503529560   1   1   0 1000383   0.002500           1008498       503539010  
1   1   0 1000383   0.002500           1008498       503540128   1   1   0
1000383   0.002500           1008498       503541463   1   1   0 1000383  
0.002500           1008498       503549382   1   1   0 1000383   0.002500      
    1000522       1001486318   1   1   0 1000383   0.002500           1000522  
    1101494434   1   1   0 1000383   0.002500           1000522       1101506307
  1   1   0 1000383   0.002500           1001105       6000103173   1   1   0
1000383   0.002500           1001105       6000106333   1   1   0 1000383  
0.002500           1001105       6000108057   1   1   0 1000383   0.002500      
    1001105       6000109477   1   1   0 1000383   0.002500           1001105  
    6000110129   1   1   0 1000383   0.002500           1001105       6000111267
  1   1   0 1000383   0.002500           1001105       6000114360   1   1   0
1000383   0.002500           1001105       6000118379   1   1   0 1000383  
0.002500           1001105       8000881055   1   1   0 1000383   0.002500      
    1001105       8000890098   1   1   0 1000383   0.002500           1001105  
    8000939812   1   1   0 1000383   0.002500           1001105       8000981970
  1   1   0 1000383   0.002500           1001105       8001015158   1   1   0
1000383   0.002500           1001105       8001017899   1   1   0 1000383  
0.002500           1001105       8001041238   1   1   0 1000383   0.002500      
    1001105       8001057499   1   1   0 1000383   0.002500           1001105  
    8001063240   1   1   0 1000383   0.002500           1001242       3701427520
  1   1   0 1000383   0.002500           1003970       2012000486   1   1   0
1000383   0.002500           1003970       2012000535   1   1   0 1000383  
0.002500           1003970       2012000697   1   1   0 1000383   0.002500      
    1003970       2012000780   1   1   0 1000383   0.002500           1003970  
    2012600046   1   1   0 1000383   0.002500           1003970       2012001068
  1   1   0 1000383   0.002500           1000199       1422001719   1   1   0
1000383   0.002500           1000199       2432000033   1   1   0 1000383  
0.002500           1000199       236-2000515   1   1   0 1000383   0.002500    
      1011266       0062056254   1   1   0 1000383   0.002500           1011266
      0062099775   1   1   0 1000383   0.002500           1000953      
336104061   1   1   0 1000383   0.002500           1000953       336105704   1  
1   0 1000383   0.002500           1000953       338470372   1   1   0 1000383  
0.002500           1002956       1800058447   1   1   0 1000383   0.002500      
    1002956       4500047702   1   1   0 1000383   0.002500           1002956  
    5000048070   1   1   0 1000383   0.002500           1001098       4812060037
  1   1   0 1000383   0.002500           1000536       2017605389   1   1   0
1000383   0.002500           1000536       2017605480   1   1   0 1000383  
0.002500           1000536       2036607780   1   1   0 1000383   0.002500      
    1000536       2042603853   1   1   0 1000383   0.002500           1000536  
    2045701846   1   1   0 1000383   0.002500           1000536       2071604039
  1   1   0 1000383   0.002500           1000536       2071604353   1   1   0
1000383   0.002500           1000536       2096601624   1   1   0 1000383  
0.002500           1000536       2117601808   1   1   0 1000383   0.002500      
    1000536       2117602764   1   1   0 1000383   0.002500           1000536  
    2123700896   1   1   0 1000383   0.002500           1000536       2123700926
  1   1   0 1000383   0.002500           1000536       2131701122   1   1   0
1000383   0.002500           1000536       2131701244   1   1   0 1000383  
0.002500           1000536       2136600394   1   1   0 1000383   0.002500      
    1000536       2138603379   1   1   0 1000383   0.002500           1000536  
    2153601597   1   1   0 1000383   0.002500           1000536       2154601272
  1   1   0 1000383   0.002500           1000536       2154601577   1   1   0
1000383   0.002500           1000536       2156602122   1   1   0 1000383  
0.002500           1000536       2186600308   1   1   0 1000383   0.002500      
    1000536       2210600914   1   1   0 1000383   0.002500           1000536  
    2212602280   1   1   0 1000383   0.002500           1000536       2218601800
  1   1   0 1000383   0.002500           1000536       2239600172   1   1   0
1000383   0.002500           1000536       2244701901   1   1   0 1000383  
0.002500           1000536       2254600198   1   1   0 1000383   0.002500      
    1000536       2265600062   1   1   0 1000383   0.002500           1000536  
    2278600206   1   1   0 1000383   0.002500           1000536       2333600158
  1   1   0 1000383   0.002500           1000536       3006614589   1   1   0
1000383   0.002500           1000536       3602601465   1   1   0 1000383  
0.002500           1000536       3602601552   1   1   0 1000383   0.002500      
    1000536       3602601554   1   1   0 1000383   0.002500           1000536  
    3679601726   1   1   0 1000383   0.002500           1000536       3721600152
  1   1   0 1000383   0.002500           1000536       3726600995   1   1   0
1000383   0.002500           1000536       3726601058   1   1   0 1000383  
0.002500           1000536       6005600438   1   1   0 1000383   0.002500      
    1000536       6007600110   1   1   0 1000383   0.002500           1000536  
    6007600118   1   1   0 1000383   0.002500           1000536       6014600565
  1   1   0 1000383   0.002500           1000536       6015600392   1   1   0
1000383   0.002500           1000536       6018600057   1   1   0 1000383  
0.002500           1000536       6027600033   1   1   0 1000383   0.002500      
    1000536       7000604261   1   1   0 1000383   0.002500           1000536  
    20031100064   1   1   0 1000383   0.002500           1000536      
20171100684   1   1   0 1000383   0.002500           1000536       20171100685  
1   1   0 1000383   0.002500           1000536       20361100071   1   1   0
1000383   0.002500           1000536       20631100984   1   1   0 1000383  
0.002500           1000536       20631101021   1   1   0 1000383   0.002500    
      1000536       20631101052   1   1   0 1000383   0.002500           1000536
      20981100024   1   1   0 1000383   0.002500           1000536      
21351100429   1   1   0 1000383   0.002500           1000536       21391100240  
1   1   0 1000383   0.002500           1000536       21411100265   1   1   0
1000383   0.002500           1000536       21531100019   1   1   0 1000383  
0.002500           1000536       21531100099   1   1   0 1000383   0.002500    
      1000536       21981100432   1   1   0 1000383   0.002500           1000536
      22891100332   1   1   0 1000383   0.002500           1000536      
23041100814   1   1   0 1000383   0.002500           1000536       23191100006  
1   1   0 1000383   0.002500           1000536       30521100410   1   1   0
1000383   0.002500           1000536       30521100434   1   1   0 1000383  
0.002500           1000536       30521100453   1   1   0 1000383   0.002500    
      1000536       30521100462   1   1   0 1000383   0.002500           1000536
      30521100507   1   1   0 1000383   0.002500           1000536      
22831100222   1   1   0 1000383   0.002500           1000536       36431100240  
1   1   0 1000383   0.002500           1000457       89718555   1   1   0
1000383   0.002500           1000457       89760250   1   1   0 1000383  
0.002500           1000457       89769962   1   1   0 1000383   0.002500        
  1000457       89795264   1   1   0 1000383   0.002500           1000457      
500005200   1   1   0 1000383   0.002500           1000324       1311122076   1
  1   0 1000383   0.002500           1000324       1312121374   1   1   0
1000383   0.002500           1000324       1312121460   1   1   0 1000383  
0.002500           1000324       1312122038   1   1   0 1000383   0.002500      
    1000324       1312122086   1   1   0 1000383   0.002500           1000324  
    1351205608   1   1   0 1000383   0.002500           1000324       1351206300
  1   1   0 1000383   0.002500           1000324       1351207180   1   1   0
1000383   0.002500           1000324       1351207433   1   1   0 1000383  
0.002500           1000324       1351209543   1   1   0 1000383   0.002500      
    1000324       1351210452   1   1   0 1000383   0.002500           1000324  
    1351210837   1   1   0 1000383   0.002500           1000324       1351211426
  1   1   0 1000383   0.002500           1000324       1351211705   1   1   0
1000383   0.002500           1000324       1351211907   1   1   0 1000383  
0.002500           1000324       1351211933   1   1   0 1000383   0.002500      
    1000324       1351213354   1   1   0 1000383   0.002500           1000324  
    1351213992   1   1   0 1000383   0.002500           1000324       1351214232
  1   1   0 1000383   0.002500           1000324       1351214874   1   1   0
1000383   0.002500           1000324       1351215171   1   1   0 1000383  
0.002500           1000324       1351215263   1   1   0 1000383   0.002500      
    1000324       1351215541   1   1   0 1000383   0.002500           1000324  
    1351215628   1   1   0 1000383   0.002500           1000324       1351218206
  1   1   0 1000383   0.002500           1000324       1351218527   1   1   0
1000383   0.002500           1000324       1351221600   1   1   0 1000383  
0.002500           1000324       1351222604   1   1   0 1000383   0.002500      
    1000324       1451211951   1   1   0 1000383   0.002500           1000324  
    1451216800   1   1   0 1000383   0.002500           1000324       1612451068
  1   1   0 1000383   0.002500           1000324       1351223389   1   1   0
1000383   0.002500           1001863       245958   1   1   0 1000383   0.002500
          1001863       251344   1   1   0 1000383   0.002500           1001863
      252229   1   1   0 1000383   0.002500           1001863       244860   1  
1   0 1000383   0.002500           1001863       247207   1   1   0 1000383  
0.002500           1001863       249795   1   1   0 1000383   0.002500          
1001863       252310   1   1   0 1000383   0.002500           1001863      
256695   1   1   0 1000383   0.002500           1005723       38335063   1   1  
0 1000383   0.002500           1000458       8501150859   1   1   0 1000383  
0.002500           1000458       8501151390   1   1   0 1000383   0.002500      
    1000458       8501151418   1   1   0 1000383   0.002500           1000312  
    001070929   1   1   0 1000383   0.002500           1000312       001077549  
1   1   0 1000383   0.002500           1000312       001089309   1   1   0
1000383   0.002500           1000312       001092866   1   1   0 1000383  
0.002500           1000312       001097193   1   1   0 1000383   0.002500      
    1000312       001105945   1   1   0 1000383   0.002500           1000312    
  001106404   1   1   0 1000383   0.002500           1000312       001106538   1
  1   0 1000383   0.002500           1000312       001107179   1   1   0 1000383
  0.002500           1000312       001108102   1   1   0 1000383   0.002500    
      1000312       001079366   1   1   0 1000383   0.002500           1000312  
    001100612   1   1   0 1000383   0.002500           1000312       001105006  
1   1   0 1000383   0.002500           1000312       001105130   1   1   0
1000383   0.002500           1000312       001105906   1   1   0 1000383  
0.002500           1000312       001106206   1   1   0 1000383   0.002500      
    1000312       001106860   1   1   0 1000383   0.002500           1000312    
  001107251   1   1   0 1000383   0.002500           1000312       001114153   1
  1   0

 

 

 

 

Loan Purpose   Cash Out
Amount   Total Origination
and Discount
Points   Covered/High
Cost Loan
Indicator   Relocation Loan
Indicator   Broker Indicator   Channel   Escrow
Indicator   Senior Loan
Amount(s)   Loan Type of Most
Senior Lien 9                       1   0   0     7                       1   4
  0     7                       1   0   0     7                       1   0   0
    9                       1   0   0     9                       1   0   0    
7                       1   0   0     9                       1   0   0     9  
                    1   0   0     9                       1   4   0     9      
                1   4   0     9                       1   4   0     7          
            1   0   0     7                       1   0   0     9              
        1   0   0     3                       1   0   0     9                  
    1   0   0     9                       1   0   0     7                      
1   0   0     7                       1   0   0     9                       1  
0   0     7                       1   0   0     7                       1   4  
0     7                       1   4   0     9                       2   0   0  
  9                       2   0   0     9                       2   0   0     7
                      2   4   0     7                       5   0   0     7    
                  2   0   0     7                       5   0   0     7        
              1   0   0     3                       1   0   0     9            
          1   0   0     9                       1   4   0     7                
      1   0   0     7                       1   0   0     7                    
  1   0   0     7                       1   0   0     7                       1
  4   0     9                       1   0   0     9                       1   0
  0     9                       1   0   0     9                       1   0   0
    3                       1   0   0     9                       1   0   0    
7                       1   0   0     9                       1   0   0     7  
                    1   4   0     9                       1   4   0     7      
                1   0   0     9                       1   4   0     7          
            1   4   0     7                       1   4   0     7              
        1   4   0     9                       1   0   0     9                  
    1   0   0     7                       1   4   0     9                      
1   4   0     7                       1   0   0     7                       1  
4   0     7                       1   4   0     7                       1   4  
0     3                       5   0   0     9                       5   0   0  
  9                       2   0   0     9                       2   4   0     9
                      2   4   0     9                       5   0   0     3    
                  5   0   0     9                       5   4   0     9        
              5   0   0     9                       2   4   0     3            
          5   4   0     7                       1   0   0     3                
      2   4   0     7                       5   4   0     9                    
  5   4   0     9                       2   0   0     7                       5
  4   0     7                       1   4   0     9                       2   0
  0     7                       5   0   0     9                       1   4   0
    3                       5   4   0     9                       5   0   0    
7                       5   4   0     7                       5   0   0     3  
                    5   0   0     9                       2   0   0     7      
                2   4   0     7                       5   0   0     9          
            5   4   0     9                       5   0   0     7              
        5   0   0     7                       5   0   0     7                  
    2   0   0     7                       5   0   0     3                      
2   4   0     7                       2   0   0     7                       5  
4   0     7                       2   4   0     9                       2   0  
0     6                       1   4   0     9                       2   0   0  
  7                       2   0   0     7                       2   0   0     7
                      2   4   0     6                       2   0   0     9    
                  2   0   0     7                       2   4   0     7        
              2   0   0     7                       1   0   0     9            
          1   0   0     9                       1   0   0     3                
      1   0   0     9                       1   0   0     9                    
  1   0   0     9                       1   0   0     9                       1
  4   0     9                       1   0   0     7                       1   4
  0     9                       1   0   0     9                       1   0   0
    9                       1   0   0     7                       1   4   0    
7                       1   4   0     9                       1   4   0     7  
                    1   4   0     7                       1   0   0     7      
                1   0   0     7                       1   0   0     7          
            1   4   0     9                       1   4   0     7              
        1   4   0     7                       1   0   0     7                  
    1   4   0     9                       1   4   0     7                      
1   4   0     7                       2   4   0     9                       1  
0   0     7                       1   0   0     7                       1   4  
0     7                       1   4   0     7                       1   0   0  
  3                       1   0   0     9                       1   4   0     9
                      1   0   0     7                       1   4   0     6    
                  1   4   0     7                       1   4   0     9        
              1   4   0     7                       1   4   0     7            
          1   4   0     7                       1   4   0     9                
      1   0   0     7                       1   4   0     7                    
  1   4   0     3                       1   4   0     9                       1
  0   0     7                       1   4   0     9                       1   0
  0     9                       1   4   0     7                       1   4   0
    3                       1   0   0     9                       1   4   0    
9                       1   0   0     7                       1   4   0     3  
                    1   0   0     7                       1   4   0     9      
                1   0   0     9                       1   0   0     9          
            1   0   0     9                       1   0   0     7              
        1   4   0     7                       1   4   0     7                  
    1   0   0     7                       1   0   0     9                      
1   4   0     7                       1   4   0     7                       1  
4   0     7                       1   4   0     7                       1   0  
0     7                       1   0   0     7                       1   0   0  
  7                       1   4   0     9                       1   4   0     7
                      1   0   0     7                       1   0   0     7    
                  1   4   0     9                       1   0   0     9        
              1   4   0     7                       1   4   0     7            
          1   4   0     7                       1   4   0     7                
      1   4   0     9                       1   0   0     7                    
  1   0   0     7                       1   4   0     7                       1
  4   0     7                       1   4   0     9                       1   0
  0     6                       1   0   0     6                       1   0   0
    7                       1   0   0     9                       1   0   0    
7                       1   0   0     7                       1   0   0     9  
                    1   0   0     9                       1   4   0     7      
                1   4   0     7                       2   4   0     7          
            1   0   0     7                       1   4   0     9              
        2   4   0     9                       1   0   0     9                  
    1   4   0     9                       1   0   0     9                      
1   0   0     9                       1   0   0     9                       2  
4   0     9                       2   0   0     6                       2   4  
0     9                       2   0   0     7                       2   4   0  
  7                       2   4   0     9                       2   4   0     7
                      2   0   0     9                       2   0   0     7    
                  2   4   0     9                       2   0   0     9        
              2   4   0     9                       2   4   0     7            
          2   4   0     7                       2   4   0     9                
      2   4   0     7                       2   4   0     7                    
  2   4   0     9                       2   4   0     9                       2
  4   0     7                       2   0   0     7                       2   4
  0     7                       2   4   0     9                       5   4   0
    9                       1   4   0     9                       1   0   0    
7                       2   4   0     7                       1   4   0     9  
                    1   4   0     9                       1   4   0     7      
                1   4   0     9                       1   4   0     7          
            1   4   0     9                       1   4   0     7              
        1   4   0     9                       1   4   0     7                  
    1   4   0     3                       1   0   0     7                      
1   0   0     9                       1   4   0     7                       1  
4   0     7                       1   0   0     9                       1   0  
0     9                       1   0   0     9                       1   0   0  
  6                       1   4   0     7                       1   4   0     7
                      1   4   0     9                       1   4   0     7    
                  1   4   0     9                       1   4   0     7        
              1   4   0     9                       1   4   0     7            
          1   0   0     7                       1   4   0     7                
      1   0   0     7                       1   4   0     7                    
  1   4   0    

 

 

 

 

Hybrid Period of
Most Senior Lien
(in
months)   Neg Am Limit of
Most Senior Lien   Junior Mortgage
Balance   Origination Date of
Most Senior Lien   Origination Date   Original Loan
Amount   Original
Interest
Rate   Original
Amortization Term   Original Term
to
Maturity   First Payment
Date
of Loan         450000.00       20120330   673000.00   0.041250   180   180  
20120501         0.00       20120514   800000.00   0.048750   360   360  
20120701         0.00       20120509   649000.00   0.043750   360   360  
20120701         0.00       20120622   760500.00   0.041250   360   360  
20120801         0.00       20120213   732500.00   0.046250   360   360  
20120401         0.00       20120615   1263300.00   0.041250   360   360  
20120801         0.00       20120605   750000.00   0.042500   360   360  
20120801         0.00       20120618   878000.00   0.040000   360   360  
20120801         0.00       20120703   731000.00   0.038750   360   360  
20120901         0.00       20120224   675000.00   0.038750   180   180  
20120401         0.00       20120525   975000.00   0.046250   360   360  
20120701         0.00       20120403   483200.00   0.038750   180   180  
20120601         0.00       20120530   739900.00   0.042500   360   360  
20120801         0.00       20120518   1500000.00   0.041250   360   360  
20120701         0.00       20120210   926600.00   0.042500   360   360  
20120401         0.00       20120504   775000.00   0.046250   360   360  
20120701         0.00       20120625   918750.00   0.043750   360   360  
20120801         0.00       20120521   620000.00   0.045000   360   360  
20120701         0.00       20120620   912000.00   0.043750   360   360  
20120801         0.00       20120621   532000.00   0.043750   360   360  
20120801         0.00       20120614   806700.00   0.042500   360   360  
20120801         0.00       20120614   652000.00   0.043750   360   360  
20120801         0.00       20120706   900000.00   0.043750   360   360  
20120901         0.00       20120705   444000.00   0.040000   360   360  
20120901         100000.00       20120117   916000.00   0.047500   360   360  
20120301         0.00       20120413   1200000.00   0.038750   180   180  
20120601         350000.00       20120403   1262000.00   0.041250   180   180  
20120601         0.00       20120501   858750.00   0.046250   360   360  
20120601         0.00       20120515   931500.00   0.043750   360   360  
20120701         320000.00       20120524   750000.00   0.045000   360   360  
20120701         0.00       20120531   616000.00   0.045000   360   360  
20120701         0.00       20120620   527500.00   0.043750   360   360  
20120801         0.00       20120622   853000.00   0.037500   180   180  
20120801         0.00       20120621   788000.00   0.042500   360   360  
20120801         0.00       20120517   527300.00   0.046250   360   360  
20120701         0.00       20120529   464000.00   0.046250   360   360  
20120701         0.00       20120530   810000.00   0.042500   360   360  
20120701         0.00       20120604   875000.00   0.043750   360   360  
20120801         0.00       20120507   868000.00   0.046250   360   360  
20120701         0.00       20120507   600000.00   0.043750   360   360  
20120701         0.00       20120521   626500.00   0.045000   360   360  
20120701         0.00       20120525   623000.00   0.043750   360   360  
20120701         270000.00       20120521   908500.00   0.037500   180   180  
20120701         0.00       20120710   767300.00   0.046250   360   360  
20120901         0.00       20120608   579250.00   0.046250   360   360  
20120801         0.00       20120530   704800.00   0.045000   360   360  
20120701         0.00       20120716   872000.00   0.045000   360   360  
20120901         0.00       20120608   604000.00   0.047500   360   360  
20120801         0.00       20120622   500000.00   0.040000   360   360  
20120801         0.00       20120522   999999.00   0.042500   180   180  
20120701         0.00       20120529   753750.00   0.046250   360   360  
20120701         0.00       20120523   1340000.00   0.046250   360   360  
20120701         0.00       20120511   860000.00   0.042500   360   360  
20120701         0.00       20120625   684000.00   0.045000   360   360  
20120801         0.00       20120529   536000.00   0.045000   360   360  
20120701         0.00       20120504   907000.00   0.045000   360   360  
20120701         0.00       20120625   756700.00   0.043750   360   360  
20120801         0.00       20120619   1000000.00   0.045000   360   360  
20120801         0.00       20120705   556000.00   0.047500   360   360  
20120901         0.00       20120621   915000.00   0.041250   360   360  
20120801         0.00       20120607   999999.00   0.042500   360   360  
20120801         0.00       20120620   510800.00   0.042500   360   360  
20120801         0.00       20120702   594750.00   0.041250   360   360  
20120801         0.00       20120516   614000.00   0.046250   360   360  
20120701         0.00       20120522   715000.00   0.045000   360   360  
20120701         0.00       20120611   1657000.00   0.043750   360   360  
20120801         0.00       20120227   440000.00   0.038750   180   180  
20120401         117750.00       20120531   860000.00   0.047500   360   360  
20120801         0.00       20120501   1400000.00   0.046250   360   360  
20120701         0.00       20120301   852000.00   0.040000   180   180  
20120501         0.00       20120410   445500.00   0.042500   180   180  
20120601         0.00       20120509   484000.00   0.047500   360   360  
20120701         0.00       20120523   472500.00   0.046250   360   360  
20120701         0.00       20120629   715000.00   0.037500   180   180  
20120801         0.00       20120522   556000.00   0.047500   360   360  
20120701         0.00       20120606   999000.00   0.045000   360   360  
20120801         0.00       20120503   995000.00   0.048750   360   360  
20120701         0.00       20120507   760000.00   0.047500   360   360  
20120701         0.00       20120511   787000.00   0.036250   180   180  
20120701         0.00       20120522   1162500.00   0.048750   360   360  
20120701         0.00       20120615   614000.00   0.042500   360   360  
20120801         0.00       20120522   705000.00   0.041250   360   360  
20120701         0.00       20120601   663000.00   0.048750   360   360  
20120701         0.00       20120623   883000.00   0.045000   360   360  
20120801         0.00       20120510   1085000.00   0.043750   360   360  
20120701         400000.00       20120516   721000.00   0.047500   360   360  
20120701         0.00       20120516   592000.00   0.043750   360   360  
20120701         0.00       20120503   796000.00   0.046250   360   360  
20120701         0.00       20120601   999000.00   0.045000   360   360  
20120801         0.00       20120618   650000.00   0.041250   360   360  
20120801         0.00       20120523   593600.00   0.043750   360   360  
20120701         0.00       20120514   850000.00   0.045000   360   360  
20120701         0.00       20120608   1139000.00   0.045000   360   360  
20120801         0.00       20120607   800000.00   0.038750   180   180  
20120801         0.00       20120522   680000.00   0.045000   360   360  
20120701         0.00       20120525   880000.00   0.043750   360   360  
20120701         0.00       20120517   540000.00   0.040000   360   360  
20120701         0.00       20120601   840000.00   0.047500   360   360  
20120801         0.00       20120614   875000.00   0.040000   360   360  
20120801         0.00       20120618   1087500.00   0.043750   360   360  
20120801         0.00       20120601   680000.00   0.047500   360   360  
20120801         0.00       20120614   916200.00   0.042500   360   360  
20120801         0.00       20120622   525000.00   0.043750   360   360  
20120801         0.00       20120703   484800.00   0.042500   360   360  
20120901         0.00       20120508   950000.00   0.045000   360   360  
20120701         0.00       20120518   1100000.00   0.041250   360   360  
20120701         0.00       20120516   702000.00   0.045000   360   360  
20120701         0.00       20120702   811000.00   0.042500   360   360  
20120801         0.00       20120522   1177750.00   0.045000   360   360  
20120701         0.00       20120626   916000.00   0.045000   360   360  
20120801         0.00       20120618   727500.00   0.038750   360   360  
20120801         0.00       20120625   856000.00   0.045000   360   360  
20120801         0.00       20120203   892500.00   0.043750   360   360  
20120401         0.00       20120216   717000.00   0.046250   360   360  
20120401         0.00       20120327   1000000.00   0.037500   180   180  
20120601         108000.00       20120517   934000.00   0.043750   360   360  
20120701         0.00       20120622   669000.00   0.035000   180   180  
20120801         0.00       20120604   1000000.00   0.042500   360   360  
20120801         0.00       20120622   538000.00   0.041250   360   360  
20120901         0.00       20120627   483110.00   0.038750   360   360  
20120901         0.00       20120703   707000.00   0.040000   360   360  
20120901         0.00       20120618   1096875.00   0.045000   360   360  
20120801         0.00       20120702   1100000.00   0.040000   360   360  
20120901         0.00       20120619   1540000.00   0.043750   360   360  
20120801         0.00       20120607   900000.00   0.043750   360   360  
20120801         0.00       20120626   870000.00   0.045000   360   360  
20120801         0.00       20120515   725000.00   0.042500   360   360  
20120701         0.00       20120718   963000.00   0.041250   360   360  
20120901         0.00       20120529   720000.00   0.045000   360   360  
20120701         0.00       20120511   770000.00   0.048750   360   360  
20120701         0.00       20120703   1215000.00   0.045000   360   360  
20120901         0.00       20120524   650000.00   0.046250   360   360  
20120701         0.00       20120622   950000.00   0.043750   360   360  
20120801         0.00       20120525   572000.00   0.046250   360   360  
20120701         0.00       20120608   628000.00   0.046250   360   360  
20120801         0.00       20120531   731250.00   0.045000   360   360  
20120701         0.00       20120601   672000.00   0.048750   360   360  
20120701         0.00       20120524   478789.00   0.042500   360   360  
20120701         0.00       20120621   784000.00   0.047500   360   360  
20120801         0.00       20120629   1395000.00   0.045000   360   360  
20120801         0.00       20120516   700000.00   0.041250   180   180  
20120701         0.00       20120618   573750.00   0.042500   360   360  
20120801         0.00       20120601   535000.00   0.043750   360   360  
20120801         0.00       20120604   1035000.00   0.043750   360   360  
20120801         0.00       20120625   476000.00   0.045000   360   360  
20120801         0.00       20120403   1437250.00   0.038750   180   180  
20120501         0.00       20120619   566250.00   0.043750   360   360  
20120801         0.00       20120706   860000.00   0.043750   360   360  
20120901         0.00       20120621   1950000.00   0.040000   360   360  
20120801         0.00       20120621   828000.00   0.042500   360   360  
20120801         0.00       20120521   800000.00   0.043750   360   360  
20120701         0.00       20120518   658000.00   0.042500   360   360  
20120701         0.00       20120531   1000000.00   0.048750   360   360  
20120701         0.00       20120613   656250.00   0.046250   360   360  
20120801         0.00       20120530   450000.00   0.047500   360   360  
20120701         0.00       20120628   504000.00   0.046250   360   360  
20120801         0.00       20120323   1312500.00   0.042500   180   180  
20120501         0.00       20120514   800000.00   0.042500   360   360  
20120701         125000.00       20120518   765000.00   0.041250   360   360  
20120701         0.00       20120503   635000.00   0.038750   180   180  
20120701         0.00       20120629   1000000.00   0.046250   360   360  
20120801         0.00       20120628   572000.00   0.045000   360   360  
20120801         0.00       20120622   758000.00   0.045000   360   360  
20120801         0.00       20120315   775000.00   0.037500   180   180  
20120501         0.00       20120514   660000.00   0.048750   360   360  
20120701         0.00       20120618   680000.00   0.045000   360   360  
20120801         0.00       20120424   513000.00   0.041250   180   180  
20120601         0.00       20120612   900000.00   0.042500   360   360  
20120801         0.00       20120130   626000.00   0.046250   360   360  
20120301         0.00       20120625   680000.00   0.040000   360   360  
20120801         0.00       20120611   519000.00   0.037500   180   180  
20120801         0.00       20111115   943300.00   0.037500   180   180  
20120101         500000.00       20120224   914700.00   0.040000   180   180  
20120401         0.00       20120222   756300.00   0.038750   180   180  
20120401         0.00       20120618   540000.00   0.048750   360   360  
20120801         0.00       20111007   520000.00   0.050000   360   360  
20111201         0.00       20120605   1100000.00   0.046250   360   360  
20120801         0.00       20120703   1500000.00   0.040000   360   360  
20120901         0.00       20120523   519000.00   0.045000   360   360  
20120701         0.00       20120515   530050.00   0.043750   360   360  
20120701         0.00       20120510   508000.00   0.040000   360   360  
20120701         0.00       20120525   580100.00   0.045000   360   360  
20120701         0.00       20120516   502050.00   0.045000   360   360  
20120701         0.00       20120510   650000.00   0.047500   360   360  
20120701         0.00       20120608   1050000.00   0.043750   360   360  
20120801         0.00       20120705   560000.00   0.047500   360   360  
20120901         0.00       20120615   888000.00   0.046250   360   360  
20120801         0.00       20120604   592500.00   0.042500   360   360  
20120801         0.00       20120531   800000.00   0.042500   360   360  
20120701         0.00       20120712   645000.00   0.043750   360   360  
20120901         0.00       20120321   980000.00   0.041250   180   180  
20120501         0.00       20120328   1000000.00   0.040000   180   180  
20120501         0.00       20120530   693750.00   0.038750   180   180  
20120701         0.00       20120709   629600.00   0.045000   360   360  
20120901         0.00       20120516   825000.00   0.047500   360   360  
20120701         0.00       20120525   980000.00   0.043750   360   360  
20120701         0.00       20120516   1306500.00   0.046250   360   360  
20120701         0.00       20120625   570000.00   0.045000   360   360  
20120801         0.00       20120702   600000.00   0.047500   360   360  
20120901         0.00       20120613   1232000.00   0.043750   360   360  
20120801         0.00       20120702   1000000.00   0.045000   360   360  
20120901         0.00       20120601   575500.00   0.043750   360   360  
20120801         0.00       20120622   822500.00   0.043750   360   360  
20120801         0.00       20120515   765600.00   0.047500   360   360  
20120701         0.00       20120525   905900.00   0.048750   360   360  
20120701         0.00       20120604   871300.00   0.046250   360   360  
20120701         0.00       20120516   653250.00   0.041250   360   360  
20120701         0.00       20120620   1666950.00   0.046250   360   360  
20120801         0.00       20120620   700000.00   0.045000   360   360  
20120801         0.00       20120705   577700.00   0.040000   360   360  
20120901         0.00       20120514   720000.00   0.048750   360   360  
20120701         0.00       20120326   785000.00   0.042500   360   360  
20120501         0.00       20120503   585000.00   0.047500   360   360  
20120701         0.00       20120525   672000.00   0.045000   360   360  
20120701         0.00       20120507   628000.00   0.048750   360   360  
20120701         0.00       20120217   800000.00   0.047500   360   360  
20120401         0.00       20120529   766500.00   0.040000   360   360  
20120801         0.00       20120531   773000.00   0.047500   360   360  
20120701         0.00       20120620   506500.00   0.042500   360   360  
20120801         0.00       20120703   490720.00   0.041250   360   360  
20120901         0.00       20120316   840000.00   0.037500   180   180  
20120501         0.00       20120330   727000.00   0.041250   180   180  
20120601         0.00       20120525   688000.00   0.047500   360   360  
20120701         0.00       20120516   530000.00   0.045000   360   360  
20120701         0.00       20120618   781600.00   0.042500   360   360  
20120801         0.00       20120606   532500.00   0.045000   360   360  
20120701         0.00       20120521   594000.00   0.042500   360   360  
20120701         0.00       20120510   895000.00   0.045000   360   360  
20120701         75000.00       20120521   501000.00   0.045000   360   360  
20120701         0.00       20120605   640000.00   0.047500   360   360  
20120801         0.00       20120621   737000.00   0.041250   360   360  
20120801         0.00       20120529   648000.00   0.045000   360   360  
20120701         0.00       20120718   796850.00   0.043750   360   360  
20120901         0.00       20120523   700000.00   0.041250   360   360  
20120701         0.00       20120517   949900.00   0.045000   360   360  
20120701         0.00       20120611   493600.00   0.046250   360   360  
20120801         0.00       20120607   597100.00   0.045000   360   360  
20120801         0.00       20120529   1327000.00   0.045000   360   360  
20120701         0.00       20120622   925000.00   0.043750   360   360  
20120801         0.00       20120625   920000.00   0.043750   360   360  
20120801         0.00       20120702   608000.00   0.041250   360   360  
20120901         0.00       20120723   696000.00   0.043750   360   360  
20120901         0.00       20120712   642400.00   0.045000   360   360  
20120901         0.00       20120622   574000.00   0.045000   360   360  
20120801         0.00       20120606   538500.00   0.045000   360   360  
20120801         0.00       20120607   941000.00   0.043750   360   360  
20120801         0.00       20120712   517440.00   0.042500   360   360  
20120901         0.00       20120523   488000.00   0.046250   360   360  
20120701         0.00       20120511   757900.00   0.046250   360   360  
20120701         10124.00       20120510   858000.00   0.047500   360   360  
20120701         0.00       20120705   660000.00   0.045000   360   360  
20120901         0.00       20120625   532000.00   0.038750   180   180  
20120801         0.00       20120703   850000.00   0.041250   360   360  
20120901         200000.00       20120621   645000.00   0.042500   360   360  
20120801         0.00       20120629   1032500.00   0.043750   360   360  
20120801         0.00       20120629   644000.00   0.045000   360   360  
20120801         0.00       20120522   1008000.00   0.045000   360   360  
20120701         0.00       20120621   1000000.00   0.042500   360   360  
20120801         0.00       20120514   630000.00   0.045000   360   360  
20120701         0.00       20120404   527000.00   0.042500   360   360  
20120601         0.00       20120426   679200.00   0.046250   360   360  
20120601         0.00       20120525   1000000.00   0.042500   360   360  
20120701         0.00       20120309   1200000.00   0.042500   180   180  
20120501         100000.00       20120229   712000.00   0.042500   180   180  
20120401         0.00       20120430   535000.00   0.047500   360   360  
20120701         0.00       20120510   553125.00   0.043750   360   360  
20120701         0.00       20120330   502500.00   0.047500   360   360  
20120501         0.00       20120515   960000.00   0.047500   360   360  
20120701         0.00       20120601   617000.00   0.046250   360   360  
20120701         0.00       20120629   1976000.00   0.047500   360   360  
20120801         0.00       20120517   646000.00   0.045000   360   360  
20120701         0.00       20120531   548000.00   0.042500   360   360  
20120701         98300.00       20120518   482000.00   0.045000   360   360  
20120701         0.00       20120615   619500.00   0.042500   360   360  
20120801         0.00       20120531   1096875.00   0.047500   360   360  
20120701         0.00       20120628   1540000.00   0.043750   360   360  
20120801         27200.00       20120615   1000000.00   0.042500   360   360  
20120801         0.00       20120629   652000.00   0.045000   360   360  
20120801

 

 

 

 

Interest Type

Indicator

 

Original Interest

Only Term

  Buy Down Period   HELOC Draw
Period  

Current Loan
Amount

 

Current
Interest

Rate

 

Current
Payment

Amount Due

 

Interest Paid

Through Date

 

Current
Payment

Status

  Index Type 1   0   0       659117.53   0.041250   5020.36   20120901   0   0 1
  0   0       797036.99   0.048750   4233.67   20120901   0   0 1   0   0      
646367.79   0.043750   3240.36   20120901   0   0 1   0   0       758353.23  
0.041250   3685.76   20120901   0   0 1   0   0       726787.85   0.046250  
3766.07   20120901   0   0 1   0   0       1259733.91   0.041250   6122.58  
20120901   0   0 1   0   0       747929.74   0.042500   3689.55   20120901   0  
0 1   0   0       875465.70   0.040000   4191.71   20120901   0   0 1   0   0  
    729923.09   0.038750   3437.43   20120901   0   0 1   0   0       658239.01
  0.038750   4950.72   20120901   0   0 1   0   0       971220.32   0.046250  
5012.86   20120901   0   0 1   0   0       475226.89   0.038750   3543.98  
20120901   0   0 1   0   0       737857.63   0.042500   3639.86   20120901   0  
0 1   0   0       1493637.68   0.041250   7269.75   20120901   0   0 1   0   0  
    918872.20   0.042500   4558.32   20120901   0   0 1   0   0       771995.64
  0.046250   3984.58   20120901   0   0 1   0   0       916270.35   0.043750  
4587.18   20120901   0   0 1   0   0       617541.45   0.045000   3141.45  
20120901   0   0 1   0   0       909538.55   0.043750   4553.48   20120901   0  
0 1   0   0       530564.15   0.043750   2656.20   20120901   0   0 1   0   0  
    804473.23   0.042500   3968.48   20120901   0   0 1   0   0       650240.28
  0.043750   3255.34   20120901   0   0 1   0   0       898787.68   0.043750  
4493.57   20120901   0   0 1   0   0       443360.27   0.040000   2119.72  
20120901   0   0 1   0   0       907836.36   0.047500   4778.29   20120901   0  
0 1   0   0       1180199.26   0.038750   8801.27   20120901   0   0 1   0   0  
    1241591.14   0.041250   9414.11   20120901   0   0 1   0   0       854302.76
  0.046250   4415.17   20120901   0   0 1   0   0       927722.02   0.043750  
4650.84   20120901   0   0 1   0   0       747025.96   0.045000   3800.14  
20120901   0   0 1   0   0       613557.31   0.045000   3121.18   20120901   0  
0 1   0   0       526076.31   0.043750   2633.73   20120901   0   0 1   0   0  
    845913.78   0.037500   6203.21   20120901   0   0 1   0   0       785824.84
  0.042500   3876.49   20120901   0   0 1   0   0       525255.87   0.046250  
2711.06   20120901   0   0 1   0   0       462201.25   0.046250   2385.61  
20120901   0   0 1   0   0       806640.25   0.042500   3984.71   20120901   0  
0 1   0   0       872638.41   0.043750   4368.75   20120901   0   0 1   0   0  
    864635.13   0.046250   4462.73   20120901   0   0 1   0   0       597566.52
  0.043750   2995.71   20120901   0   0 1   0   0       624015.70   0.045000  
3174.38   20120901   0   0 1   0   0       620473.22   0.043750   3110.55  
20120901   0   0 1   0   0       897161.37   0.037500   6606.82   20120901   0  
0 1   0   0       766312.31   0.046250   3944.99   20120901   0   0 1   0   0  
    577755.88   0.046250   2978.15   20120901   0   0 1   0   0       702005.19
  0.045000   3571.12   20120901   0   0 1   0   0       870851.70   0.045000  
4418.30   20120901   0   0 1   0   0       602477.16   0.047500   3150.75  
20120901   0   0 1   0   0       498556.78   0.040000   2387.08   20120901   0  
0 1   0   0       988013.30   0.042500   7522.78   20120901   0   0 1   0   0  
    750324.15   0.046250   3875.33   20120901   0   0 1   0   0       1334805.37
  0.046250   6889.47   20120901   0   0 1   0   0       856432.85   0.042500  
4230.68   20120901   0   0 1   0   0       682195.16   0.045000   3465.73  
20120901   0   0 1   0   0       533874.56   0.045000   2715.83   20120901   0  
0 1   0   0       902590.10   0.045000   4595.64   20120901   0   0 1   0   0  
    754657.71   0.043750   3778.09   20120901   0   0 1   0   0       997361.35
  0.045000   5066.85   20120901   0   0 1   0   0       555300.47   0.047500  
2900.36   20120901   0   0 1   0   0       912417.09   0.041250   4434.55  
20120901   0   0 1   0   0       997238.65   0.042500   4919.39   20120901   0  
0 1   0   0       509390.01   0.042500   2512.83   20120901   0   0 1   0   0  
    593071.12   0.041250   2882.45   20120901   0   0 1   0   0       611619.77
  0.046250   3156.82   20120901   0   0 1   0   0       697052.03   0.045000  
3622.80   20120901   0   0 1   0   0       1652527.83   0.043750   8273.16  
20120901   0   0 1   0   0       427811.93   0.038750   3227.13   20120901   0  
0 1   0   0       857831.71   0.047500   4486.17   20120901   0   0 1   0   0  
    1394572.77   0.046250   7197.95   20120901   0   0 1   0   0       833973.97
  0.040000   6302.14   20120901   0   0 1   0   0       438198.52   0.042500  
3351.40   20120901   0   0 1   0   0       482038.70   0.047500   2524.77  
20120901   0   0 1   0   0       470668.31   0.046250   2429.31   20120901   0  
0 1   0   0       709060.21   0.037500   5199.64   20120901   0   0 1   0   0  
    553893.09   0.047500   2900.36   20120901   0   0 1   0   0       996262.37
  0.045000   5061.79   20120901   0   0 1   0   0       991314.78   0.048750  
5265.62   20120901   0   0 1   0   0       756112.13   0.047500   3964.52  
20120901   0   0 1   0   0       773105.26   0.036250   5674.56   20120901   0  
0 1   0   0       1158194.38   0.048750   6152.05   20120901   0   0 1   0   0  
    612001.91   0.042500   3020.51   20120901   0   0 1   0   0       702009.72
  0.041250   3416.78   20120901   0   0 1   0   0       660544.42   0.048750  
3508.65   20120901   0   0 1   0   0       880670.08   0.045000   4474.03  
20120901   0   0 1   0   0       1080599.43   0.043750   5417.25   20120901   0
  0 1   0   0       718267.85   0.047500   3761.08   20120901   0   0 1   0   0
      588192.39   0.043750   2955.77   20120901   0   0 1   0   0      
792913.79   0.046250   4092.55   20120901   0   0 1   0   0       996363.99  
0.045000   5061.79   20120901   0   0 1   0   0       646990.40   0.041250  
3150.22   20120901   0   0 1   0   0       587745.00   0.043750   2963.76  
20120901   0   0 1   0   0       846629.40   0.045000   4306.83   20120901   0  
0 1   0   0       1135994.58   0.045000   5771.15   20120901   0   0 1   0   0  
    793421.02   0.038750   5867.52   20120901   0   0 1   0   0       677303.53
  0.045000   3445.46   20120901   0   0 1   0   0       876430.89   0.043750  
4393.71   20120901   0   0 1   0   0       537658.09   0.040000   2578.04  
20120901   0   0 1   0   0       837882.14   0.047500   4381.84   20120901   0  
0 1   0   0       872474.24   0.040000   4177.38   20120901   0   0 1   0   0  
    1084564.89   0.043750   5429.73   20120901   0   0 1   0   0       678107.49
  0.047500   3547.20   20120901   0   0 1   0   0       913670.98   0.042500  
4507.15   20120901   0   0 1   0   0       523583.04   0.043750   2621.25  
20120901   0   0 1   0   0       484132.08   0.042500   2384.92   20120901   0  
0 1   0   0       946232.87   0.045000   4813.51   20120901   0   0 1   0   0  
    1095334.30   0.041250   5331.15   20120901   0   0 1   0   0       699216.29
  0.045000   3556.93   20120901   0   0 1   0   0       808761.35   0.042500  
3989.63   20120901   0   0 1   0   0       1173079.75   0.045000   5967.49  
20120901   0   0 1   0   0       913583.00   0.045000   4641.24   20120901   0  
0 1   0   0       725353.04   0.038750   3420.97   20120901   0   0 1   0   0  
    853741.31   0.045000   4337.23   20120901   0   0 1   0   0       885220.61
  0.043750   4456.12   20120901   0   0 1   0   0       711408.67   0.046250  
3686.38   20120901   0   0 1   0   0       976038.21   0.037500   7272.22  
20120901   0   0 1   0   0       930211.88   0.043750   4663.32   20120901   0  
0 1   0   0       663329.11   0.035000   4782.56   20120901   0   0 1   0   0  
    997239.65   0.042500   4919.40   20120901   0   0 1   0   0       537241.96
  0.041250   2607.42   20120901   0   0 1   0   0       482398.28   0.038750  
2271.76   20120901   0   0 1   0   0       705981.34   0.040000   3375.33  
20120901   0   0 1   0   0       1093980.74   0.045000   5557.70   20120901   0
  0 1   0   0       1098415.10   0.040000   5251.57   20120901   0   0 1   0   0
      1535843.62   0.043750   7688.99   20120901   0   0 1   0   0      
897570.94   0.043750   4493.57   20120901   0   0 1   0   0       867704.38  
0.045000   4408.16   20120901   0   0 1   0   0       721992.82   0.042500  
3566.56   20120901   0   0 1   0   0       961643.13   0.041250   4667.18  
20120901   0   0 1   0   0       716790.60   0.045000   3648.13   20120901   0  
0 1   0   0       766189.67   0.048750   4074.90   20120901   0   0 1   0   0  
    1213400.02   0.045000   6156.23   20120901   0   0 1   0   0       647480.20
  0.046250   3341.91   20120901   0   0 1   0   0       947436.00   0.043750  
4743.21   20120901   0   0 1   0   0       569782.58   0.046250   2940.88  
20120901   0   0 1   0   0       626380.12   0.046250   3228.80   20120901   0  
0 1   0   0       729316.86   0.045000   3705.14   20120901   0   0 1   0   0  
    669511.08   0.048750   3556.28   20120901   0   0 1   0   0       476803.06
  0.042500   2355.35   20120901   0   0 1   0   0       782023.32   0.047500  
4089.72   20120901   0   0 1   0   0       1391319.09   0.045000   7068.26  
20120901   0   0 1   0   0       691524.37   0.041250   5221.77   20120901   0  
0 1   0   0       572166.24   0.042500   2822.51   20120901   0   0 1   0   0  
    533556.05   0.043750   2671.18   20120901   0   0 1   0   0       1032206.59
  0.043750   5167.60   20120901   0   0 1   0   0       474744.01   0.045000  
2411.82   20120901   0   0 1   0   0       1407557.65   0.038750   10541.36  
20120901   0   0 1   0   0       564721.72   0.043750   2827.20   20120901   0  
0 1   0   0       858841.57   0.043750   4293.85   20120901   0   0 1   0   0  
    1944371.43   0.040000   9309.60   20120901   0   0 1   0   0       825714.44
  0.042500   4073.26   20120901   0   0 1   0   0       795379.21   0.043750  
3994.28   20120901   0   0 1   0   0       655270.73   0.042500   3236.96  
20120901   0   0 1   0   0       996296.25   0.048750   5292.08   20120901   0  
0 1   0   0       654557.26   0.046250   3374.04   20120901   0   0 1   0   0  
    448294.79   0.047500   2347.41   20120901   0   0 1   0   0       502699.98
  0.046250   2591.26   20120901   0   0 1   0   0       1286188.22   0.042500  
9873.65   20120901   0   0 1   0   0       796681.71   0.042500   3935.52  
20120901   0   0 1   0   0       761742.63   0.041250   3707.57   20120901   0  
0 1   0   0       627154.26   0.038750   4657.34   20120901   0   0 1   0   0  
    997420.58   0.046250   5141.40   20120901   0   0 1   0   0       570490.70
  0.045000   2898.24   20120901   0   0 1   0   0       755999.92   0.045000  
3840.67   20120901   0   0 1   0   0       758828.78   0.037500   5635.97  
20120901   0   0 1   0   0       657555.53   0.048750   3492.77   20120901   0  
0 1   0   0       678205.72   0.045000   3445.46   20120901   0   0 1   0   0  
    504703.85   0.041250   3826.81   20120901   0   0 1   0   0       897515.69
  0.042500   4427.46   20120901   0   0 1   0   0       620293.75   0.046250  
3218.51   20120901   0   0 1   0   0       678037.23   0.040000   3246.42  
20120901   0   0 1   0   0       514688.46   0.037500   3774.28   20120901   0  
0 1   0   0       907647.96   0.037500   6859.89   20120901   0   0 1   0   0  
    892211.75   0.040000   6765.93   20120901   0   0 1   0   0       731604.31
  0.038750   5547.00   20120901   0   0 1   0   0       538669.36   0.048750  
2857.72   20120901   0   0 1   0   0       513633.48   0.050000   2791.47  
20120901   0   0 1   0   0       1096816.85   0.046250   5655.53   20120901   0
  0 1   0   0       1497838.77   0.040000   7161.23   20120901   0   0 1   0   0
      516941.95   0.045000   2629.70   20120901   0   0 1   0   0      
527900.22   0.043750   2646.46   20120901   0   0 1   0   0       505495.52  
0.040000   2425.27   20120901   0   0 1   0   0       577799.68   0.045000  
2939.28   20120901   0   0 1   0   0       500059.19   0.045000   2543.81  
20120901   0   0 1   0   0       647536.90   0.047500   3390.71   20120901   0  
0 1   0   0       1047166.09   0.043750   5242.50   20120901   0   0 1   0   0  
    559295.44   0.047500   2921.23   20120901   0   0 1   0   0       885709.47
  0.046250   4565.56   20120901   0   0 1   0   0       590864.50   0.042500  
2914.74   20120901   0   0 1   0   0       796681.71   0.042500   3935.52  
20120901   0   0 1   0   0       644131.17   0.043750   3220.39   20120901   0  
0 1   0   0       958065.42   0.041250   7310.48   20120901   0   0 1   0   0  
    979546.36   0.040000   7396.88   20120901   0   0 1   0   0       685178.36
  0.038750   5088.24   20120901   0   0 1   0   0       628770.91   0.045000  
3190.09   20120901   0   0 1   0   0       821873.76   0.047500   4303.59  
20120901   0   0 1   0   0       976025.30   0.043750   4893.00   20120901   0  
0 1   0   0       1301435.25   0.046250   6717.23   20120901   0   0 1   0   0  
    568495.97   0.045000   2888.11   20120901   0   0 1   0   0       599245.12
  0.047500   3129.88   20120901   0   0 1   0   0       1228674.90   0.043750  
6151.19   20120901   0   0 1   0   0       998683.15   0.045000   5066.85  
20120901   0   0 1   0   0       573946.75   0.043750   2873.39   20120901   0  
0 1   0   0       820280.12   0.043750   4106.62   20120901   0   0 1   0   0  
    760749.45   0.047500   3993.73   20120901   0   0 1   0   0       902544.76
  0.048750   4794.10   20120901   0   0 1   0   0       867922.33   0.046250  
4479.70   20120901   0   0 1   0   0       650309.50   0.041250   3165.97  
20120901   0   0 1   0   0       1662650.24   0.046250   8570.45   20120901   0
  0 1   0   0       698152.94   0.045000   3546.80   20120901   0   0 1   0   0
      576867.64   0.040000   2758.03   20120901   0   0 1   0   0      
717333.29   0.048750   3810.30   20120901   0   0 1   0   0       779553.95  
0.042500   3861.73   20120901   0   0 1   0   0       582783.20   0.047500  
3051.64   20120901   0   0 1   0   0       669335.24   0.045000   3404.93  
20120901   0   0 1   0   0       625674.04   0.048750   3323.43   20120901   0  
0 1   0   0       793900.84   0.047500   4173.18   20120901   0   0 1   0   0  
    764287.54   0.040000   3659.39   20120901   0   0 1   0   0       771047.21
  0.047500   4032.33   20120901   0   0 1   0   0       505101.88   0.042500  
2491.68   20120901   0   0 1   0   0       490028.58   0.041250   2378.27  
20120901   0   0 1   0   0       821251.11   0.037500   6108.67   20120901   0  
0 1   0   0       715243.04   0.041250   5423.18   20120901   0   0 1   0   0  
    685392.90   0.047500   3588.93   20120901   0   0 1   0   0       527898.34
  0.045000   2685.43   20120901   0   0 1   0   0       779442.51   0.042500  
3845.00   20120901   0   0 1   0   0       529986.19   0.045000   2698.10  
20120901   0   0 1   0   0       591389.54   0.042500   2922.12   20120901   0  
0 1   0   0       891450.97   0.045000   4534.83   20120901   0   0 1   0   0  
    498951.38   0.045000   2538.49   20120901   0   0 1   0   0       638386.40
  0.047500   3338.54   20120901   0   0 1   0   0       734919.57   0.041250  
3571.87   20120901   0   0 1   0   0       645430.42   0.045000   3283.32  
20120901   0   0 1   0   0       795776.63   0.043750   3978.55   20120901   0  
0 1   0   0       697030.92   0.041250   3392.55   20120901   0   0 1   0   0  
    946133.27   0.045000   4813.00   20120901   0   0 1   0   0       492326.80
  0.046250   2537.79   20120901   0   0 1   0   0       595372.63   0.045000  
3025.42   20120901   0   0 1   0   0       1321737.93   0.045000   6723.71  
20120901   0   0 1   0   0       922503.47   0.043750   4618.39   20120901   0  
0 1   0   0       917516.97   0.043750   4593.42   20120901   0   0 1   0   0  
    607143.33   0.041250   2946.67   20120901   0   0 1   0   0       695062.47
  0.043750   3475.03   20120901   0   0 1   0   0       641554.05   0.045000  
3254.95   20120901   0   0 1   0   0       572485.42   0.045000   2908.37  
20120901   0   0 1   0   0       537079.09   0.045000   2728.50   20120901   0  
0 1   0   0       938460.30   0.043750   4698.27   20120901   0   0 1   0   0  
    516727.11   0.042500   2545.49   20120901   0   0 1   0   0       486108.22
  0.046250   2509.00   20120901   0   0 1   0   0       754961.94   0.046250  
3896.66   20120901   0   0 1   0   0       854748.72   0.047500   4475.73  
20120901   0   0 1   0   0       659130.88   0.045000   3344.12   20120901   0  
0 1   0   0       527624.99   0.038750   3901.90   20120901   0   0 1   0   0  
    848802.36   0.041250   4119.52   20120901   0   0 1   0   0       643219.58
  0.042500   3173.01   20120901   0   0 1   0   0       1029709.89   0.043750  
5155.12   20120901   0   0 1   0   0       642300.71   0.045000   3263.05  
20120901   0   0 1   0   0       1004002.88   0.045000   5107.39   20120901   0
  0 1   0   0       997239.65   0.042500   4919.40   20120901   0   0 1   0   0
      627501.80   0.045000   3192.12   20120901   0   0 1   0   0      
524080.29   0.042500   2592.52   20120901   0   0 1   0   0       675682.57  
0.046250   3492.04   20120901   0   0 1   0   0       995852.15   0.042500  
4919.40   20120901   0   0 1   0   0       1175943.50   0.042500   9027.34  
20120901   0   0 1   0   0       694841.38   0.042500   5356.22   20120901   0  
0 1   0   0       532972.69   0.047500   2790.81   20120901   0   0 1   0   0  
    550881.63   0.043750   2761.67   20120901   0   0 1   0   0       499313.79
  0.047500   2621.28   20120901   0   0 1   0   0       956362.21   0.047500  
5007.81   20120901   0   0 1   0   0       614539.08   0.046250   3172.24  
20120901   0   0 1   0   0       1971018.00   0.047500   10307.75   20120901   0
  0 1   0   0       643438.35   0.045000   3273.19   20120901   0   0 1   0   0
      545726.98   0.042500   2695.83   20120901   0   0 1   0   0      
480088.69   0.045000   2442.22   20120901   0   0 1   0   0       617789.96  
0.042500   3047.57   20120901   0   0 1   0   0       1092718.52   0.047500  
5721.82   20120901   0   0 1   0   0       1535843.62   0.043750   7688.99  
20120901   0   0 1   0   0       997239.66   0.042500   4919.40   20120901   0  
0 1   0   0       650279.60   0.045000   3303.59   20120901   0   0

 

 

 

 

ARM Look-back
Days   Gross Margin   ARM Round Flag   ARM Round Factor   Initial Fixed Rate
Period   Initial Interest
Rate
Cap (Change
Up)   Initial Interest
Rate
Cap (Change
Down)   Subsequent
Interest
Rate Reset Period   Subsequent
Interest
Rate Cap (Change
Down)   Subsequent
Interest
Rate Cap (Change
Up)                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
       

 

 

 

 

Lifetime
Maximum
Rate (Ceiling)   Lifetime Minimum
Rate (Floor)   Negative
Amortization Limit   Initial Negative
Amortization
Recast
Period   Subsequent
Negative
Amortization
Recast
Period   Initial Fixed
Payment Period   Subsequent
Payment Reset
Period   Initial Periodic
Payment Cap   Subsequent
Periodic Payment
Cap   Initial Minimum
Payment Reset
Period                                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         

 

 

 

 

Subsequent
Minimum Payment
Reset Period   Option ARM
Indicator   Options at Recast   Initial Minimum
Payment   Current
Minimum
Payment   Prepayment
Penalty
Calculation   Prepayment
Penalty
Type   Prepayment
Penalty
Total Term   Prepayment
Penalty
Hard Term   Primary Borrower
ID                             0       278                             0      
288                             0       314                             0      
147                             0       320                             0      
301                             0       91                             0      
85                             0       367                             0      
140                             0       40                             0      
251                             0       357                             0      
138                             0       333                             0      
336                             0       372                             0      
56                             0       199                             0      
124                             0       373                             0      
345                             0       190                             0      
72                             0       271                             0      
218                             0       371                             0      
187                             0       244                             0      
169                             0       227                             0      
219                             0       189                             0      
205                             0       225                             0      
20                             0       224                             0      
215                             0       181                             0      
176                             0       198                             0      
226                             0       142                             0      
196                             0       256                             0      
238                             0       201                             0      
59                             0       211                             0      
188                             0       369                             0      
323                             0       236                             0      
170                             0       183                             0      
213                             0       192                             0      
180                             0       93                             0      
330                             0       186                             0      
136                             0       120                             0      
340                             0       35                             0      
144                             0       83                             0      
11                             0       257                             0      
235                             0       216                             0      
346                             0       179                             0      
34                             0       297                             0      
24                             0       365                             0      
359                             0       203                             0      
88                             0       139                             0      
48                             0       209                             0      
158                             0       299                             0      
342                             0       206                             0      
290                             0       334                             0      
80                             0       327                             0      
79                             0       353                             0      
86                             0       182                             0      
289                             0       252                             0      
273                             0       229                             0      
81                             0       246                             0      
89                             0       287                             0      
109                             0       366                             0      
269                             0       249                             0      
15                             0       210                             0      
329                             0       356                             0      
305                             0       332                             0      
66                             0       347                             0      
337                             0       293                             0      
292                             0       328                             0      
259                             0       364                             0      
74                             0       123                             0      
171                             0       38                             0      
26                             0       46                             0      
163                             0       21                             0      
322                             0       313                             0      
127                             0       65                             0      
233                             0       78                             0      
116                             0       29                             0      
231                             0       97                             0      
270                             0       237                             0      
223                             0       137                             0      
312                             0       234                             0      
220                             0       208                             0      
168                             0       3                             0      
315                             0       90                             0      
94                             0       134                             0      
175                             0       101                             0      
241                             0       99                             0      
58                             0       253                             0      
39                             0       243                             0      
291                             0       43                             0      
374                             0       92                             0      
121                             0       41                             0      
148                             0       8                             0       2
                            0       222                             0       125
                            0       150                             0       217
                            0       261                             0       267
                            0       104                             0       191
                            0       84                             0       360  
                          0       351                             0       204  
                          0       339                             0       202  
                          0       107                             0       57    
                        0       184                             0       195    
                        0       207                             0       153    
                        0       185                             0       350    
                        0       221                             0       319    
                        0       172                             0       118    
                        0       239                             0       306    
                        0       362                             0       64      
                      0       344                             0       128      
                      0       73                             0       67        
                    0       177                             0       254        
                    0       214                             0       141        
                    0       10                             0       111          
                  0       303                             0       284          
                  0       370                             0       230          
                  0       258                             0       295          
                  0       156                             0       307          
                  0       157                             0       119          
                  0       45                             0       200            
                0       52                             0       68              
              0       166                             0       113              
              0       42                             0       255                
            0       69                             0       193                  
          0       317                             0       164                  
          0       152                             0       112                  
          0       352                             0       4                    
        0       23                             0       106                      
      0       272                             0       335                      
      0       105                             0       154                      
      0       250                             0       331                      
      0       173                             0       162                      
      0       49                             0       70                        
    0       19                             0       281                          
  0       102                             0       266                          
  0       264                             0       268                          
  0       248                             0       242                          
  0       300                             0       296                          
  0       262                             0       228                          
  0       130                             0       122                          
  0       6                             0       87                             0
      115                             0       103                             0
      135                             0       17                             0  
    151                             0       108                             0  
    30                             0       161                             0    
  167                             0       212                             0    
  133                             0       126                             0    
  129                             0       160

 

 

 

 

Number of

Mortgaged

Properties

 

Total Number of

Borrowers

 

Self-employment

Flag

 

Current ‘Other’

Monthly
Payment

 

Length of

Employment:

Borrower

 

Length of

Employment: Co-

Borrower

  Years in Home   FICO Model Used  

Most Recent
FICO

Date

 

Primary Wage

Earner Original

FICO: Equifax

4       0       23   17   14   1         2       1       26   26   0   1        
3       0       3   16.5   0   1         1       0       2   5   0   1         2
      1       12   0   10   1   8/3/2012     1       0       0   1   9   1      
  1       0       4       0   1         1       0       4   1.5   6   1        
1       0       6   0   8   1         1       0       27       7   1   8/3/2012
    1       0       1.5   0   0.17   1         1       0       0       18   1  
      2       0       6       0   1         1       0       2.75   0   0   1    
    1       0       3   4   6   1   8/3/2012     3       1       11       6   1
        1       0       15   6.5   11.75   1         1       1       3       4  
1         1       0       1.75   4.25   0   1         1       1       6       0
  1         1       0       1.5       4   1         1       0       13   0   0  
1         1       0       17       0   1         2       0       7       0   1  
      1       0       11       6   1   8/3/2012     1       1       10   0  
0.17   1         1       1       2   1.1   7   1         2       0       0.1  
0.2   0   1         2       0       1.1   10.4   0   1         1       0      
1.7   6.2   0   1         4       0       1.5   5   0   1         1       0    
  5.75   3.5   0   1         1       1       13       8   1         1       1  
    7       1   1         1       0       5.5   10   1   1         2       0    
  2.5   1   0   1         1       0       20   12   0   1         1       0    
  4.75   9   0   1         1       0       11   0   0   1         2       0    
  3.75       0   1         1       0       10   3.75   2.75   1         1      
0       3.5   0   8   1         1       0       10   0   6   1         1       0
      0.5   20   7   1         1       0       1.5   2.25   1.5   1         1  
    0       2       1   1         1       0       12   8   0   1         1      
0       4.25   0   3   1         1       0       9.25   0   0   1         1    
  0       5       3   1         3       0       8   12   0   1         2       0
      6.75   12   2   1         2       0       7   0.5   0   1         1      
0       5       0   1         1       0       7.5       0   1         1       0
      3.25   0   0.6   1         1       1       19       14   1         2      
1       10   10   0   1         1       0       12       9   1         2       0
      1   0   0   1         3       0       0       0   1         1       0    
  10   0   0   1         2       0       10       0   1         2       0      
10       1.75   1         1       1       3   21.5   0.5   1         1       0  
    10.5   9.25   1.75   1         1       0       1   7   21   1   8/3/2012    
1       0       4.5   0   5.5   1         2       1       13   28   13   1      
  2       1       40   38   12   1   8/3/2012     1       0       0   5   13   1
        1       0       0   12   6   1         2       1       6       5   1    
    2       0       3.25   0   9   1         2       0       4   6   0   1      
  1       1       5.25       14   1         3       1       7   7   0   1      
  1       1       10   0   7   1         1       1       7.25       7   1      
  1       0       3   0.75   0   1         4       0       34       0   1      
  1       1       14.25   14.25   18   1         2       0       23   0   0   1
        1       1       14       8   1         1       1       16.75       15.25
  1         1       0       4       3   1         2       0       8       0   1
        3       0       9       0   1         1       1       15   15   18   1  
      1       0       13       20   1         2       1       14   10   0   1  
      2       0       13   15   0   1         2       0       7   0   8   1    
    1       0       2.5   0   1   1         1       0       1.25   0   0   1    
    2       1       21   0   0   1         1       1       11.5   0   0   1    
    2       1       3   0   0   1         1       0       1.75   0   1.25   1  
      1       0       16.75       0   1         1       1       13   0   0   1  
      1       0       0.75   0   0   1         2       1       22   0   13   1  
      2       0       16       0   1         1       1       6       0.1   1    
    2       1       8       0   1         1       0       4.5   0   0   1      
  2       1       4.17   4   0   1         1       0       6   0   0   1        
1       0       12       7   1         2       0       16   14   0   1         3
      0       11   3   0   1         2       1       26   26   0   1   8/3/2012
    2       0       3   0   1   1   8/3/2012     2       0       2       4   1  
      1       0       6       9   1         2       1       18   0   11   1    
    1       1       35   0   6   1         2       1       16   19   2   1      
  1       0       32   0   2.25   1         1       0       1.25   2.5   2   1  
      2       1       4.5       0   1         2       0       11       0   1    
    2       1       10       20   1         1       1       9.25   0   4   1    
    1       1       21       0   1         1       0       1.5   0   0   1      
  1       0       12   12.5   10   1         3       0       0.25   0   0   1  
      2       0       3   7   0   1         3       1       3       0   1      
  2       1       16   0   0   1         3       0       8   0   0   1         1
      0       0   10   1   1         1       0       11   0   0   1         2  
    0       18   15   0   1         4       1       14       0   1         1    
  0       0   0   7   1         3       0       0.5   4.5   0   1         3    
  1       10.25   10.25   0   1         1       1       5       0   1         3
      0       3   4   0   1         2       0       11   0   0   1         2    
  0       9       0   1         1       0       6       0   1         1       0
      31   0   1.25   1         4       0       17.75       0.92   1         1  
    0       11   4   3   1         1       0       0   0   0   1         1      
0       0.25   1.5   0   1         1       1       24       0   1         1    
  1       22.5       4.25   1         2       0       15   0   0   1         2  
    1       10   10   0   1         2       1       8       0   1         2    
  0       10.25       7   1         2       0       0       0   1   8/3/2012    
2       0       1   9.5   0   1         1       0       7   0.5   10   1        
1       1       10       11   1         4       1       4       0   1         1
      0       2   2   5   1         1       1       15       5   1         2    
  0       0       0   1   8/3/2012     1       0       13   0   2   1         2
      1       10   2   2.25   1         2       0       27   17   26   1        
2       0       11       0   1         1       0       23       21   1  
8/3/2012     2       0       0       0   1         2       0       12       7  
1         1       1       30   0   11   1   8/3/2012     1       1       12   5
  5   1   8/3/2012     1       1       15   15   7   1   8/3/2012     2       0
      15   0   0   1         3       1       0   17   0   1   8/3/2012     3    
  1       10   10.75   0   1         2       0       13       0   1         1  
    0       24   17   9   1         2       1       4   16   0   1         2    
  1       5   1   0   1         2       1       4.5   2   0   1         1      
0       13   0   0   1         1       1       13   0   0   1         2       0
      10   0   0   1         2       1       14   0   0   1         1       0  
    2       8.25   1         2       0       7   0   0   1         1       1    
  8       0   1         3       0       6.75   2   0   1         4       1      
2   2   2   1   8/3/2012     3       1       15       3   1         2       1  
    19   0   0   1         1       0       15   2   0   1         2       1    
  9   9   0   1         1       0       2       0   1         1       1       19
  0   9   1         2       1       9       0   1         2       0       5    
  0   1         1       0       0.75   0   0   1         1       1       24   24
  0   1         1       0       14       23   1         3       0       12      
0   1         1       1       3       0   1         2       1       21       0  
1         1       0       8       6.75   1         2       0       0.25   0   0
  1         3       1       30   30   0   1         1       0       0   0.75  
5.75   1         1       0       3   2   6.5   1         2       0       10   10
  0   1         1       0       3   0   0   1   8/3/2012     2       1       10
      0   1         2       0       9.25   0   0   1         2       0       0  
7.5   15   1         2       0       4   6   4   1   8/3/2012     2       1    
  25   0   16   1         4       0       5   17   4   1         1       0      
12       8   1         1       0       3.75   13.5   12.5   1         1       0
      2   1   3   1   8/3/2012     2       1       22   9   3   1         1    
  0       5.25   0.25   0   1         1       1       35       15   1         2
      0       1       0   1         1       0       1.5       0   1         1  
    1       20   0   8   1         2       1       3   0   0   1         1      
0       4.5   0   7   1         1       0       6   5   0   1         2       0
      0   2   7   1         3       0       19   16   2   1         4       1  
    21.5   2   0   1         2       0       20       0   1         2       1  
    11   5   0   1         1       0       14       5   1         1       0    
  4   0   0   1         1       1       6   0   0   1         3       1       29
      25   1         2       1       19       5   1         3       1       6  
7   0   1         1       0       18       0   1         2       1       21.25  
16   0   1         1       0       5   2   6   1         2       0       8   5  
9   1         1       0       29       16   1         2       0       15       0
  1         4       0       8.2   0   0   1         1       1       16.5   0   1
  1         1       0       21.2   0   12.75   1         1       1       5   0  
0   1         4       1       22   9   19   1         2       0       8.9   9.8
  0   1         1       1       11.6   0   0.8   1         2       0       14.5
  0   0   1         1       0       11   0   0.67   1         2       0       10
  0   0   1         2       1       21   33   5   1         3       1       1  
8   0   1         2       1       3   0   4   1         1       0       20   0  
0   1         1       0       0.1   0   0   1         1       0       0       21
  1   8/3/2012     2       1       0   5   2   1   8/3/2012     1       0      
8.8   0   11   1         1       0       2.1   5.9   0   1         1       0    
  0.8   0   0   1         1       1       2   0   0   1         1       0      
3.7   0   2   1         1       0       22.2   0   0   1         1       0      
14.6   0   14   1         2       0       6.8   0   0   1         1       0    
  3.4   0   13   1         2       0       9.6   0   0   1         1       0    
  6.5   20.8   0   1         2       1       6   0   0   1         2       1    
  14   0   0   1         1       0       5.8   0   0   1        

 

 

 

 

Primary Wage
Earner Original
FICO: Experian   Primary Wage
Earner Original
FICO: TransUnion   Secondary Wage
Earner Original
FICO: Equifax   Secondary Wage
Earner Original
FICO: Experian   Secondary Wage
Earner Original
FICO: TransUnion   Original
Primary Borrower
FICO   Most Recent
Primary Borrower
FICO   Most Recent Co-
Borrower FICO   Most Recent
FICO
Method   VantageScore:
Primary Borrower                     748                                     805
                                    774                                     744
                                    775   774                                
808                                     797                                    
798                                     741                                    
801   824                                 783                                  
  770                                     741                                  
  802                                     802   786                            
    737                                     762                                
    763                                     787                                
    815                                     770                                
    776                                     801                                
    718                                     780   753                          
      788                                     795                              
      792                                     800                              
      792                                     764                              
      795                                     762                              
      762                                     779                              
      770                                     796                              
      778                                     800                              
      772                                     742                              
      798                                     795                              
      766                                     796                              
      797                                     760                              
      783                                     804                              
      751                                     802                              
      780                                     768                              
      792                                     785                              
      720                                     785                              
      800                                     761                              
      774                                     777                              
      751                                     803                              
      702                                     775                              
      758                                     784   784                        
        738                                     735                            
        811   812                                 794                          
          764                                     736                          
          771                                     799                          
          728                                     808                          
          756                                     731                          
          800                                     756                          
          712                                     792                          
          768                                     721                          
          801                                     738                          
          794                                     780                          
          783                                     756                          
          804                                     756                          
          775                                     805                          
          763                                     757                          
          745                                     761                          
          739                                     780                          
          805                                     729                          
          761                                     788                          
          791                                     786                          
          780                                     802                          
          765                                     769                          
          789                                     785   765                    
            758   752                                 786                      
              767                                     789                      
              746                                     801                      
              803                                     784                      
              787                                     752                      
              735                                     794                      
              776                                     781                      
              777                                     790                      
              784                                     762                      
              741                                     782                      
              763                                     801                      
              787                                     779                      
              812                                     802                      
              751                                     711                      
              799                                     798                      
              731                                     792                      
              806                                     777                      
              800                                     757                      
              782                                     798                      
              769                                     786                      
              761                                     781                      
              798                                     791   757                
                793                                     775                    
                727                                     738                    
                776                                     773                    
                700   696                                 751                  
                  787                                     775                  
                  731                                     713   707            
                    804                                     750                
                    764   730                                 801   802        
                        782   787                                 765          
                          809   765                                 762        
                            791                                     804        
                            725                                     772        
                            743                                     780        
                            742                                     808        
                            720                                     773        
                            799                                     752        
                            810                                     763   776  
                              763                                     774      
                              780                                     779      
                              784                                     786      
                              787                                     744      
                              780                                     740      
                              759                                     783      
                              762                                     796      
                              775                                     783      
                              768                                     793      
                              804                                     785      
                              781   784                                 783    
                                732                                     796    
                                801   754                                 769  
                                  760                                     725  
                                  808                                     795  
798                                 808                                     764
                                    767                                     761
                                    788                                     787
                                    778                                     768
                                    775                                     755
                                    781                                     767
                                    774                                     798
                                    766                                     761
                                    784                                     779
                                    723                                     782
                                    790                                     765
                                    783                                     788
                                    738                                     791
                                    790                                     751
                                    798                                     755
                                    804                                     780
                                    810                                     770
                                    792                                     764
                                    796                                     784
                                    782                                     812
                                    800                                     769
  767                                 762   765                                
773                                     773                                    
774                                     766                                    
745                                     769                                    
798                                     786                                    
797                                     722                                    
790                                     775                                    
778                                     799                

 

 

 

 

VantageScore: Co-
Borrower   Most Recent
VantageScore
Method   VantageScore
Date   Credit Report:
Longest Trade
Line   Credit Report:
Maximum Trade
Line   Credit Report:
Number of Trade
Lines   Credit Line Usage
Ratio   Most Recent 12-
month Pay History   Months
Bankruptcy   Months
Foreclosure                             000000000000                            
        000000000000                                     000000000000          
                          000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000                  
                  000000000000                                     000000000000
                                    000000000000                                
    000000000000                                     000000000000              
                      000000000000                                    
000000000000                                     000000000000        

 

 

 

 

Primary Borrower

Wage Income

 

Co-Borrower
Wage

Income

 

Primary Borrower

Other Income

 

Co-Borrower
Other

Income

 

All Borrower
Wage

Income

 

All Borrower
Total

Income

  4506-T
Indicator  

Borrower Income

Verification Level

 

Co-Borrower

Income Verification

 

Borrower

Employment

Verification

4004.00   2524.00   15991.00   3594.00   6528.00   26113.00   1   5       3
25003.34   0.00   0.00   0.00   25003.34   25003.34   1   5       3 7173.80  
14767.00   0.00   0.00   21940.80   21940.80   1   5       3 6458.34   19212.26
  0.00   517.16   25670.60   26187.76   1   5       3 0.00   0.00   8013.51  
6914.00   0.00   14927.51   1   5       3 0.00   23750.00   0.00   0.00  
23750.00   23750.00   1   5       3 14583.34       0.00       14583.34  
14583.34   1   5       3 17333.33   12553.34   0.00   0.00   29886.67   29886.67
  1   5       3 19166.66   0.00   0.00   0.00   19166.66   19166.66   1   5    
  3 16956.00   0.00   0.00   0.00   16956.00   16956.00   1   5       3 29583.34
  0.00   0.00   0.00   29583.34   29583.34   1   5       3 20758.33   0.00  
0.00   0.00   20758.33   20758.33   1   5       3 15125.00       3781.25      
15125.00   18906.25   1   5       3 28917.24   0.00   13209.00   0.00   28917.24
  42126.24   1   5       3 349.70   14167.22   0.00   2712.91   14516.92  
17229.83   1   5       3 25062.00       946.95       25062.00   26008.95   1   5
      3 14300.00   10970.32   0.00   0.00   25270.32   25270.32   1   5       3
20619.67       0.00       20619.67   20619.67   1   4       3 8877.24   8250.00
  0.00   0.00   17127.24   17127.24   1   5       3 13937.50       0.00      
13937.50   13937.50   1   5       3 0.00       23028.35       0.00   23028.35  
1   5       3 12087.33   0.00   6743.74   0.00   12087.33   18831.07   1   5    
  3 24292.00       0.00       24292.00   24292.00   1   5       3 19166.00  
0.00   0.00   0.00   19166.00   19166.00   1   5       3 23288.00   0.00  
-1154.50   0.00   23288.00   22133.50   1   5       3 0.00       131292.00      
0.00   131292.00   1   5       3 24700.00   9935.00   0.00   -179.00   34635.00
  34456.00   1   4       3 15000.00   4672.00   0.00   0.00   19672.00  
19672.00   1   5       3 18125.00   8947.00   -259.00   449.00   27072.00  
27262.00   1   5       3 15600.00   12153.00   3188.00   0.00   30941.00  
30941.00   1   5       3 21354.17   3500.00   38595.25   0.00   24854.17  
63449.42   1   5       3 8333.34   4399.83   0.00   0.00   12733.17   12733.17  
1   5       3 54162.54       0.00       54162.54   54162.54   1   4       3
36000.00       0.00       36000.00   36000.00   1   5       3 3000.00   3653.71
  5736.79   0.00   6653.71   12390.50   1   5       3 4761.90   5999.99  
2161.12   0.00   10761.89   12923.01   1   5       3 18506.45   8030.59   0.00  
0.00   26537.04   26537.04   1   5       3 12500.00   6772.21   0.00   0.00  
19272.21   19272.21   1   5       3 18085.33   0.00   0.00   0.00   18085.33  
18085.33   1   5       3 14583.34       12770.40       14583.34   27353.74   1  
5       3 1131.97   5667.50   0.00   4734.20   6799.47   11533.67   1   5      
3 10416.67   0.00   6527.78   0.00   10416.67   16944.45   1   5       3
41667.00   0.00   16607.00   0.00   41667.00   58274.00   1   5       3 13333.34
  11884.60   0.00   0.00   25217.94   25217.94   1   5       3 17020.83  
7441.72   0.00   0.00   24462.55   24462.55   1   5       3 19600.00       0.00
      19600.00   19600.00   1   5       3 14748.00   17235.00   0.00   0.00  
31983.00   31983.00   1   5       3 26960.56   0.00   0.00   0.00   26960.56  
26960.56   1   5       3 14791.66   0.00   0.00   0.00   14791.66   14791.66   1
  5       3 30333.33       0.00       30333.33   30333.33   1   5       3
20980.27   5921.95   2426.00   0.00   26902.22   29328.22   1   5       3
5134.08   4167.50   9266.43   0.00   9301.58   18568.01   1   5       3 10000.00
  4060.55   25948.83   0.00   14060.55   40009.38   1   5       3 9053.68      
2416.17       9053.68   11469.85   1   5       3 30071.00       0.00      
30071.00   30071.00   1   5       3 2917.00   0.00   50625.89   0.00   2917.00  
53542.89   1   5       3 20861.17       0.00       20861.17   20861.17   1   5  
    3 14708.70   8377.21   0.00   0.00   23085.91   23085.91   1   5       3
9625.00       0.00       9625.00   9625.00   1   5       3 15067.97   0.00  
0.00   0.00   15067.97   15067.97   1   5       3 68750.00       0.00      
68750.00   68750.00   1   5       3 20500.00   0.00   0.00   0.00   20500.00  
20500.00   1   5       3 20082.40       0.00       20082.40   20082.40   1   5  
    3 11821.33       833.33       11821.33   12654.66   1   5       3 20833.34  
3973.08   0.00   0.00   24806.42   24806.42   1   4       3 31250.00   34583.33
  0.00   0.00   65833.33   65833.33   1   5       3 7800.00   2824.00   679.00  
0.00   10624.00   11303.00   1   5       3 11900.00   0.00   0.00   0.00  
11900.00   11900.00   1   5       3 36135.16   3000.00   82532.83   0.00  
39135.16   121667.99   1   5       3 29215.00   29215.00   0.00   0.00  
58430.00   58430.00   1   4       3 6337.75   6048.44   0.00   0.00   12386.19  
12386.19   1   5       3 19180.44   0.00   0.00   0.00   19180.44   19180.44   1
  5       3 28455.83       0.00       28455.83   28455.83   1   5       3
2326.80   0.00   15307.25   709.67   2326.80   18343.72   1   5       3 9801.92
  1538.46   4006.48   8928.58   11340.38   24275.44   1   5       3 55949.82    
  0.00       55949.82   55949.82   1   5       3 10656.54   15563.08   0.00  
0.00   26219.62   26219.62   1   4       3 8942.96   0.00   7821.97   0.00  
8942.96   16764.93   1   4       3 15366.00       1485.08       15366.00  
16851.08   1   4       3 16250.00   5004.55   0.00   0.00   21254.55   21254.55
  1   5       3 15782.16       0.00       15782.16   15782.16   1   5       3
10517.16   2000.00   285.50   0.00   12517.16   12802.66   1   5       3
58187.33   0.00   0.00   0.00   58187.33   58187.33   1   5       3 23677.10    
  0.00       23677.10   23677.10   1   5       3 17180.67       0.00      
17180.67   17180.67   1   5       3 0.00       23036.44       0.00   23036.44  
1   5       3 4239.24       33845.63       4239.24   38084.87   1   5       3
27083.34       16177.00       27083.34   43260.34   1   5       3 3145.00   0.00
  17084.00   0.00   3145.00   20229.00   1   4       3 14906.17       0.00      
14906.17   14906.17   1   5       3 20297.21   1667.00   0.00   0.00   21964.21
  21964.21   1   4       3 4565.59   9693.68   1333.00   0.00   14259.27  
15592.27   1   5       3 25954.88   0.00   0.00   0.00   25954.88   25954.88   1
  5       3 29166.67   0.00   0.00   0.00   29166.67   29166.67   1   5       3
20292.50   0.00   0.00   0.00   20292.50   20292.50   1   5       3 40027.29  
0.00   0.00   0.00   40027.29   40027.29   1   5       3 23201.03   0.00   0.00
  0.00   23201.03   23201.03   1   5       3 9816.75   0.00   41854.41   0.00  
9816.75   51671.16   1   4       3 12499.99   0.00   0.00   0.00   12499.99  
12499.99   1   5       3 29199.67       0.00       29199.67   29199.67   1   5  
    3 21890.66   0.00   0.00   0.00   21890.66   21890.66   1   4       3
27083.33   0.00   0.00   0.00   27083.33   27083.33   1   5       3 10617.25  
0.00   0.00   0.00   10617.25   10617.25   1   5       3 13782.24       0.00    
  13782.24   13782.24   1   5       3 14871.83       0.00       14871.83  
14871.83   1   5       3 23043.00       0.00       23043.00   23043.00   1   5  
    3 11737.80   0.00   0.00   0.00   11737.80   11737.80   1   5       3
3565.00   13353.68   1999.83   0.00   16918.68   18918.51   1   4       3
50198.24   0.00   0.00   0.00   50198.24   50198.24   1   5       3 32274.00    
  0.00       32274.00   32274.00   1   5       3 12195.68   10366.00   0.00  
0.00   22561.68   22561.68   1   5       3 6753.79   12188.85   547.00   0.00  
18942.64   19489.64   1   5       3 3987.00   10675.00   -347.00   0.00  
14662.00   14315.00   1   5       3 7461.54   2411.40   0.00   82267.00  
9872.94   92139.94   1   5       3 71383.56   0.00   0.00   0.00   71383.56  
71383.56   1   5       3 8333.32   0.00   10665.24   0.00   8333.32   18998.56  
1   5       3 93373.75   0.00   0.00   0.00   93373.75   93373.75   1   5      
3 21335.00   0.00   0.00   0.00   21335.00   21335.00   1   4       3 9325.00  
7595.17   0.00   0.00   16920.17   16920.17   1   4       3 14498.54   0.00  
0.00   0.00   14498.54   14498.54   1   5       3 60159.29   11534.26   0.00  
0.00   71693.55   71693.55   1   5       3 39550.00       0.00       39550.00  
39550.00   1   5       3 11989.29       38589.58       11989.29   50578.87   1  
5       3 61933.00       0.00       61933.00   61933.00   1   5       3 23451.19
  0.00   0.00   0.00   23451.19   23451.19   1   5       3 32577.84       0.00  
    32577.84   32577.84   1   5       3 18877.00   0.00   0.00   0.00   18877.00
  18877.00   1   5       3 17859.13   19416.67   0.00   0.00   37275.80  
37275.80   1   5       3 14333.48   0.00   0.00   0.00   14333.48   14333.48   1
  5       3 27500.02   0.00   0.00   0.00   27500.02   27500.02   1   5       3
32721.15       0.00       32721.15   32721.15   1   5       3 17309.37   0.00  
8028.67   0.00   17309.37   25338.04   1   5       3 52083.33   0.00   0.00  
0.00   52083.33   52083.33   1   5       3 13333.33   4732.09   0.00   0.00  
18065.42   18065.42   1   5       3 13454.33   0.00   0.00   0.00   13454.33  
13454.33   1   5       3 20833.33   12099.34   21869.74   0.00   32932.67  
54802.41   1   5       3 25088.33       0.00       25088.33   25088.33   1   5  
    3 1621.00   889.00   5833.33   0.00   2510.00   8343.33   1   5       3
14583.40   4591.60   7691.00   0.00   19175.00   26866.00   1   5       3
53301.03   34888.95   0.00   0.00   88189.98   88189.98   1   5       3 26071.53
      0.00       26071.53   26071.53   1   5       3 15416.61   11866.74   0.00
  0.00   27283.35   27283.35   1   5       3 28333.37   0.00   0.00   0.00  
28333.37   28333.37   1   5       3 40000.00       51112.00       40000.00  
91112.00   1   5       3 11432.76       0.00       11432.76   11432.76   1   5  
    3 21750.00   0.00   21885.45   0.00   21750.00   43635.45   1   5       3
42079.36       0.00       42079.36   42079.36   1   5       3 11960.00   2458.00
  0.00   0.00   14418.00   14418.00   1   5       3 38333.33   0.00   0.00  
0.00   38333.33   38333.33   1   5       3 7916.68   6432.37   0.00   0.00  
14349.05   14349.05   1   5       3 67329.96       0.00       67329.96  
67329.96   1   5       3 11676.45       0.00       11676.45   11676.45   1   4  
    3 22916.68   0.00   0.00   0.00   22916.68   22916.68   1   5       3
15358.74   8605.20   0.00   0.00   23963.94   23963.94   1   4       3 16825.88
      0.00       16825.88   16825.88   1   5       3 24166.67       0.00      
24166.67   24166.67   1   5       3 62500.00   0.00   -293.00   0.00   62500.00
  62207.00   1   5       3 8916.66   12083.34   0.00   1083.33   21000.00  
22083.33   1   5       3 15895.01   16665.00   0.00   0.00   32560.01   32560.01
  1   5       3 24613.37       0.00       24613.37   24613.37   1   5       3
48039.00       0.00       48039.00   48039.00   1   4       3 0.00   0.00  
13137.71   0.00   0.00   13137.71   1   5       3 13911.58       0.00      
13911.58   13911.58   1   5       3 70833.33   0.00   -20915.58   0.00  
70833.33   49917.75   1   5       3 28245.50   0.00   0.00   0.00   28245.50  
28245.50   1   5       3 10891.00   8333.34   0.00   0.00   19224.34   19224.34
  1   5       3 8365.08   4961.89   23966.67   0.00   13326.97   37293.64   1  
5       3 40384.62       0.00       40384.62   40384.62   1   5       3 11950.00
      2693.34       11950.00   14643.34   1   5       3 17499.99       0.00    
  17499.99   17499.99   1   5       3 25321.34       0.00       25321.34  
25321.34   1   5       3 72454.00   0.00   22244.00   -19616.00   72454.00  
75082.00   1   5       3 32121.00   1500.01   0.00   0.00   33621.01   33621.01
  1   5       3 12371.00   9252.00   0.00   0.00   21623.00   21623.00   1   5  
    3 37626.00   0.00   0.00   0.00   37626.00   37626.00   1   5       3
5656.00   0.00   6526.00   0.00   5656.00   12182.00   1   5       3 47452.22  
5283.33   0.00   0.00   52735.55   52735.55   1   5       3 31875.00      
10444.00       31875.00   42319.00   1   5       3 13651.29   6817.90   0.00  
0.00   20469.19   20469.19   1   5       3 7749.63   3618.53   0.00   3156.27  
11368.16   14524.43   1   4       3 10666.67   7498.40   0.00   0.00   18165.07
  18165.07   1   5       3 25712.79   0.00   0.00   0.00   25712.79   25712.79  
1   5       3 14889.00   0.00   0.00   0.00   14889.00   14889.00   1   5      
3 21281.42   0.00   0.00   0.00   21281.42   21281.42   1   4       3 81419.25  
0.00   0.00   0.00   81419.25   81419.25   1   5       3 18945.19   0.00  
1251.02   0.00   18945.19   20196.21   1   5       3 21913.88       0.00      
21913.88   21913.88   1   5       3 20833.33   0.00   1664.69   0.00   20833.33
  22498.02   1   5       3 36159.66       0.00       36159.66   36159.66   1   5
      3 19542.90   0.00   7376.28   0.00   19542.90   26919.18   1   5       3
40296.00   40355.00   0.00   0.00   80651.00   80651.00   1   5       3 40044.42
  0.00   -2769.00   0.00   40044.42   37275.42   1   5       3 78938.20   0.00  
2490.40   0.00   78938.20   81428.60   1   4       3 17429.63   0.00   0.00  
0.00   17429.63   17429.63   1   5       3 41213.37   1987.18   0.00   0.00  
43200.55   43200.55   1   5       3 21250.00       0.00       21250.00  
21250.00   1   5       3 43807.99   0.00   0.00   0.00   43807.99   43807.99   1
  5       3 17951.94       0.00       17951.94   17951.94   1   4       3
9604.22       1043.33       9604.22   10647.55   1   5       3 12500.00   0.00  
10239.00   0.00   12500.00   22739.00   1   5       3 3000.00   35848.58   0.00
  0.00   38848.58   38848.58   1   5       3 10333.33       1989.77      
10333.33   12323.10   1   5       3 10416.00       27796.90       10416.00  
38212.90   1   5       3 19354.37       0.00       19354.37   19354.37   1   5  
    3 82056.50       0.00       82056.50   82056.50   1   5       3 0.00      
27361.50       0.00   27361.50   1   5       3 29166.67   0.00   0.00   0.00  
29166.67   29166.67   1   5       3 125267.00   0.00   0.00   0.00   125267.00  
125267.00   1   5       3 3750.00   8500.00   0.00   0.00   12250.00   12250.00
  1   5       3 13445.75   0.00   0.00   0.00   13445.75   13445.75   1   5    
  3 16654.82   6575.57   0.00   0.00   23230.39   23230.39   1   5       3
19246.83   0.00   0.00   0.00   19246.83   19246.83   1   5       3 17783.00    
  0.00       17783.00   17783.00   1   5       3 0.00   0.00   20354.84   0.00  
0.00   20354.84   1   5       3 8273.11   7701.42   0.00   0.00   15974.53  
15974.53   1   5       3 16666.66   3837.83   -2533.70   0.00   20504.49  
17970.79   1   5       3 32232.00   0.00   0.00   0.00   32232.00   32232.00   1
  5       3 17624.53   6025.00   0.00   0.00   23649.53   23649.53   1   5      
3 15215.45       0.00       15215.45   15215.45   1   5       3 6039.33  
5065.74   3422.86   0.00   11105.07   14527.93   1   5       3 39131.34   0.00  
0.00   0.00   39131.34   39131.34   1   5       3 23731.46   15577.10   -8923.72
  0.00   39308.56   30384.84   1   5       3 10850.00   9166.65   0.00   0.00  
20016.65   20016.65   1   5       3 7130.50       439.42       7130.50   7569.92
  1   5       3 22083.34       5860.05       22083.34   27943.39   1   5       3
21000.00       0.00       21000.00   21000.00   1   5       3 16111.42   0.00  
0.00   0.00   16111.42   16111.42   1   4       3 104633.75   0.00   0.00   0.00
  104633.75   104633.75   1   4       3 19048.30   0.00   0.00   0.00   19048.30
  19048.30   1   5       3 15548.41   0.00   0.00   0.00   15548.41   15548.41  
1   5       3 8782.25   4145.29   1199.75   0.00   12927.54   14127.29   1   5  
    3 10462.20   6856.88   1251.50   0.00   17319.08   18570.58   1   5       3
72910.92   0.00   0.00   0.00   72910.92   72910.92   1   5       3 34783.12    
  0.00       34783.12   34783.12   1   5       3 188439.22   0.00   0.00   0.00
  188439.22   188439.22   1   5       3 13665.51       0.00       13665.51  
13665.51   1   5       3 0.00   0.00   22712.09   0.00   0.00   22712.09   1   5
      3 23938.09   0.00   0.00   0.00   23938.09   23938.09   1   5       3
25327.69       0.00       25327.69   25327.69   1   4       3 30083.96      
0.00       30083.96   30083.96   1   5       3 17289.24   0.00   0.00   0.00  
17289.24   17289.24   1   5       3 11647.70   0.00   5185.49   0.00   11647.70
  16833.19   1   5       3 6534.42   14087.66   0.00   0.00   20622.08  
20622.08   1   5       3 7301.19   5620.57   0.00   0.00   12921.76   12921.76  
1   5       3 17916.66   7606.19   0.00   0.00   25522.85   25522.85   1   5    
  3 13650.00       59416.67       13650.00   73066.67   1   5       3 15617.42  
    13322.08       15617.42   28939.50   1   5       3 15300.00   0.00   3616.00
  0.00   15300.00   18916.00   1   5       3 34562.00   0.00   0.00   0.00  
34562.00   34562.00   1   5       3 19167.00       -598.00       19167.00  
18569.00   1   5       3 9380.50   0.00   0.00   0.00   9380.50   9380.50   1  
4       3 37960.00   2114.00   -477.00   0.00   40074.00   39597.00   1   5    
  3 13470.00   4000.00   0.00   0.00   17470.00   17470.00   1   5       3
17944.00   0.00   0.00   0.00   17944.00   17944.00   1   4       3 16397.00  
0.00   6825.00   0.00   16397.00   23222.00   1   5       3 14594.55   0.00  
0.00   0.00   14594.55   14594.55   1   5       3 15002.00   0.00   13614.00  
0.00   15002.00   28616.00   1   5       3 16777.83   6875.87   21110.00   0.00
  23653.70   44763.70   1   5       3 9370.20   52998.00   0.00   0.00  
62368.20   62368.20   1   5       3 9342.00   0.00   -26.00   0.00   9342.00  
9316.00   1   5       3 12400.00   0.00   0.00   0.00   12400.00   12400.00   1
  5       3 19975.00       0.00       19975.00   19975.00   1   5       3 0.00  
0.00   74691.00   0.00   0.00   74691.00   1   5       3 0.00   46507.18  
-7894.09   0.00   46507.18   38613.09   1   5       3 14583.00   0.00   0.00  
0.00   14583.00   14583.00   1   5       3 15417.00   13333.00   0.00   0.00  
28750.00   28750.00   1   5       3 15000.00   0.00   0.00   0.00   15000.00  
15000.00   1   5       3 31567.00       0.00       31567.00   31567.00   1   5  
    3 18275.00   0.00   -22.00   0.00   18275.00   18253.00   1   5       3
60201.00   0.00   0.00   0.00   60201.00   60201.00   1   5       3 8406.00  
0.00   390.00   6088.00   8406.00   14884.00   1   5       3 13656.00   0.00  
0.00   0.00   13656.00   13656.00   1   5       3 18900.00   0.00   0.00   0.00
  18900.00   18900.00   1   5       3 11250.00   0.00   2045.00   0.00  
11250.00   13295.00   1   5       3 15229.00   7480.00   -233.00   0.00  
22709.00   22476.00   1   5       3 62520.00   0.00   0.00   0.00   62520.00  
62520.00   1   5       3 46095.00   0.00   0.00   0.00   46095.00   46095.00   1
  5       3 23333.00   0.00   0.00   0.00   23333.00   23333.00   1   5       3

 

 

 

 

Co-Borrower

Employment

Verification

 

Borrower Asset

Verification

 

Co-Borrower Asset

Verification

 

Liquid / Cash

Reserves

 

Monthly Debt All

Borrowers

  Originator DTI   Fully Indexed
Rate  

Qualification

Method

 

Percentage of Down

Payment from

Borrower Own

Funds

  City     4       575480.00   6020.87   0.2306               Pacific Grove    
4       192622.35   9631.29   0.3852           100   Hollister     4      
161660.25   8866.28   0.4041           100   Loomis     4       304338.93  
4912.82   0.1876           100   Danville     4       210383.53   5746.17  
0.3849               Walnut Creek     4       146755.37   8751.88   0.3685      
        Kentfield     4       446994.66   5338.96   0.3661           100  
Moraga     4       152984.74   6029.84   0.2018               Palo Alto     4  
    66423.32   5284.52   0.2757               Palo Alto     4       545104.96  
5846.06   0.3448               Boulder     4       872090.53   7434.29   0.2513
              Boulder     4       242958.02   4141.43   0.1995              
Boulder     4       138677.34   7958.09   0.4209           100   San Francisco  
  4       3887563.60   13488.82   0.3202           100   Los Gatos     4      
1031920.50   7342.80   0.4262               Hillsborough     4       412663.08  
6780.53   0.2607               San Luis Obispo     4       113739.71   5782.63  
0.2288               Santa Barbara     4       201557.81   5136.36   0.2491    
          DALLAS     4       239801.21   6281.52   0.3668           100  
UNIVERSITY PARK     4       93657.47   3625.70   0.2601           100   AUSTIN  
  4       303351.70   8768.16   0.3808               HOUSTON     4      
102818.14   6037.24   0.3206           100   MAGNOLIA     4       311723.08  
7425.75   0.3057           100   AUSTIN     4       63544.65   7007.36   0.3656
          100   HIGHLANDS RANCH     4       43337.01   6925.57   0.3129        
      DANVILLE     4       486719.93   14993.55   0.1142               Richmond
    4       204779.15   13940.90   0.4046               Los Angeles     4      
184088.90   8248.47   0.4193           100   Dallas     4       535269.39  
13936.33   0.5112           100   Dripping Spgs     4       376875.80   12677.15
  0.4097           99.99   Atlanta     4       245095.85   11471.66   0.1808    
      100   Flower Mound     4       54989.45   4015.66   0.3154           100  
Houston     4       476362.35   9882.77   0.1825               Houston     4    
  107885.83   6426.00   0.1785               Houston     4       33335.33  
4589.44   0.3704               College Station     4       576363.18   5520.71  
0.4272           100   Dallas     4       408889.23   6188.44   0.2332          
100   Dallas     4       102275.58   7934.37   0.4117           100   University
Park     4       210342.27   6973.70   0.3856           100   Dallas     4      
326340.48   8104.91   0.2963           100   Dallas     4       192632.92  
5426.59   0.4705               Dallas     4       120780.37   5656.06   0.3338  
            Dallas     4       893790.46   13204.89   0.2266              
Dallas     4       246374.95   8422.77   0.3340               University Park  
  4       314209.98   5132.61   0.2098               Dallas     4      
780490.79   6205.36   0.3166               Dallas     4       432960.98  
8943.63   0.2796           100   University Park     4       88492.64   5071.23
  0.1881               Austin     4       54610.92   4609.08   0.3116          
100   Houston     4       114107.02   12103.00   0.3990               Mustang  
  4       172783.95   13048.13   0.4449           100   Torrance     4      
126872.43   8155.07   0.4392               Park City     4       162455.44  
7509.76   0.1877           100   Salt Lake City     4       97613.57   4450.30  
0.3880           76.0614   Greenwood Village     4       94893.73   7208.02  
0.2397           100   Dallas     4       2562428.21   12282.74   0.2294        
      HOUSTON     4       423125.96   5648.66   0.2708               Dallas    
4       142603.63   9082.00   0.3934           100   Bethesda     4      
86838.54   3534.40   0.3672               Madison     4       53890.37   5596.85
  0.3714           100   SEATTLE     4       1126078.99   22015.40   0.3202    
      100   KIRKLAND     4       191411.65   4052.85   0.1977           100  
Doylestown     4       93792.27   8229.21   0.4098           100   New London  
  4       56848.60   5588.30   0.4416               PENRYN     4       121941.02
  8521.01   0.3435               HOUSTON     4       398608.99   12830.92  
0.1949               SANTA MONICA     4       522531.04   3919.95   0.3468      
        PERRYVILLE     4       3000840.39   6652.10   0.5590              
NEWTON CENTER     4       1329735.37   17556.69   0.1443               REDONDO
BEACH     4       250481.88   8309.56   0.1422               HUNTINGTON BEACH  
  4       75928.96   5210.87   0.4207               HUNT     4       122941.52  
3465.91   0.1807               SCOTTSDALE     4       39118.09   8041.62  
0.2826               HOUSTON     4       43453.06   7977.57   0.4349            
  DENVER     4       147224.96   6872.38   0.2831           100   PORTLAND     4
      284211.25   10361.91   0.1852               GREAT RIVER     4      
120886.00   11090.90   0.4230           65.3188   PASADENA     4       35610.07
  7260.89   0.4331               FULLERTON     4       1115637.00   7240.91  
0.4297               WALNUT     4       70427.57   8827.01   0.4153          
100   PORTLAND     4       107945.17   7264.53   0.4603           100  
SCOTTSDALE     4       485288.88   5702.30   0.4454               LOS ANGELES  
  4       506343.48   9373.98   0.1611           100   BRIGHTON     4      
560307.14   8066.79   0.3407               FRANKLIN     4       130891.35  
7315.53   0.4258               LOS ANGELES     4       848622.76   8207.88  
0.3563               STUDIO CITY     4       62961.38   8843.31   0.2322        
  100   CARROLLTON     4       170038.90   12930.52   0.2989           100  
PALOS VERDES ESTATES     4       238811.54   8164.42   0.4036              
ARCADIA     4       839752.00   4261.67   0.2859               PARADISE VALLEY  
  4       479063.98   5045.18   0.2297           100   BEND     4      
412983.03   6690.64   0.4291           100   NEWPORT BEACH     4       126988.26
  8567.71   0.3301               PALO ALTO     4       379521.86   9345.00  
0.3204               AUSTIN     4       446683.56   4531.32   0.2233          
100   CRANBERRY TWP     4       696454.68   12940.82   0.3233           100  
ARCADIA     4       97964.03   6375.64   0.2748           100   LEANDER     4  
    463306.14   8685.92   0.1681           100   NEWPORT BEACH     4      
78067.00   5328.75   0.4263               MERCER ISLAND     4       264726.46  
11145.51   0.3817           100   LOS GATOS     4       181288.75   7420.93  
0.3390           100   SCOTTSDALE     4       862320.31   5736.25   0.2118      
    100   VIRGINIA BEACH     4       77007.87   5293.76   0.4986              
Crystal Bay     4       83543.22   4455.65   0.3233           100   ORLANDO    
4       232552.91   6095.96   0.4099               SAN JOSE     4      
1289722.95   9267.89   0.4022           100   MANHATTAN BEACH     4      
315116.44   5271.45   0.4491           100   TUSTIN     4       1063224.75  
7268.04   0.3842           100   SAN DIEGO     4       810544.38   8081.92  
0.1610           100   YORBA LINDA     4       359020.02   8652.66   0.2681    
          SOUTH PASADENA     4       200869.11   9184.86   0.4071           100
  SAN JOSE     4       288547.26   5613.02   0.2880           100   SAN JOSE    
4       458162.53   6099.19   0.4261           100   SAN CARLOS     4      
217299.46   8216.03   0.0892               LIVERMORE     4       1243946.84  
14238.52   0.1995               SAN MATEO     4       141947.63   6911.68  
0.3638               LOS GATOS     4       580664.97   11811.78   0.1265        
      PLEASANTON     4       154311.49   10626.96   0.4981              
PIEDMONT     4       378706.96   5993.87   0.3542               EL DORADO HILLS
    4       53250.60   3287.31   0.2267               FAIRFIELD     4      
1080359.49   6896.06   0.0962               VENICE     4       133554.31  
12952.63   0.3275           100   CLARKSVILLE     4       615115.15   15209.07  
0.3007               Charlotte     4       384831.15   22085.31   0.3566        
      New York     4       417000.50   8029.69   0.3424               New York  
  4       150353.66   7737.24   0.2375           100   East Hampton     4      
320094.86   5591.37   0.2962           100   Rumson     4       1047643.68  
6634.65   0.1780               Winchester     4       417179.91   6177.73  
0.4310           100   Renton     4       585022.02   7540.51   0.2742          
100   Oxnard     4       297835.08   13683.13   0.4182           100  
Huntington Beach     4       246542.86   10533.02   0.4157           100  
CHICAGO     4       119112.55   16229.17   0.3116           94.5302   NAPLES    
4       42685.00   4617.52   0.2556               Denver     4       196317.09  
3903.10   0.2901           100   Denver     4       1880179.89   13042.97  
0.2380           100   Denver     4       207596.90   10534.59   0.4199        
  100   Waxhaw     4       51180.08   2789.18   0.3343               Goodview  
  4       245656.23   5966.94   0.2221           100   Arlington     4      
434642.43   11818.60   0.1340           100   NEWPORT BEACH     4       79791.70
  8090.00   0.3103               CANYON LAKE     4       250269.59   8517.86  
0.3122           100   BOERNE     4       321435.87   6870.84   0.2425          
100   PHOENIX     4       485027.01   33346.99   0.3660           100   MESA    
4       208589.60   4848.34   0.4241           100   AUSTIN     4      
3051624.00   17410.54   0.3990               HOUSTON     4       660039.19  
8691.58   0.2066               DALLAS     4       433763.77   6235.44   0.4325  
            GREENSBORO     4       698441.58   11224.00   0.2928           100  
HONOLULU     4       301002.08   5784.10   0.4031           100   ANNAPOLIS    
4       944903.58   7554.42   0.1122           100   NAPLES     4       87240.68
  4866.74   0.4168               LEESBURG     4       192149.02   10296.46  
0.4493           100   SANTA ROSA BEACH     4       315688.41   10577.68  
0.4414           100   DESTIN     4       62429.24   5963.09   0.3544          
100   HARDYVILLE     4       717029.41   8169.20   0.3380               KANSAS
CITY     4       2459778.25   17104.75   0.2750           100   LA JOLLA     4  
    231115.24   8784.75   0.3978           56.8594   SAN MARINO     4      
39124.90   7466.01   0.2293               ALTADENA     4       48653.07  
7155.11   0.2907               SANTA ANA     4       80595.78   17629.69  
0.3670           100   CHESTERFIELD     4       30731.14   4795.28   0.3650    
          CHINO HILLS     4       88603.51   4331.11   0.3113              
ANDERSON     4       307161.61   21114.21   0.4230           100   INDIANAPOLIS
    4       205194.48   6211.19   0.2199               BERRYVILLE     4      
37161.39   6507.44   0.3385               RALEIGH     4       539974.51  
9412.91   0.2524               CHARLOTTESVILLE     4       1124014.66   10024.71
  0.2482           100   ANNAPOLIS     4       132026.82   5860.07   0.4002    
          ORINDA     4       81693.40   7609.47   0.4348           100  
PASADENA     4       474602.20   9437.62   0.3727               DALLAS     4    
  78460.76   12050.66   0.1605               TOMBALL     4       628912.25  
13384.22   0.3981               SOUTHLAKE     4       256189.67   9677.81  
0.4476               HOUSTON     4       455123.00   15268.63   0.4058          
100   OVERLAND PARK     4       210916.53   3576.64   0.2936           100  
DAMASCUS     4       416339.85   12255.74   0.2324           100   UNIVERSITY
PARK     4       254062.97   16454.56   0.3888           100   UNIVERSITY PARK  
  4       507269.74   5272.86   0.2576               EASTON     4       61610.22
  5792.34   0.3988           100   KINGSVILLE     4       150734.11   5407.74  
0.2977           100   KINGSVILLE     4       541934.52   7135.30   0.2775      
    100   MCKINNEY     4       159867.68   6641.98   0.4461           100   SAN
ANTONIO     4       85476.10   8027.35   0.3772           100   THE WOODLANDS  
  4       1602184.04   10177.41   0.1250           100   FRISCO     4      
108194.86   7573.98   0.3750           100   GILBERT     4       144549.72  
6929.17   0.3162               UNIVERSITY PARK     4       440719.64   8443.51  
0.3753           100   OLMOS PARK     4       352133.60   8258.87   0.2284      
    100   TERRELL HILLS     4       358220.00   9233.52   0.3430           100  
SCOTTSDALE     4       253584.54   15202.71   0.1885               NORMAN     4
      408184.08   15441.90   0.4143               MADISON     4       211527.85
  10374.00   0.1274           100   MCKINNEY     4       63741.55   6118.83  
0.3511           100   MIDWAY     4       298000.64   17837.51   0.4129        
  100   SANTA ROSA BEACH     4       97590.27   7809.38   0.3675           100  
LEXINGTON     4       1189079.96   10588.39   0.2417               ARLINGTON    
4       300900.52   6692.25   0.3728           100   SAN DIEGO     4      
170197.61   4782.88   0.4492           55.4651   SAN DIEGO     4       443702.62
  9689.09   0.4261           100   CHARLOTTE     4       248575.09   10898.27  
0.2805           100   NEWPORT BEACH     4       2149655.47   5300.17   0.4301  
            HINSDALE     4       128679.47   10081.02   0.2638           66.4874
  WILMINGTON     4       133839.22   6162.43   0.3184           69.4331   AUSTIN
    4       76848.67   9444.70   0.1151           85.9076   AUSTIN     4      
106702.65   9018.35   0.3296               AUSTIN     4       585651.92  
10456.25   0.3585           100   AUSTIN     4       1649625.60   37517.47  
0.2995           100   OAK VIEW     4       566895.00   4747.68   0.3876        
      BERWYN     4       89182.14   3412.59   0.2538               BRENTWOOD    
4       213370.31   8664.94   0.3730           100   LA HABRA HEIGHTS     4    
  478805.20   5918.40   0.3075           100   SANTA BARBARA     4      
407614.73   7765.84   0.4367           100   CORONA     4       366287.23  
7449.87   0.3660           100   FAIRFIELD     4       51440.81   6827.51  
0.4274               AUBURN     4       91037.67   7396.06   0.4116            
  Oakland     4       137514.63   12080.55   0.3748               ORLANDO     4
      269426.10   8809.45   0.3725               PETALUMA     4       252258.69
  5903.59   0.3880               CLARENDON HILLS     4       167749.59   4894.10
  0.3369               Bay Village     4       128359.72   8565.19   0.2189    
          GREENWOOD VILLAGE     4       223546.44   12473.49   0.4105          
    HOUSTON     4       96155.80   6407.33   0.3201           100   EDISON     4
      773212.07   3699.42   0.4887               Philadelphia     4      
2182906.07   10749.82   0.3847           100   DENVER     4       78699.56  
4386.90   0.2089           100   PALM BEACH GARDENS     4       42328.69  
3270.62   0.2030               CAREFREE     4       1165895.63   19681.61  
0.1881           100   CALISTOGA     4       78820.53   4299.20   0.2257        
      ATLANTA     4       61900.08   5765.35   0.3708           100   EL PASO  
  4       82369.12   6213.18   0.4398               REDONDO BEACH     4      
277950.70   4746.64   0.2556               ATLANTA     4       175325.40  
14812.36   0.2032               Coloma     4       453911.03   11151.47   0.3206
          100   LAUDERDALE BY THE SEA     4       2664376.70   21840.11   0.1159
          100   PARADISE WAY     4       89821.66   4259.54   0.3117            
  STONEHAM     4       143347.70   7690.31   0.3386           100   BEDFORD    
4       481966.97   9936.70   0.4151           100   LOS GATOS     4      
203072.06   7143.67   0.2821               SAN DIEGO     4       420575.89  
9126.27   0.3034               Agoura Hills     4       116779.16   5138.07  
0.2972           100   ATLANTA     4       71885.12   7326.70   0.4353          
100   OAK PARK     4       400340.47   5899.48   0.2861           100  
Littleton     4       21791.71   5272.21   0.4080               Franklin     4  
    140625.98   6607.87   0.2589               JACKSONS GAP     4      
100853.43   7379.73   0.1010               WEST BLOOMFIELD     4       431040.57
  9231.99   0.3190           100   Peoria     4       491700.27   7339.41  
0.3880           100   Bend     4       32648.06   7703.87   0.2229            
  Kirkland     4       53294.87   6027.50   0.3246               Seattle     4  
    47789.72   3811.57   0.4063           100   Seattle     4       825969.60  
9343.66   0.2360               Carlton     4       212902.57   7181.53   0.4111
          100   Seattle     4       225985.63   5032.20   0.2804              
Bainbridge Island     4       944212.10   9785.24   0.4214           100  
Woodinville     4       109602.38   4656.27   0.3190               Milton     4
      284384.58   12167.52   0.4252           100   Santa Rosa     4      
1961900.79   17592.13   0.3930               Oakland     4       551900.71  
11288.64   0.1810           100   Lake Oswego     4       40968.37   3848.44  
0.4131               Edina     4       142658.38   4981.08   0.4017          
100   HINSDALE     4       610293.21   7938.07   0.3974           100   CHICAGO
    4       8539434.78   17051.96   0.2283               TOWN OF CRANBERRY ISLES
    4       221984.03   10240.19   0.2652               NORTHBROOK     4      
611429.68   4121.16   0.2826               Deer Park     4       260532.82  
3769.13   0.1311           100   CHICAGO     4       48900.05   4744.50   0.3163
          100   NORTHBROOK     4       234869.63   10732.78   0.3400          
90   HIGHLAND PARK     4       234793.14   7366.91   0.4036              
WILMETTE     4       877490.44   13522.95   0.2246           100   CHICAGO     4
      92007.28   5830.33   0.3917               NEW YORK     4       270052.60  
5445.30   0.3987           100   WILMETTE     4       141003.02   4499.52  
0.2381               CHICAGO     4       873381.40   5785.08   0.4351          
100   PARK RIDGE     4       332350.26   9955.36   0.4429           100  
Hinsdale     4       327939.03   16926.23   0.2707           100   KILDEER     4
      499799.86   11022.51   0.2391           99.99   CHICAGO     4      
181580.58   7022.30   0.3010           100   HIGHLAND PARK

 

 

 

 

State   Postal Code   Property Type   Occupancy   Sales Price  

Original
Appraised

Property Value

 

Original Property

Valuation Type

 

Original Property

Valuation Date

 

Original Automated

Valuation Model

(AVM) Model Name

 

Original AVM

Confidence Score

CA   93950   1   1       1460000.00   3   20120306         CA   95023   7   1  
1000000.00   1100000.00   3   20120218         CA   95650   7   1   899000.00  
899000.00   3   20120423         CA   94526   7   1   1300000.00   1300000.00  
3   20120608         CA   94595   1   1       1400000.00   3   20120119        
CA   94904   1   1       2935000.00   3   20120522         CA   94556   1   1  
1182750.00   1200000.00   3   20120521         CA   94306   1   1      
1920000.00   3   20120530         CA   94301   1   1       1500000.00   3  
20120618         CO   80304   7   1       1050000.00   3   20120119         CO  
80304   1   1       1300000.00   3   20120410         CO   80304   1   1      
750000.00   3   20120309         CA   94110   1   1   1057000.00   1057000.00  
3   20120511         CA   95032   1   1   3509000.00   3510000.00   3   20120504
        CA   94010   1   1       2250000.00   3   20120114         CA   93401  
1   1       1400000.00   98   20120322         CA   93109   1   1      
1225000.00   3   20120608         TX   75209   1   1       775000.00   3  
20120222         TX   75225   1   1   1140000.00   1140000.00   3   20120522    
    TX   78746   1   1   665000.00   675000.00   3   20120606         TX   77056
  7   1       1200000.00   3   20120426         TX   77354   7   1   815000.00  
845000.00   3   20120519         TX   78703   1   1   1125000.00   1150000.00  
3   20120611         CO   80126   7   1   555000.00   555000.00   3   20120523  
      CA   94506   1   1       1750000.00   3   20111118         TX   77469   7
  1       1900000.00   3   20120227         CA   90077   1   1       2300000.00
  3   20120320         TX   75225   1   1   1145000.00   1160800.00   3  
20120417         TX   78620   1   1   1350000.00   1460000.00   3   20120423    
    GA   30319   1   1   1647500.00   1650000.00   3   20120419         TX  
75028   7   1   770000.00   800000.00   3   20120514         TX   77401   1   1
  697500.00   730000.00   3   20120612         TX   77027   1   1      
1550000.00   3   20120604         TX   77005   1   1       1250000.00   3  
20120613         TX   77845   1   1       740000.00   3   20120420         TX  
75205   1   1   580000.00   580000.00   3   20120418         TX   75205   1   1
  1350000.00   1350000.00   3   20120515         TX   75225   1   1   1250000.00
  1250000.00   3   20120322         TX   75205   1   1   1085000.00   1085000.00
  3   20120417         TX   75214   1   1   800000.00   815000.00   3   20120418
        TX   75229   1   1       895000.00   3   20120508         TX   75225   1
  1       1050000.00   3   20120501         TX   75225   1   1       3275000.00
  3   20120430         TX   75205   1   1       1085000.00   3   20120529      
  TX   75214   1   1       840000.00   3   20120501         TX   75214   1   1  
    1015000.00   3   20120501         TX   75225   1   1   1090000.00  
1120000.00   3   20120625         TX   78731   1   1       755000.00   3  
20120403         TX   77094   1   1   800000.00   815000.00   3   20120604      
  OK   73064   1   1       1350000.00   3   20120425         CA   90505   1   1
  1005000.00   1005000.00   3   20120423         UT   84098   7   1      
2000000.00   3   20120430         UT   84103   7   1   1075000.00   1100000.00  
3   20120427         CO   80111   1   1   855000.00   860000.00   3   20120605  
      TX   75208   1   1   670000.00   675000.00   3   20120511         TX  
77024   1   1       2400000.00   3   20120417         TX   75214   1   1      
1060000.00   3   20120612         MD   20814   1   1   1250000.00   1255000.00  
3   20120330         AL   35758   1   1       695000.00   3   20120425        
WA   98119   1   1   1220000.00   1220000.00   3   20120525         WA   98033  
1   1   1580000.00   1580000.00   3   20120529         PA   18901   1   1  
638500.00   638500.00   3   20120521         NC   28127   7   2   915000.00  
935000.00   3   20120530         CA   95663   1   1       998000.00   3  
20120202         TX   77059   7   1       1100000.00   3   20120508         CA  
90402   1   1       2700000.00   3   20120511         MD   21903   1   1      
550000.00   3   20120110         MA   02459   1   1       1300000.00   3  
20120307         CA   90277   1   1       2500000.00   3   20120215         CA  
92648   7   1       1500000.00   3   20120207         TX   78024   7   1      
770000.00   3   20120223         AZ   85258   7   1       675000.00   3  
20120228         TX   77055   7   1       630000.00   3   20120413         CO  
80220   1   1       1100000.00   3   20120315         OR   97229   7   1  
695000.00   700000.00   3   20120423         NY   11739   1   1       2186000.00
  3   20120425         CA   91103   1   1   1250000.00   1250000.00   3  
20120321         CA   92835   1   1       1040000.00   3   20120319         CA  
91789   1   1       1400000.00   3   20120502         OR   97210   1   1  
1550000.00   1550000.00   3   20120511         AZ   85255   7   1   830000.00  
950000.00   3   20120531         CA   90048   1   1       1175000.00   3  
20120404         MI   48114   1   1   885000.00   933000.00   3   20120420      
  MI   48025   1   1       1200000.00   3   20120510         CA   90024   1   1
      2800000.00   3   20120503         CA   91604   1   1       1670000.00   3
  20120421         TX   75010   7   1   740000.00   740000.00   3   20120413    
    CA   90274   1   1   995000.00   995000.00   3   20120411         CA   91007
  1   1       1740000.00   3   20120516         AZ   85253   1   1      
1120000.00   3   20120516         OR   97701   7   1   742000.00   810000.00   3
  20120418         CA   92660   7   1   1400000.00   1400000.00   3   20120419  
      CA   94301   1   1       2000000.00   3   20120515         TX   78746   1
  1       1011000.00   3   20120427         PA   16066   7   1   850000.00  
855000.00   3   20120424         CA   91006   1   1   1760000.00   1800000.00  
3   20120502         TX   78641   1   1   925000.00   940000.00   3   20120507  
      CA   92660   1   1   1050000.00   1050000.00   3   20120514         WA  
98040   1   1       1580000.00   3   20120514         CA   95030   1   1  
1520000.00   1450000.00   3   20120607         AZ   85259   7   1   865000.00  
850000.00   3   20120517         VA   23451   1   1   1221600.00   1400000.00  
3   20120420         NV   89402   1   1       1000000.00   3   20120605        
FL   32804   1   1   606000.00   630000.00   3   20120608         CA   95125   1
  1       1360000.00   3   20120424         CA   90266   1   1   1875000.00  
1875000.00   3   20120424         CA   92782   7   1   877500.00   880000.00   3
  20120502         CA   92107   1   1   1013891.00   1045000.00   3   20120604  
      CA   92886   7   1   1682500.00   1690000.00   3   20120510         CA  
91030   1   1       1400000.00   3   20120511         CA   95120   1   1  
970000.00   970000.00   3   20120523         CA   95120   1   1   1070000.00  
1070000.00   3   20120609         CA   94070   1   1   1190000.00   1190000.00  
3   20120116         CA   94550   1   1       1040000.00   3   20120102        
CA   94402   1   1       2500000.00   3   20120216         CA   95032   1   1  
    1500000.00   3   20120328         CA   94566   7   1       1775000.00   3  
20120521         CA   94611   1   1       2500000.00   3   20120430         CA  
95762   7   1       675000.00   3   20120524         CA   94534   1   1      
775000.00   3   20120606         CA   90291   1   1       1460000.00   3  
20120618         MD   21029   1   1   1462500.00   1465000.00   3   20120510    
    VT   05445   7   2       1698500.00   3   20120325         NY   10023   2  
1       4350000.00   3   20120329         NY   10028   2   1       2400000.00  
3   20120418         NY   11937   1   1   1087500.00   1090000.00   3   20120426
        NJ   07760   1   1   1325000.00   1335000.00   3   20120320         MA  
01890   1   1       1400000.00   3   20120618         WA   98059   7   1  
900000.00   900000.00   3   20120507         CA   93035   7   2   1100000.00  
1129000.00   3   20120323         CA   92648   1   1   1650000.00   1700000.00  
3   20120509         IL   60610   6   1   1060000.00   1060000.00   3   20120319
        FL   34110   7   1   2337000.00   2340000.00   3   20120426         CO  
80210   1   1       715000.00   3   20120420         CO   80206   1   1  
785000.00   785000.00   3   20120426         CO   80230   7   1   975000.00  
980000.00   3   20120501         NC   28173   7   1   840000.00   880000.00   3
  20120512         VA   24095   1   1       703000.00   3   20120504         VA
  22209   6   1   980000.00   980000.00   3   20120528         CA   92663   7  
1   1860000.00   1860000.00   3   20120615         TX   78133   7   1      
1000000.00   3   20120502         TX   78006   1   1   765000.00   775000.00   3
  20120502         AZ   85021   1   1   835000.00   835000.00   3   20120507    
    AZ   85207   1   1   1380000.00   1385000.00   3   20120501         TX  
78759   7   1   605000.00   630000.00   3   20120529         TX   77057   7   1
      2450000.00   3   20111220         TX   75201   4   1       755000.00   3  
20120426         GA   30642   7   1       1075000.00   3   20120421         HI  
96816   1   1   3300000.00   3250000.00   3   20120515         MD   21401   7  
1   1035000.00   1050000.00   3   20120612         FL   34110   7   2  
1250000.00   1280000.00   3   20120330         VA   20175   7   1      
940000.00   3   20120423         FL   32459   1   2   1375000.00   1400000.00  
3   20120507         FL   32541   3   2   875000.00   875000.00   3   20120521  
      VA   23070   7   2   625000.00   630000.00   3   20120419         MO  
64112   4   1       630000.00   3   20120405         CA   92037   1   1  
1750000.00   1750000.00   3   20120229         CA   91108   1   1   1495000.00  
1505000.00   3   20120426         CA   91001   1   1       1400000.00   3  
20120423         CA   92705   1   1       950000.00   3   20120321         MO  
63005   7   1   1250000.00   1290000.00   3   20120601         CA   91709   7  
1       1530000.00   3   20120528         SC   29625   7   1       950000.00   3
  20120413         IN   46240   1   1   1775000.00   1800000.00   3   20120220  
      VA   22611   1   1       1017000.00   3   20120305         NC   27617   7
  1       850000.00   3   20120518         VA   22901   1   1       1495000.00  
3   20120321         MD   21401   1   1   1200000.00   1200000.00   3   20120502
        CA   94563   1   1       1200000.00   3   20120105         CA   91105  
1   1   850000.00   850000.00   3   20120608         TX   75214   1   1      
925000.00   3   20120518         TX   77377   1   1       1550000.00   3  
20110907         TX   76092   1   1       2335000.00   3   20120124         TX  
77005   1   1       1280000.00   3   20120122         KS   66209   7   1  
675000.00   675000.00   3   20120507         OR   97089   1   1   650000.00  
650000.00   3   20110902         TX   75225   1   1   1375000.00   1450000.00  
3   20120509         TX   75225   1   1   1950000.00   1978000.00   3   20120609
        MD   21601   1   1       766000.00   3   20120313         MD   21087   7
  1   662600.00   680000.00   3   20120323         MD   21087   7   1  
670000.00   635000.00   3   20120323         TX   75069   7   1   725179.00  
745000.00   3   20120501         TX   78258   7   1   630594.00   635000.00   3
  20120408         TX   77389   7   1   813318.00   815000.00   3   20120417    
    TX   75034   7   1   1400000.00   1450000.00   3   20120517         AZ  
85298   7   1   700000.00   700000.00   3   20120423         TX   75205   1   1
      1150000.00   3   20120511         TX   78212   1   1   790000.00  
795000.00   3   20120516         TX   78209   1   1   1015000.00   1050000.00  
3   20120502         AZ   85254   1   1   930000.00   860000.00   3   20120613  
      OK   73072   7   1       1400000.00   3   20120221         MS   39110   7
  1       1560000.00   3   20120227         TX   75069   7   1   999184.00  
925000.00   3   20120510         UT   84049   1   1   787000.00   900000.00   3
  20120613         FL   32459   7   2   1100000.00   1100000.00   3   20120425  
      MA   02421   1   1   1225000.00   1225000.00   3   20120501         TX  
76006   7   1       2000000.00   3   20120120         CA   92131   7   1  
750000.00   755000.00   3   20120514         CA   92130   7   1   750000.00  
750000.00   3   20120618         NC   28226   1   1   1760000.00   1770000.00  
3   20120428         CA   92661   1   2   1450000.00   1450000.00   3   20120605
        IL   60521   1   1       865000.00   3   20120430         DE   19807   7
  1   1175000.00   1175000.00   3   20120330         TX   78701   4   1  
957000.00   975000.00   3   20120330         TX   78701   4   1   1132425.00  
1200000.00   3   20120410         TX   78732   7   1       1150000.00   3  
20120424         TX   78746   7   1   1005000.00   1050000.00   3   20120416    
    CA   93022   1   1   2222650.00   2250000.00   3   20120602         PA  
19312   1   1       1100000.00   3   20120418         TN   37027   7   1      
740000.00   3   20120621         CA   90631   1   1   950000.00   950000.00   3
  20120322         CA   93103   6   1   1285000.00   1285000.00   3   20120229  
      CA   92881   7   1   780000.00   865000.00   3   20120405         CA  
94534   1   1   840000.00   840000.00   3   20120503         CA   95603   7   1
      785000.00   3   20120328         CA   94611   1   1       1000000.00   3  
20120106         FL   32836   1   1       1095000.00   3   20120420         CA  
94952   1   1       1000000.00   3   20120428         IL   60514   1   1      
1000000.00   3   20120525         OH   44140   1   1       1114000.00   3  
20120605         CO   80111   1   1       1531000.00   3   20120225         TX  
77024   7   1       1150000.00   3   20120313         NJ   08820   1   1  
860000.00   865000.00   3   20120316         PA   19138   1   1       750000.00
  98   20120418         CO   80209   1   1   977000.00   977000.00   3  
20120330         FL   33418   7   1   710000.00   710000.00   3   20120404      
  AZ   85377   1   1       1000000.00   3   20120418         CA   94515   1   2
  1395000.00   1425000.00   3   20120418         GA   30306   1   1      
745000.00   3   20120421         TX   79922   1   1   800000.00   800000.00   3
  20120416         CA   90277   3   1       1035000.00   3   20120524         GA
  30306   1   1       810000.00   98   20120424         MI   49038   1   2      
1062500.00   3   20120628         FL   33308   3   1   1000000.00   1070000.00  
3   20120504         AZ   85253   1   2   1357000.00   1360000.00   3   20120507
        MA   02180   1   1       617000.00   3   20120511         NH   03110   1
  1   865000.00   853000.00   3   20120504         CA   95030   1   1  
1900000.00   1790000.00   3   20120506         CA   92106   1   1      
1800000.00   3   20120608         CA   91301   7   1       1150000.00   3  
20120607         GA   30319   7   1   760000.00   770000.00   3   20120526      
  IL   60302   1   1   870000.00   882000.00   3   20120613         CO   80123  
1   1   803000.00   805000.00   3   20120629         TN   37067   7   1      
760000.00   3   20120419         AL   36861   1   1       739000.00   3  
20120517         MI   48323   1   1       1700000.00   3   20120509         AZ  
85383   7   1   646800.00   700000.00   3   20120625         OR   97701   1   1
  610000.00   610000.00   3   20120420         WA   98034   1   1      
950000.00   3   20120418         WA   98109   1   1       1150000.00   3  
20120423         WA   98199   1   1   825000.00   825000.00   3   20120606      
  OR   97111   1   1       768000.00   3   20120604         WA   98112   1   1  
1145000.00   1145000.00   3   20120612         WA   98110   1   1      
1300000.00   3   20120501         WA   98072   1   1   1475000.00   1475000.00  
3   20120530         GA   30004   7   1       840000.00   3   20120625        
CA   95404   1   1   1344000.00   1345000.00   3   20120504         CA   94618  
1   1       2900000.00   3   20120523         OR   97034   1   1   900000.00  
900000.00   3   20120505         MN   55424   1   1       893000.00   3  
20120228         IL   60521   1   1   849000.00   850000.00   3   20120331      
  IL   60611   4   1   1400000.00   1415000.00   3   20120501         ME   04646
  1   2       2000000.00   3   20120118         IL   60062   1   1      
1160000.00   3   20111130         IL   60010   1   1       670000.00   3  
20120305         IL   60613   1   1   737500.00   737500.00   3   20120410      
  IL   60062   7   1   670000.00   680000.00   3   20120320         IL   60035  
1   1   1200000.00   1300000.00   3   20120330         IL   60091   1   1      
1000000.00   3   20120427         IL   60614   1   1   2470000.00   2470000.00  
3   20120602         NY   10016   4   1       1500000.00   3   20120216        
IL   60091   1   1   685000.00   700000.00   3   20120428         IL   60613   1
  1       780000.00   3   20120322         IL   60068   1   1   885000.00  
890000.00   3   20120525         IL   60521   1   1   1462500.00   1495000.00  
3   20120329         IL   60047   1   1   2200000.00   2200000.00   3   20120503
        IL   60657   1   1   1284000.00   1450000.00   3   20120516         IL  
60035   1   1   815000.00   820000.00   3   20120529        

 

 

 

 

Most Recent

Property Value2

 

Most Recent

Property
Valuation

Type

 

Most Recent

Property
Valuation

Date

 

Most Recent
AVM

Model Name

 

Most Recent AVM

Confidence Score

  Original CLTV   Original LTV  

Original
Pledged

Assets

 

Mortgage
Insurance

Company Name

 

Mortgage
Insurance

Percent

                    0.7691   0.4609   0   0   0                     0.8000  
0.8000   0   0   0                     0.7219   0.7219   0   0   0              
      0.5850   0.5850   0   0   0                     0.5232   0.5232   0   0  
0                     0.4304   0.4304   0   0   0                     0.6341  
0.6341   0   0   0                     0.4572   0.4572   0   0   0              
      0.4873   0.4873   0   0   0                     0.6428   0.6428   0   0  
0                     0.7500   0.7500   0   0   0                     0.6442  
0.6442   0   0   0                     0.7000   0.7000   0   0   0              
      0.4274   0.4274   0   0   0                     0.4118   0.4118   0   0  
0                     0.5535   0.5535   0   0   0                     0.7500  
0.7500   0   0   0                     0.8000   0.8000   0   0   0              
      0.8000   0.8000   0   0   0                     0.8000   0.8000   0   0  
0                     0.6722   0.6722   0   0   0                     0.8000  
0.8000   0   0   0                     0.8000   0.8000   0   0   0              
      0.8000   0.8000   0   0   0                     0.5805   0.5234   0   0  
0                     0.6315   0.6315   0   0   0                     0.7008  
0.5486   0   0   0                     0.7500   0.7500   0   0   0              
      0.6900   0.6900   0   0   0                     0.6494   0.4552   0   0  
0                     0.8000   0.8000   0   0   0                     0.7562  
0.7562   0   0   0                     0.5503   0.5503   0   0   0              
      0.6304   0.6304   0   0   0                     0.7125   0.7125   0   0  
0                     0.8000   0.8000   0   0   0                     0.6000  
0.6000   0   0   0                     0.7000   0.7000   0   0   0              
      0.8000   0.8000   0   0   0                     0.7500   0.7500   0   0  
0                     0.7000   0.7000   0   0   0                     0.5933  
0.5933   0   0   0                     0.3598   0.2774   0   0   0              
      0.7071   0.7071   0   0   0                     0.6895   0.6895   0   0  
0                     0.6943   0.6943   0   0   0                     0.8000  
0.8000   0   0   0                     0.8000   0.8000   0   0   0              
      0.6250   0.6250   0   0   0                     0.7407   0.7407   0   0  
0                     0.7500   0.7500   0   0   0                     0.6700  
0.6700   0   0   0                     0.8000   0.8000   0   0   0              
      0.8000   0.8000   0   0   0                     0.8000   0.8000   0   0  
0                     0.3779   0.3779   0   0   0                     0.7138  
0.7138   0   0   0                     0.8000   0.8000   0   0   0              
      0.8000   0.8000   0   0   0                     0.7500   0.7500   0   0  
0                     0.6329   0.6329   0   0   0                     0.8000  
0.8000   0   0   0                     0.6500   0.6500   0   0   0              
      0.6152   0.6152   0   0   0                     0.6500   0.6500   0   0  
0                     0.6137   0.6137   0   0   0                     0.8000  
0.8000   0   0   0                     0.7521   0.6615   0   0   0              
      0.5600   0.5600   0   0   0                     0.5680   0.5680   0   0  
0                     0.5785   0.5785   0   0   0                     0.7170  
0.7170   0   0   0                     0.7500   0.7500   0   0   0              
      0.6500   0.6500   0   0   0                     0.8000   0.8000   0   0  
0                     0.4569   0.4569   0   0   0                     0.7960  
0.7960   0   0   0                     0.7307   0.7307   0   0   0              
      0.5621   0.5621   0   0   0                     0.7500   0.7500   0   0  
0                     0.7397   0.7397   0   0   0                     0.6000  
0.6000   0   0   0                     0.7491   0.7491   0   0   0              
      0.7358   0.7358   0   0   0                     0.3875   0.3875   0   0  
0                     0.6712   0.4317   0   0   0                     0.8000  
0.8000   0   0   0                     0.8000   0.8000   0   0   0              
      0.5741   0.5741   0   0   0                     0.5803   0.5803   0   0  
0                     0.8000   0.8000   0   0   0                     0.6071  
0.6071   0   0   0                     0.5695   0.5695   0   0   0              
      0.7912   0.7912   0   0   0                     0.8000   0.8000   0   0  
0                     0.5000   0.5000   0   0   0                     0.5837  
0.5837   0   0   0                     0.8000   0.8000   0   0   0              
      0.5537   0.5537   0   0   0                     0.7500   0.7500   0   0  
0                     0.8000   0.8000   0   0   0                     0.7500  
0.7500   0   0   0                     0.5250   0.5250   0   0   0              
      0.8000   0.8000   0   0   0                     0.6985   0.6985   0   0  
0                     0.5866   0.5866   0   0   0                     0.8000  
0.8000   0   0   0                     0.7998   0.7998   0   0   0              
      0.7000   0.7000   0   0   0                     0.6542   0.6542   0   0  
0                     0.7500   0.7500   0   0   0                     0.8000  
0.8000   0   0   0                     0.7500   0.7500   0   0   0              
      0.6894   0.6894   0   0   0                     0.4000   0.4000   0   0  
0                     0.6946   0.6226   0   0   0                     0.3769  
0.3769   0   0   0                     0.4000   0.4000   0   0   0              
      0.7970   0.7970   0   0   0                     0.6233   0.6233   0   0  
0                     0.4842   0.4842   0   0   0                     0.7500  
0.7500   0   0   0                     0.6476   0.6476   0   0   0              
      0.3540   0.3540   0   0   0                     0.3750   0.3750   0   0  
0                     0.8000   0.8000   0   0   0                     0.5471  
0.5471   0   0   0                     0.6878   0.6878   0   0   0              
      0.8000   0.8000   0   0   0                     0.7000   0.7000   0   0  
0                     0.7363   0.7363   0   0   0                     0.6132  
0.6132   0   0   0                     0.4065   0.4065   0   0   0              
      0.8000   0.8000   0   0   0                     0.8000   0.8000   0   0  
0                     0.7500   0.7500   0   0   0                     0.8000  
0.8000   0   0   0                     0.6810   0.6810   0   0   0              
      0.8000   0.8000   0   0   0                     0.7500   0.7500   0   0  
0                     0.7000   0.7000   0   0   0                     0.7500  
0.7500   0   0   0                     0.6407   0.6407   0   0   0              
      0.7500   0.7500   0   0   0                     0.7867   0.7867   0   0  
0                     0.5866   0.5866   0   0   0                     0.7500  
0.7500   0   0   0                     0.8000   0.8000   0   0   0              
      0.6000   0.6000   0   0   0                     0.8000   0.8000   0   0  
0                     0.6400   0.6400   0   0   0                     0.7000  
0.7000   0   0   0                     0.7272   0.7272   0   0   0              
      0.7500   0.7500   0   0   0                     0.7200   0.7200   0   0  
0                     0.8000   0.8000   0   0   0                     0.7500  
0.7500   0   0   0                     0.5351   0.5351   0   0   0              
      0.6357   0.5464   0   0   0                     0.6684   0.6684   0   0  
0                     0.8000   0.8000   0   0   0                     0.3738  
0.3738   0   0   0                     0.7978   0.7978   0   0   0              
      0.4366   0.4366   0   0   0                     0.6489   0.6489   0   0  
0                     0.8000   0.8000   0   0   0                     0.3431  
0.3431   0   0   0                     0.7500   0.7500   0   0   0              
      0.5216   0.5216   0   0   0                     0.8000   0.8000   0   0  
0                     0.5610   0.5610   0   0   0                     0.6085  
0.6085   0   0   0                     0.6058   0.3917   0   0   0              
      0.5908   0.5908   0   0   0                     0.8000   0.8000   0   0  
0                     0.8000   0.8000   0   0   0                     0.8000  
0.8000   0   0   0                     0.7692   0.7692   0   0   0              
      0.6775   0.6775   0   0   0                     0.7999   0.7999   0   0  
0                     0.8000   0.8000   0   0   0                     0.7999  
0.7999   0   0   0                     0.7961   0.7961   0   0   0              
      0.7991   0.7991   0   0   0                     0.7500   0.7500   0   0  
0                     0.8000   0.8000   0   0   0                     0.7721  
0.7721   0   0   0                     0.7500   0.7500   0   0   0              
      0.7881   0.7881   0   0   0                     0.7500   0.7500   0   0  
0                     0.7000   0.7000   0   0   0                     0.6410  
0.6410   0   0   0                     0.7500   0.7500   0   0   0              
      0.8000   0.8000   0   0   0                     0.7500   0.7500   0   0  
0                     0.8000   0.8000   0   0   0                     0.6532  
0.6532   0   0   0                     0.7600   0.7600   0   0   0              
      0.8000   0.8000   0   0   0                     0.7000   0.7000   0   0  
0                     0.6896   0.6896   0   0   0                     0.6653  
0.6653   0   0   0                     0.7000   0.7000   0   0   0              
      0.8000   0.8000   0   0   0                     0.7999   0.7999   0   0  
0                     0.7576   0.7576   0   0   0                     0.6500  
0.6500   0   0   0                     0.7499   0.7499   0   0   0              
      0.6363   0.6363   0   0   0                     0.7806   0.7806   0   0  
0                     0.7578   0.7578   0   0   0                     0.6108  
0.6108   0   0   0                     0.7500   0.7500   0   0   0              
      0.8000   0.8000   0   0   0                     0.8000   0.8000   0   0  
0                     0.8000   0.8000   0   0   0                     0.7000  
0.7000   0   0   0                     0.7730   0.7730   0   0   0              
      0.5065   0.5065   0   0   0                     0.4405   0.4405   0   0  
0                     0.5486   0.5486   0   0   0                     0.6321  
0.6321   0   0   0                     0.8000   0.8000   0   0   0              
      0.7066   0.7066   0   0   0                     0.8000   0.8000   0   0  
0                     0.7500   0.7500   0   0   0                     0.5940  
0.5940   0   0   0                     0.6415   0.6415   0   0   0              
      0.7731   0.6724   0   0   0                     0.8000   0.8000   0   0  
0                     0.7120   0.7120   0   0   0                     0.8000  
0.8000   0   0   0                     0.7499   0.7499   0   0   0              
      0.7000   0.7000   0   0   0                     0.7000   0.7000   0   0  
0                     0.8000   0.8000   0   0   0                     0.7000  
0.7000   0   0   0                     0.7413   0.7413   0   0   0              
      0.5138   0.5138   0   0   0                     0.8000   0.8000   0   0  
0                     0.8000   0.8000   0   0   0                     0.8000  
0.8000   0   0   0                     0.8000   0.8000   0   0   0              
      0.7552   0.7552   0   0   0                     0.7286   0.7286   0   0  
0                     0.5535   0.5535   0   0   0                     0.8000  
0.8000   0   0   0                     0.8000   0.8000   0   0   0              
      0.7977   0.7977   0   0   0                     0.7548   0.7460   0   0  
0                     0.8000   0.8000   0   0   0                     0.6927  
0.6927   0   0   0                     0.7423   0.7423   0   0   0              
      0.6500   0.4961   0   0   0                     0.7000   0.7000   0   0  
0                     0.7666   0.7666   0   0   0                     0.7500  
0.7500   0   0   0                     0.3448   0.3448   0   0   0              
      0.7000   0.7000   0   0   0                     0.5901   0.5901   0   0  
0                     0.8000   0.8000   0   0   0                     0.7142  
0.7142   0   0   0                     0.6000   0.6000   0   0   0              
      0.7000   0.6137   0   0   0                     0.7985   0.7985   0   0  
0                     0.7500   0.7500   0   0   0                     0.7500  
0.7500   0   0   0                     0.8000   0.8000   0   0   0              
      0.6170   0.6170   0   0   0                     0.8000   0.8000   0   0  
0                     0.4306   0.4306   0   0   0                     0.8000  
0.8000   0   0   0                     0.7439   0.6179   0   0   0              
      0.7000   0.7000   0   0   0                     0.7500   0.7500   0   0  
0                     0.7000   0.7000   0   0   0                     0.8000  
0.7788   0   0   0                     0.8000   0.8000   0   0   0

 

 

 

 

MI: Lender or
Borrower Paid?   Pool Insurance
Co.
Name   Pool Insurance
Stop
Loss %   MI Certificate
Number   Updated DTI
(Front-end)   Updated DTI
(Back-end)   Modification
Effective Payment
Date   Total Capitalized
Amount   Total Deferred
Amount   Pre-Modification
Interest (Note)
Rate                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
       

 

 

 

 

Pre-Modification
P&I
Payment   Pre-Modification
Initial Interest Rate
Change Downward
Cap   Pre-Modification
Subsequent
Interest
Rate Cap   Pre-Modification
Next Interest Rate
Change Date   Pre-Modification I/O
Term   Forgiven
Principal
Amount   Forgiven
Interest
Amount   Number of
Modifications   Cash To/From
Brrw at Closing   Brrw - Yrs at in
Industry                                     23                                
    26                                     7                                    
8                                     25                                     0  
                                  5                                     10      
                              10                                     27        
                            24                                     20          
                          7                                     5              
                      12                                     20                
                    15                                     7                    
                12                                     6                        
            10                                     13                          
          19                                     7                              
      11                                     15                                
    2                                     17                                    
11                                     15                                     15
                                    13                                     13  
                                  20                                     5.5    
                                2.5                                     20      
                              4.75                                     11      
                              3.75                                     10      
                              3.5                                     10        
                            0.5                                     15          
                          20                                     12            
                        9                                     9.25              
                      15                                     18                
                    7                                     7                    
                10                                     22                      
              10                                     19                        
            10                                     15                          
          10                                     10                            
        10                                     20                              
      10                                     10                                
    25                                     20                                  
  20                                     28                                    
43                                     0                                     0  
                                  27                                     3.25  
                                  10                                     10    
                                10                                     10      
                              32                                     8          
                          34                                     20            
                        23                                     14              
                      22                                     18                
                    8                                     20                    
                20                                     21                      
              14                                     13                        
            7                                     7                            
        20                                     21                              
      11.5                                     16                              
      15                                     17                                
    34                                     23                                  
  22                                     16                                    
6                                     8                                     14  
                                  22                                     10    
                                15                                     16      
                              11                                     26        
                            3                                     2            
                        23                                     18              
                      35                                     30                
                    32                                     10                  
                  13                                     11                    
                10                                     9.25                    
                25                                     13                      
              12                                     20                        
            27                                     12                          
          25                                     8                              
      8                                     15                                  
  18                                     14                                    
0                                     0.5                                     20
                                    5                                     10    
                                12                                     16      
                              15                                     41        
                            20                                     11          
                          11                                     5              
                      24                                     23                
                    15                                     18                  
                  8                                     22                      
              9                                     15                          
          17                                     10                            
        17                                     2                                
    15                                     6                                    
27                                     10                                     27
                                    27                                     23  
                                  29                                     21    
                                30                                     12      
                              18                                     17        
                            0                                     22            
                        15                                     26              
                      4                                     5                  
                  5                                     14                      
              13                                     10                        
            14                                     2                            
        16                                     17                              
      30                                     8                                  
  15                                     19                                    
20                                     31                                     16
                                    25                                     10  
                                  9                                     25      
                              27                                     25        
                            12                                     3            
                        44                                     20              
                      10                                     30                
                    4                                     17                    
                20                                     3                        
            10                                     22                          
          0                                     4                              
      25                                     22                                
    21                                     44                                  
  3                                     22                                    
14                                     35                                     10
                                    20                                     25  
                                  34                                     15    
                                6                                     30        
                            19                                     21.5        
                            20                                     11          
                          14                                     7              
                      10                                     29                
                    19                                     23                  
                  18                                     21.25                  
                  20                                     20                    
                29                                     20                      
              8.2                                     16.5                      
              21.2                                     20                      
              25                                     11                        
            11.6                                     14.5                      
              11                                     35                        
            21                                     5                            
        3                                     20                                
    20                                     0                                    
0                                     33                                     6  
                                  0.8                                     14    
                                19                                     22.2    
                                51                                     7        
                            3.4                                     9.6        
                            6.5                                     6          
                          34                                     6

 

 

 

 

CoBrrw - Yrs at
in Industry   Junior Mortgage
Drawn Amount   Maturity Date   Primary Borrower
Wage Income
(Salary)   Primary Borrower
Wage Income
(Bonus)   Primary Borrower
Wage Income
(Commission)   Co-Borrower
Wage Income
(Salary)   Co-Borrower
Wage Income
(Bonus)   Co-Borrower
Wage Income
(Commission)   Originator Doc
Code   RWT Income
Verification   RWT Asset
Verification 17   0.00   20270401   4004.00   0.00   0.00   2524.00   0.00  
0.00   Full   Two Years   Two Months 26   0.00   20420601   25003.34   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 17   0.00   20420601  
7173.80   0.00   0.00   14767.00   0.00   0.00   Full   Two Years   Two Months
15   0.00   20420701   6458.34   0.00   0.00   19212.26   0.00   0.00   Full  
Two Years   Two Months 3   0.00   20420301   0.00   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 21   0.00   20420701   0.00   0.00   0.00  
23750.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
14583.34   0.00   0.00               Full   Two Years   Two Months 10   0.00  
20420701   17333.33   0.00   0.00   12553.34   0.00   0.00   Full   Two Years  
Two Months 0   0.00   20420801   19166.66   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months     0.00   20270301   16956.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
29583.34   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
0.00   20270501   20758.33   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months     0.00   20420701   15125.00   3781.25   0.00               Full
  Two Years   Two Months 0   0.00   20420601   28917.24   13209.00   0.00   0.00
  0.00   0.00   Full   Two Years   Two Months 4   0.00   20420301   349.70  
0.00   0.00   14167.22   2712.91   0.00   Full   Two Years   Two Months     0.00
  20420601   25062.00   0.00   0.00               Full   Two Years   Two Months
13   0.00   20420701   14300.00   0.00   0.00   10970.32   0.00   0.00   Full  
Two Years   Two Months     0.00   20420601   20619.67   0.00   0.00            
  Full   Two Years   Two Months 21   0.00   20420701   8877.24   0.00   0.00  
8250.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
13937.50   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
0.00   20420701   0.00   0.00   23028.35   0.00   0.00   0.00   Full   Two Years
  Two Months 0   0.00   20420701   12087.33   6743.74   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months     0.00   20420801   24292.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420801  
19166.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
100000.00   20420201   23288.00   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20270501   0.00   0.00   0.00               Full  
Two Years   Two Months 6   202092.00   20270501   24700.00   0.00   0.00  
9935.00   0.00   0.00   Full   Two Years   Two Months 2   0.00   20420501  
15000.00   0.00   0.00   4672.00   0.00   0.00   Full   Two Years   Two Months
10.4   0.00   20420601   18125.00   0.00   0.00   8947.00   0.00   0.00   Full  
Two Years   Two Months 12   320000.00   20420601   15600.00   3999.00   0.00  
12153.00   0.00   0.00   Full   Two Years   Two Months 5   0.00   20420601  
21354.17   0.00   38595.25   3500.00   0.00   0.00   Full   Two Years   Two
Months 15   0.00   20420701   8333.34   0.00   0.00   4399.83   0.00   0.00  
Full   Two Years   Two Months     0.00   20270701   54162.54   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
36000.00   0.00   0.00               Full   Two Years   Two Months 10   0.00  
20420601   3000.00   0.00   5736.79   3653.71   0.00   0.00   Full   Two Years  
Two Months 1   0.00   20420601   4761.90   0.00   2161.12   5999.99   0.00  
0.00   Full   Two Years   Two Months 12   0.00   20420601   18506.45   0.00  
0.00   8030.59   0.00   0.00   Full   Two Years   Two Months 9   0.00   20420701
  12500.00   0.00   0.00   6772.21   0.00   0.00   Full   Two Years   Two Months
0   0.00   20420601   18085.33   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420601   14583.34   12770.40   0.00            
  Full   Two Years   Two Months 8   0.00   20420601   1131.97   0.00   0.00  
5667.50   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
10416.67   6527.78   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0
  0.00   20270601   41667.00   0.00   16607.00   0.00   0.00   0.00   Full   Two
Years   Two Months 20   0.00   20420801   13333.34   0.00   0.00   11884.60  
0.00   0.00   Full   Two Years   Two Months 15   0.00   20420701   17020.83  
0.00   0.00   7441.72   0.00   0.00   Full   Two Years   Two Months     0.00  
20420601   19600.00   0.00   0.00               Full   Two Years   Two Months 8
  0.00   20420801   14748.00   0.00   0.00   17235.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20420701   26960.56   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   0.00   20420701   14791.66   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20270601  
30333.33   0.00   0.00               Full   Two Years   Two Months 12   0.00  
20420601   20980.27   0.00   0.00   5921.95   0.00   0.00   Full   Two Years  
Two Months 13   0.00   20420601   5134.08   9266.43   0.00   4167.50   0.00  
0.00   Full   Two Years   Two Months 1   0.00   20420601   10000.00   25948.83  
0.00   4060.55   0.00   0.00   Full   Two Years   Two Months     0.00   20420701
  9053.68   2416.17   0.00               Full   Two Years   Two Months     0.00
  20420601   30071.00   0.00   0.00               Full   Two Years   Two Months
0   0.00   20420601   2917.00   0.00   50625.89   0.00   0.00   0.00   Full  
Two Years   Two Months     0.00   20420701   20861.17   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months 10   0.00   20420701   14708.70  
0.00   0.00   8377.21   0.00   0.00   Full   Two Years   Two Months     0.00  
20420801   9625.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months 0   0.00   20420701   15067.97   0.00   0.00   0.00   0.00   0.00   Full
  Two Years   Two Months     0.00   20420701   68750.00   0.00   0.00          
    Full   Two Years   Two Months 0   0.00   20420701   20500.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
20082.40   0.00   0.00               Full   Two Years   Two Months     0.00  
20420601   11821.33   833.33   0.00               Full   Two Years   Two Months
22   0.00   20420601   20833.34   0.00   0.00   3973.08   0.00   0.00   Full  
Two Years   Two Months 17   0.00   20420701   31250.00   0.00   0.00   34583.33
  0.00   0.00   Full   Two Years   Two Months 20   0.00   20270301   7800.00  
0.00   0.00   2824.00   0.00   0.00   Full   Two Years   Two Months 0  
107138.00   20420701   11900.00   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 28   0.00   20420601   36135.16   0.00   0.00   3000.00  
0.00   0.00   Full   Two Years   Two Months 38   0.00   20270401   29215.00  
0.00   0.00   29215.00   0.00   0.00   Full   Two Years   Two Months 5   0.00  
20270501   6337.75   0.00   0.00   6048.44   0.00   0.00   Full   Two Years  
Two Months 12   0.00   20420601   19180.44   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months     0.00   20420601   28455.83   0.00   0.00      
        Full   Two Years   Two Months 0   0.00   20270701   2326.80   0.00  
0.00   709.67   0.00   0.00   Full   Two Years   Two Months 10   0.00   20420601
  9801.92   4006.48   0.00   1538.46   0.00   0.00   Full   Two Years   Two
Months     0.00   20420701   55949.82   0.00   0.00               Full   Two
Years   Two Months 10   0.00   20420601   10656.54   0.00   0.00   15563.08  
0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601   8942.96   0.00
  0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20270601
  15366.00   0.00   0.00               Full   Two Years   Two Months 6   0.00  
20420601   16250.00   0.00   0.00   5004.55   0.00   0.00   Full   Two Years  
Two Months     0.00   20420701   15782.16   0.00   0.00               Full   Two
Years   Two Months 16   0.00   20420601   10517.16   0.00   0.00   2000.00  
0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601   58187.33  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20420701   23677.10   0.00   0.00               Full   Two Years   Two Months  
  0.00   20420601   17180.67   0.00   0.00               Full   Two Years   Two
Months     0.00   20420601   0.00   0.00   23036.44               Full   Two
Years   Two Months     0.00   20420601   4239.24   0.00   33845.63              
Full   Two Years   Two Months     0.00   20420601   27083.34   16177.00   0.00  
            Full   Two Years   Two Months 20   0.00   20420701   3145.00   0.00
  0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701
  14906.17   0.00   0.00               Full   Two Years   Two Months 10   0.00  
20420601   20297.21   0.00   0.00   1667.00   0.00   0.00   Full   Two Years  
Two Months 30   0.00   20420601   4565.59   0.00   0.00   9693.68   0.00   0.00
  Full   Two Years   Two Months 0   0.00   20420701   25954.88   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20270701  
29166.67   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
0.00   20420601   20292.50   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 0   0.00   20420601   40027.29   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20420601   23201.03   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701   9816.75
  0.00   41854.41   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00
  20420701   12499.99   0.00   0.00   0.00   0.00   0.00   Full   Two Years  
Two Months     0.00   20420701   29199.67   0.00   0.00               Full   Two
Years   Two Months 0   0.00   20420701   21890.66   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   0.00   20420701   27083.33   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
10617.25   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
0.00   20420801   13782.24   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months     0.00   20420601   14871.83   0.00   0.00               Full  
Two Years   Two Months     0.00   20420601   23043.00   0.00   0.00            
  Full   Two Years   Two Months 0   0.00   20420601   11737.80   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 22   0.00   20420701  
3565.00   0.00   0.00   13353.68   0.00   0.00   Full   Two Years   Two Months 0
  0.00   20420601   50198.24   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420701   32274.00   0.00   0.00              
Full   Two Years   Two Months 14   0.00   20420701   12195.68   0.00   0.00  
10366.00   0.00   0.00   Full   Two Years   Two Months 12   0.00   20420701  
6753.79   0.00   0.00   12188.85   0.00   0.00   Full   Two Years   Two Months
26   0.00   20420301   3987.00   0.00   0.00   10675.00   0.00   0.00   Full  
Two Years   Two Months 3   0.00   20420301   7461.54   0.00   0.00   2411.40  
0.00   0.00   Full   Two Years   Two Months     0.00   20270501   71383.56  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20420601   8333.32   10665.24   0.00   0.00   0.00   0.00   Full   Two Years  
Two Months 0   0.00   20270701   93373.75   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20420701   21335.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 30   0.00   20420801  
9325.00   0.00   0.00   7595.17   0.00   0.00   Full   Two Years   Two Months 0
  0.00   20420801   14498.54   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 10   0.00   20420801   60159.29   0.00   0.00   11534.26  
0.00   0.00   Full   Two Years   Two Months     0.00   20420701   39550.00  
0.00   0.00               Full   Two Years   Two Months     0.00   20420801  
11989.29   0.00   38589.58               Full   Two Years   Two Months     0.00
  20420701   61933.00   0.00   0.00               Full   Two Years   Two Months
0   0.00   20420701   23451.19   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420701   32577.84   0.00   0.00              
Full   Two Years   Two Months 0   0.00   20420601   18877.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 12.5   0.00   20420801  
17859.13   0.00   0.00   19416.67   0.00   0.00   Full   Two Years   Two Months
0   0.00   20420601   14333.48   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 20   0.00   20420601   27500.02   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months     0.00   20420801   32721.15   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
17309.37   8028.67   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0
  0.00   20420701   52083.33   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 10   0.00   20420601   13333.33   0.00   0.00   4732.09  
0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701   13454.33  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 26   0.00  
20420601   20833.33   0.00   0.00   12099.34   0.00   0.00   Full   Two Years  
Two Months     0.00   20420601   25088.33   0.00   0.00               Full   Two
Years   Two Months 0   0.00   20420601   1621.00   0.00   0.00   889.00   0.00  
0.00   Full   Two Years   Two Months 6   0.00   20420701   14583.40   0.00  
0.00   4591.60   0.00   0.00   Full   Two Years   Two Months 10.25   0.00  
20420701   53301.03   0.00   0.00   34888.95   0.00   0.00   Full   Two Years  
Two Months     0.00   20270601   26071.53   0.00   0.00               Full   Two
Years   Two Months 9   0.00   20420701   15416.61   0.00   0.00   11866.74  
0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701   28333.37  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20420701   40000.00   51112.00   0.00               Full   Two Years   Two
Months     0.00   20420701   11432.76   0.00   0.00   0.00   0.00   0.00   Full
  Two Years   Two Months 0   0.00   20270401   21750.00   0.00   21885.45   0.00
  0.00   0.00   Full   Two Years   Two Months     0.00   20420701   42079.36  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 14   0.00  
20420801   11960.00   0.00   0.00   2458.00   0.00   0.00   Full   Two Years  
Two Months 0   0.00   20420701   38333.33   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 17   0.00   20420701   7916.68   0.00   0.00  
6432.37   0.00   0.00   Full   Two Years   Two Months     0.00   20420601  
67329.96   0.00   0.00               Full   Two Years   Two Months     0.00  
20420601   11676.45   0.00   0.00               Full   Two Years   Two Months 0
  0.00   20420601   22916.68   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 18   0.00   20420701   15358.74   0.00   0.00   8605.20  
0.00   0.00   Full   Two Years   Two Months     0.00   20420601   16825.88  
0.00   0.00               Full   Two Years   Two Months     0.00   20420701  
24166.67   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
0.00   20270401   62500.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 10   0.00   20420601   8916.66   0.00   0.00   12083.34   1083.33  
0.00   Full   Two Years   Two Months 17   123205.00   20420601   15895.01   0.00
  0.00   16665.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20270601   24613.37   0.00   0.00               Full   Two Years   Two Months  
  0.00   20420701   48039.00   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 2   0.00   20420701   0.00   0.00   0.00   0.00   0.00   0.00
  Full   Two Years   Two Months     0.00   20420701   13911.58   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20270401  
70833.33   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
0.00   20420601   28245.50   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 12   0.00   20420701   10891.00   0.00   0.00   8333.34   0.00  
0.00   Full   Two Years   Two Months 27   0.00   20270501   8365.08   0.00  
0.00   4961.89   0.00   0.00   Full   Two Years   Two Months     0.00   20420701
  40384.62   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months  
  0.00   20420201   11950.00   2693.34   0.00               Full   Two Years  
Two Months     0.00   20420701   17499.99   0.00   0.00               Full   Two
Years   Two Months     0.00   20270701   25321.34   0.00   0.00              
Full   Two Years   Two Months 0   0.00   20261201   72454.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 12   500000.00   20270301  
32121.00   0.00   0.00   1500.01   0.00   0.00   Full   Two Years   Two Months
15   0.00   20270301   12371.00   0.00   0.00   9252.00   0.00   0.00   Full  
Two Years   Two Months 0   0.00   20420701   37626.00   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months 17   0.00   20411101   5656.00  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 11   0.00  
20420701   47452.22   0.00   0.00   5283.33   0.00   0.00   Full   Two Years  
Two Months     0.00   20420801   31875.00   10444.00   0.00   0.00   0.00   0.00
  Full   Two Years   Two Months 27   0.00   20420601   13651.29   0.00   0.00  
6817.90   0.00   0.00   Full   Two Years   Two Months 16   0.00   20420601  
7749.63   0.00   0.00   3618.53   789.49   2366.78   Full   Two Years   Two
Months 3   0.00   20420601   10666.67   0.00   0.00   7498.40   0.00   0.00  
Full   Two Years   Two Months 2   0.00   20420601   25712.79   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
14889.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
0.00   20420601   21281.42   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 0   0.00   20420701   81419.25   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20420801   18945.19   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420701  
21913.88   0.00   0.00               Full   Two Years   Two Months 0   0.00  
20420701   20833.33   1664.69   0.00   0.00   0.00   0.00   Full   Two Years  
Two Months     0.00   20420601   36159.66   0.00   0.00               Full   Two
Years   Two Months 2   0.00   20420801   19542.90   7376.28   0.00   0.00   0.00
  0.00   Full   Two Years   Two Months 8   0.00   20270401   40296.00   0.00  
0.00   40355.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20270401   40044.42   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months 0   0.00   20270601   78938.20   0.00   0.00   0.00   0.00   0.00   Full
  Two Years   Two Months 2   0.00   20420801   17429.63   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months 31   0.00   20420601   41213.37  
0.00   0.00   1987.18   0.00   0.00   Full   Two Years   Two Months     0.00  
20420601   21250.00   0.00   0.00               Full   Two Years   Two Months 0
  0.00   20420601   43807.99   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420701   17951.94   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months     0.00   20420801   9604.22   1043.33  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
12500.00   0.00   10239.00   0.00   0.00   0.00   Full   Two Years   Two Months
27   0.00   20420801   3000.00   0.00   0.00   35848.58   0.00   0.00   Full  
Two Years   Two Months     0.00   20420701   10333.33   1989.77   0.00          
    Full   Two Years   Two Months     0.00   20420701   10416.00   27796.90  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420601  
19354.37   0.00   0.00               Full   Two Years   Two Months     0.00  
20420601   82056.50   0.00   0.00               Full   Two Years   Two Months  
  0.00   20420601   0.00   0.00   27361.50               Full   Two Years   Two
Months 0   0.00   20420601   29166.67   0.00   0.00   0.00   0.00   0.00   Full
  Two Years   Two Months 30   0.00   20420701   125267.00   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months 6   0.00   20420701   3750.00   0.00
  0.00   8500.00   0.00   0.00   Full   Two Years   Two Months 2   0.00  
20420801   13445.75   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months 10   0.00   20420601   16654.82   0.00   0.00   6575.57   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20420401   19246.83   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420601  
17783.00   0.00   0.00               Full   Two Years   Two Months 0   0.00  
20420601   0.00   0.00   20354.84   0.00   0.00   0.00   Full   Two Years   Two
Months 7.5   0.00   20420601   8273.11   0.00   0.00   7701.42   0.00   0.00  
Full   Two Years   Two Months 6   0.00   20420301   16666.66   0.00   0.00  
3837.83   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
32232.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 17  
0.00   20420601   17624.53   0.00   0.00   6025.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420701   15215.45   0.00   0.00              
Full   Two Years   Two Months 44   0.00   20420801   6039.33   0.00   0.00  
5065.74   0.00   0.00   Full   Two Years   Two Months 5   0.00   20270401  
39131.34   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 9  
0.00   20270501   23731.46   0.00   0.00   15577.10   0.00   0.00   Full   Two
Years   Two Months 10   0.00   20420601   10850.00   0.00   0.00   9166.65  
0.00   0.00   Full   Two Years   Two Months     0.00   20420601   7130.50   0.00
  0.00               Full   Two Years   Two Months     0.00   20420701  
22083.34   0.00   0.00               Full   Two Years   Two Months     0.00  
20420601   21000.00   0.00   0.00               Full   Two Years   Two Months 0
  0.00   20420601   16111.42   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20420601   104633.75   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   74796.00   20420601   19048.30   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 5   0.00   20420701  
15548.41   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 3  
0.00   20420701   8782.25   0.00   0.00   4145.29   0.00   0.00   Full   Two
Years   Two Months 16   0.00   20420601   10462.20   0.00   0.00   6856.88  
0.00   0.00   Full   Two Years   Two Months 2   0.00   20420801   72910.92  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months     0.00  
20420601   34783.12   0.00   0.00               Full   Two Years   Two Months 5
  0.00   20420601   188439.22   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months     0.00   20420701   13665.51   0.00   0.00              
Full   Two Years   Two Months 0   0.00   20420701   0.00   0.00   22712.09  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
23938.09   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months    
0.00   20420701   25327.69   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months     0.00   20420701   30083.96   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 19   0.00   20420801   17289.24   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months     0.00   20420801  
11647.70   5185.49   0.00   0.00   0.00   0.00   Full   Two Years   Two Months
16   0.00   20420801   6534.42   0.00   0.00   14087.66   0.00   0.00   Full  
Two Years   Two Months 2   0.00   20420701   7301.19   0.00   0.00   5620.57  
0.00   0.00   Full   Two Years   Two Months 20   0.00   20420701   17916.66  
0.00   0.00   7606.19   0.00   0.00   Full   Two Years   Two Months     0.00  
20420701   13650.00   59416.67   0.00               Full   Two Years   Two
Months     0.00   20420801   15617.42   13322.08   0.00               Full   Two
Years   Two Months 0   0.00   20420601   15300.00   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   0.00   20420601   34562.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   9216.00   20420601
  19167.00   0.00   0.00               Full   Two Years   Two Months 0   0.00  
20420801   9380.50   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months 17   0.00   20270701   37960.00   0.00   0.00   2114.00   0.00   0.00  
Full   Two Years   Two Months 10   0.00   20420801   13470.00   0.00   0.00  
4000.00   0.00   0.00   Full   Two Years   Two Months 0   200000.00   20420701  
17944.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
0.00   20420701   16397.00   6054.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20420701   14594.55   0.00   0.00   0.00   0.00  
0.00   Full   Two Years   Two Months 0   0.00   20420601   15002.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 33   0.00   20420701  
16777.83   0.00   0.00   6875.87   0.00   0.00   Full   Two Years   Two Months
10   0.00   20420601   9370.20   0.00   0.00   52998.00   0.00   0.00   Full  
Two Years   Two Months 0   0.00   20420501   9342.00   0.00   0.00   0.00   0.00
  0.00   Full   Two Years   Two Months 0   0.00   20420501   12400.00   0.00  
0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420601  
19975.00   0.00   0.00               Full   Two Years   Two Months     0.00  
20270401   0.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months 10   99342.00   20270301   0.00   0.00   0.00   46507.18   0.00   0.00  
Full   Two Years   Two Months 0   0.00   20420601   14583.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 6   0.00   20420601  
15417.00   0.00   0.00   13333.00   0.00   0.00   Full   Two Years   Two Months
0   0.00   20420401   15000.00   0.00   0.00   0.00   0.00   0.00   Full   Two
Years   Two Months 0   0.00   20420601   31567.00   0.00   0.00              
Full   Two Years   Two Months 0   0.00   20420601   18275.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
60201.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0  
0.00   20420601   8406.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years
  Two Months 0   0.00   20420601   13656.00   0.00   0.00   0.00   0.00   0.00  
Full   Two Years   Two Months 0   42551.00   20420601   18900.00   0.00   0.00  
0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00   20420701  
11250.00   2045.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months
20.8   0.00   20420601   15229.00   0.00   0.00   7480.00   0.00   0.00   Full  
Two Years   Two Months 0   0.00   20420701   62520.00   0.00   0.00   0.00  
0.00   0.00   Full   Two Years   Two Months 0   27200.00   20420701   46095.00  
0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two Months 0   0.00  
20420701   23333.00   0.00   0.00   0.00   0.00   0.00   Full   Two Years   Two
Months

 

 

 

 

MERSID   Organization 1002793   American Pacific 1006318   Bank of Commerce
1006324   Benchmark 1008808   Cole Taylor Bank 1000290   Colonial Savings
1001770   Cornerstone 1000497   Embrace 1000235   Evergreen Home Loans 1010347  
First Choice 1008498   Flagstar Bank, F.S.B. 1000522   Franklin American
Mortgage 1001105   Fremont Bank 1001242   Fulton Mortgage 1003970   GuardHill
Financial Corp. 1000199   Guild Mortgage 1011266   Huntington 1000953   Megastar
Financial 1002956   Monarch Bank 1001098   Plaza Home Mortgage 1000536   Prime
Lending 1000457   Provident 1000383   RRAC/Cenlar 1000324   Shore Financial
Services, Inc. 1001863   Sterling Savings Bank 1005723   Stifel 1000458   Umpqua
1000312   Wintrust

 

 

 

 



ASF RMBS DISCLOSURE PACKAGE

 

The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.

  



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           1   Primary Servicer   The
MERS Organization ID of the company that has or will have the right to service
the loan.   General Information   Numeric – Integer   2351805   9(7)   Always  
”9999999” if Unknown         2   Servicing Fee—Percentage   Aggregate monthly
fee paid to all servicers, stated in decimal form.   General Information  
Numeric - Decimal   0.0025   9.999999   Loans without flat-dollar servicing fees
  >= 0 and < 1       Must be populated if Field 3 is Null 3   Servicing
Fee—Flat-dollar   Aggregate monthly fee paid to all servicers, stated as a
dollar amount.   General Information   Numeric – Decimal   7.5   9(3).99   Loans
with flat-dollar servicing fees   >= 0 and <= 999       Must be populated if 2
is Null 4   Servicing Advance Methodology   The manner in which principal and/or
interest are to be advanced by the servicer.   General Information   Numeric –
Integer   2   99   Always   See Coding  

1 = Scheduled Interest, Scheduled Principal

2 = Actual Interest, Actual Principal

3 = Scheduled Interest, Actual Principal
99 = Unknown

    5   Originator   The MERS Organization ID of the entity that lends funds to
the borrower and, in return, places a lien on the mortgage property as
collateral.   General Information   Numeric – Integer   5938671   9(7)   Always
  ”9999999” if Unknown         6   Loan Group   Indicates the collateral group
number in which the loan falls (for structures with multiple collateral groups).
Use “1” if there is only one loan group.   General Information   Text   1A  
XXXX   Always   “UNK” if Unknown         7   Loan Number   Unique National
Mortgage Loan ID Number (Vendor TBD).   General Information   Numeric – Integer
  TBD   TBD   Always   TBD       Details to be provided by Vendor 8  
Amortization Type   Indicates whether the loan’s interest rate is fixed or
adjustable (Hybrid ARMs are adjustable).   Loan Type   Numeric – Integer   2  
99   Always   See Coding  

1 = Fixed

2 = Adjustable

99 = Unknown

    9   Lien Position   A number indicating the loan’s lien position (1 = first
lien, etc.).   Loan Type   Numeric – Integer   1   99   Always   >0   99 =
Unknown     10   HELOC Indicator   Indicates whether the loan is a home equity
line of credit.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    11   Loan Purpose   Indicates the purpose of the loan.   Loan Type   Numeric
– Integer   9   99   Always   See Coding   See Appendix A     12   Cash Out
Amount   Cash Out Amount:   [New Loan] – [PIF Prior First Lien] – [Payoff of all
Seasoned Seconds] – [Closing Costs] – [Prepays]
For delayed purchases (refinances on homes purchased < 12 months prior to the
mortgage application) with cash)  Cash Out Amount = 0.   Loan Type   Numeric –
Decimal   72476.5   9(10).99   Always   >= 0         13   Total Origination and
Discount Points (in dollars)   Amount paid to the lender to increase the
lender’s effective yield and, in the case of discount points, to reduce the
interest rate paid by the borrower.   Loan Type   Numeric – Decimal   5250  
9(10).99   Always   >= 0       Typically Lines 801 and 802 of HUD Settlement
Statement 14   Covered/High Cost Loan Indicator   Indicates whether the loan is
categorized as “high cost” or “covered” according to state or federal statutes
or regulations.   Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    15   Relocation Loan Indicator   Indicates whether the loan is part of a
corporate relocation program.   Loan Type   Numeric – Integer   1   99   Always
  See Coding  

0 = No

1 = Yes

99 = Unknown

    16   Broker Indicator   Indicates whether a broker took the application.  
Loan Type   Numeric – Integer   1   99   Always   See Coding  

0 = No

1 = Yes

99 = Unknown

    17   Channel   Code indicating the source (channel) from which the Issuer
obtained the mortgage loan.   Loan Type   Numeric – Integer   2   99   Always  
See Coding  

1 = Retail

2 = Broker

3 = Correspondent Bulk

4 = Correspondent Flow with delegated underwriting

5 = Correspondent Flow without delegated underwriting

99 = Unknown

    18   Escrow Indicator   Indicates whether various homeownership expenses are
paid by the borrower directly or through an escrow account (as of securitization
cut-off date).   Loan Type   Numeric – Integer   3   99   Always   See Coding  

0 = No Escrows

1 = Taxes

2 = Insurance

3 = HOA dues

4 = Taxes and Insurance

5 = All

99 =Unknown

    19   Senior Loan Amount(s)   For non-first mortgages, the sum of the
balances of all associated senior mortgages at the time of origination of the
subordinate lien.    Mortgage Lien Info   Numeric – Decimal   611004.25  
9(10).99   If Lien Position > 1   >= 0         20   Loan Type of Most Senior
Lien   For non-first mortgages, indicates whether the associated first mortgage
is a Fixed, ARM, Hybrid, or negative amortization loan.   Mortgage Lien Info  
Numeric – Integer   2   99   If Lien Position > 1   See Coding  

1 = Fixed Rate

2 = ARM

3 = Hybrid

4 = Neg Am

99 = Unknown

    21   Hybrid Period of Most Senior Lien (in months)   For non-first mortgages
where the associated first mortgage is a hybrid ARM, the number of months
remaining in the initial fixed interest rate period for the hybrid first
mortgage.   Mortgage Lien Info   Numeric – Integer   23   999  

If Lien Position > 1

AND the most senior lien is a hybrid ARM (see Field 20)

  >= 0         22   Neg Am Limit of Most Senior Lien   For non-first mortgages
where the associated first mortgage features negative amortization, the maximum
percentage by which the negatively amortizing balance may increase (expressed as
a proportion of the senior lien’s original balance).   Mortgage Lien Info  
Numeric – Decimal   1.25   9.999999  

If Lien Position > 1

AND the senior lien is Neg Am (see Field 20)

  >= 1 and <= 2         23   Junior Mortgage Balance   For first mortgages with
subordinate liens at the time of origination, the combined balance of the
subordinate liens (if known).   Mortgage Lien Info   Numeric – Decimal  
51775.12   9(10).99   If Lien Position = 1 and there is a 2nd lien on the
subject property   >= 0       Subject to Regulatory Confirmation 24  
Origination Date of Most Senior Lien   For non-first mortgages, the origination
date of the associated first mortgage.   Mortgage Lien Info   Date   20090914  
YYYYMMDD   If Lien Position > 1 and there is a 2nd lien on the subject property
  “19010101” if unknown         25   Origination Date   The date of the Mortgage
Note and Mortgage/Deed of Trust   Loan Term and Amortization Type   Date  
20090914   YYYYMMDD   Always   “19010101” if unknown        



 

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           26   Original Loan Amount  
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.   Loan Term and Amortization Type   Numeric – Decimal   150000  
9(10).99   Always   >0         27   Original Interest Rate   The original note
rate as indicated on the mortgage note.   Loan Term and Amortization Type  
Numeric – Decimal   0.0475   9.999999   Always   > 0 and <= 1         28  
Original Amortization Term   The number of months in which the loan would be
retired if the amortizing principal and interest payment were to be paid each
month.   Loan Term and Amortization Type   Numeric – Integer   360   999  
Always   >= 60         29   Original Term to Maturity   The initial number of
months between loan origination and the loan maturity date, as specified on the
mortgage note.   Loan Term and Amortization Type   Numeric – Integer   60   999
  Always   >0   N/A     30   First Payment Date of Loan   The date of the first
scheduled mortgage payment to be made by the borrower as specified on the
mortgage note.   Loan Term and Amortization Type   Date   20090914   YYYYMMDD  
Always   “19010101” if unknown   N/A     31   Interest Type Indicator  
Indicates whether the interest rate calculation method is simple or actuarial.  
Loan Term and Amortization Type   Numeric – Integer   2   99   Always   See
Coding  

1= Simple

2 = Actuarial

99 = Unknown

    32   Original Interest Only Term   Original interest-only term for a loan in
months (including NegAm Loans).   Loan Term and Amortization Type   Numeric –
Integer   60   999   Always  

>= 0 and <= 240

Unknown = Blank;

No Interest Only Term = 0

        33   Buy Down Period   The total number of months during which any buy
down is in effect, representing the accumulation of all buy down periods.   Loan
Term and Amortization Type   Numeric – Integer   65   999   Always  

>= 0 and <= 100

Unknown = Blank;

No Buy Down = 0

        34   HELOC Draw Period   The original number of months during which the
borrower may draw funds against the HELOC account.   Loan Term and Amortization
Type   Numeric – Integer   24   999   HELOCs Only   >= 12 and <= 120         35
  Scheduled Loan Amount   Mortgage loan scheduled principal balance as of
cut-off date. For HELOCs, the current drawn amount.   Loan Term and Amortization
Type   Numeric – Decimal   248951.19   9(10).99   Always   >= 0         36  
Current Interest Rate   The interest rate used to calculate the current P&I or
I/O payment.   Loan Term and Amortization Type   Numeric – Decimal   0.05875  
9.999999   Always   > 0 and <= 1         37   Current Payment Amount Due   Next
Total Payment due to be collected (including principal, interest or both—but
Exclude Escrow Amounts).   Loan Term and Amortization Type   Numeric – Decimal  
1250.15   9(10).99   Always   > 0         38   Scheduled Interest Paid
Through Date       Loan Term and Amortization Type   Date   20090429   YYYYMMDD
  Always   “19010101” if unknown         39   Current Payment Status   Number of
payments the borrower is past due as of the securitization cut-off date.   Loan
Term and Amortization Type   Numeric – Integer   3   99   Always   >= 0        
40   Index Type   Specifies the type of index to be used to determine the
interest rate at each adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   18   99   ARMs Only   See Coding   See Appendix B     41   ARM
Look-back Days   The number of days prior to the interest rate adjustment date
to retrieve the index value.   Adjustable Rate Mortgages (ARMs)   Numeric –
Integer   45   99   ARMs Only   >= 0 to <=99       42   Gross Margin   The
percentage stated on the mortgage note representing the spread between the ARM
Index value and the mortgage interest rate. The gross mortgage margin is added
to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.   Adjustable Rate Mortgages (ARMs)   Numeric –
Decimal   0.03   9.999999   ARMs Only   >0 and <= 1         43   ARM Round Flag
  An indicator of whether an adjusted interest rate is rounded to the next
higher ARM round factor, to the next lower round factor, or to the nearest round
factor.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer   3   9   ARMs
Only   See Coding  

0 = No Rounding

1 = Up

2 = Down

3 = Nearest

99=Unknown

    44   ARM Round Factor   The percentage to which an adjusted interest rate is
to be rounded.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.0025
or 0.00125   9.999999  

ARMs Only

Where ARM Round Flag = 1, 2, or 3

  >= 0 and < 1         45   Initial Fixed Rate Period   For hybrid ARMs, the
period between the first payment date of the mortgage and the first interest
rate adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Integer  
60   999   Hybrid ARMs Only   >= 1 to <=240         46   Initial Interest Rate
Cap (Change Up)   The maximum percentage by which the mortgage note rate may
increase at the first interest rate adjustment date.   Adjustable Rate Mortgages
(ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0 and <= 1   99=no
cap     47   Initial Interest Rate  Cap (Change Down)   The maximum percentage
by which the mortgage note rate may decrease at the first interest rate
adjustment date.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     48   Subsequent Interest
Rate Reset Period   The number of months between subsequent rate adjustments.  
Adjustable Rate Mortgages (ARMs)   Numeric – Integer   60   999   ARMs Only  
>=0 and <= 120       0 = Loan does not adjust after initial reset 49  
Subsequent Interest Rate (Change Down)   The maximum percentage by which the
interest rate may decrease at each rate adjustment date after the initial
adjustment.   Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.02  
9.999999   ARMs Only   >= 0 and <= 1   99=no cap     50   Subsequent Interest
Rate Cap (Change Up)   The maximum percentage by which the interest rate may
increase at each rate adjustment date after the initial adjustment.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.02   9.999999   ARMs Only   >= 0
and <= 1   99=no cap     51   Lifetime Maximum Rate (Ceiling)   The maximum
interest rate that can be in effect during the life of the loan.   Adjustable
Rate Mortgages (ARMs)   Numeric – Decimal   0.125   9.999999   ARMs Only   >= 0
and <= 1       =1 if no ceiling specified 52   Lifetime Minimum Rate (Floor)  
The minimum interest rate that can be in effect during the life of the loan.  
Adjustable Rate Mortgages (ARMs)   Numeric – Decimal   0.015   9.999999   ARMs
Only   >= 0 and <= 1       If no floor is specified enter the greater of the
margin or 0. 53   Negative Amortization Limit   The maximum amount of negative
amortization allowed before recast is required. (Expressed as a percentage of
the original unpaid principal balance.)   Negative Amortization   Numeric –
Decimal   1.25   9.999999   Negatively Amortizing ARMs Only   >=0, and <2      
  54   Initial Negative Amortization Recast Period   The number of months in
which the payment is required to recast if the loan does not reach the
prescribed maximum balance earlier.   Negative Amortization   Numeric – Integer
  60   999   Negatively Amortizing ARMs Only   >=0         55   Subsequent
Negative Amortization Recast Period   The number of months after which the
payment is required to recast AFTER the first recast period.   Negative
Amortization   Numeric – Integer   48   999   Negatively Amortizing ARMs Only  
>=0         56   Initial Fixed Payment Period   Number of months after
origination during which the payment is fixed.   Negative Amortization   Numeric
– Integer   60   999   Negatively Amortizing Hybrid ARMs Only   >= 0 to <=120  
      57   Subsequent Payment Reset Period   Number of months between payment
adjustments after first payment reset.   Negative Amortization   Numeric –
Integer   12   999   Negatively Amortizing ARMs Only   >= 0 to <=120         58
  Initial Periodic Payment Cap   The maximum percentage by which a payment can
change (increase or decrease) in the first period.    Negative Amortization  
Numeric – Decimal   0.075   9.999999   Negatively Amortizing ARMs Only   >= 0
and < 1         59   Subsequent Periodic Payment Cap   The maximum percentage by
which a payment can change (increase or decrease) in one period after the
initial cap.    Negative Amortization   Numeric – Decimal   0.075   9.999999  
Negatively Amortizing ARMs Only   >= 0 and < 1         60   Initial Minimum
Payment Reset Period   The maximum number of months a borrower can initially pay
the minimum payment before a new minimum payment is determined.   Negative
Amortization   Numeric – Integer   12   999   Negatively Amortizing ARMs Only  
>= 0 to <=120         61   Subsequent Minimum Payment Reset Period   The maximum
number of months (after the initial period) a borrower can pay the minimum
payment before a new minimum payment is determined after the initial period.  
Negative Amortization   Numeric – Integer   12   999   Negatively Amortizing
ARMs Only   >= 0 to <=120         62   Option ARM Indicator   An indicator of
whether the loan is an Option ARM.   Negative Amortization   Numeric – Integer  
1   99   ARMs Only   See Coding  

0 = No

1 = Yes

99 = Unknown

    63   Options at Recast   The means of computing the lowest monthly payment
available to the borrower after recast.   Option ARM   Numeric – Integer   2  
99   Option ARMs Only   N/A  

1= Fully amortizing 30 year

2= Fully amortizing 15 year

3=Fully amortizing 40 year

4 = Interest-Only

5 = Minimum Payment

99= Unknown

    64   Initial Minimum Payment   The initial minimum payment the borrower is
permitted to make.   Option ARM   Numeric – Decimal   879.52   99   Option ARMs
Only   >=0         65   Current Minimum Payment   Current Minimum Payment (in
dollars).   Negative Amortization   Numeric – Decimal   250   9(10).99   Option
ARMs Only   >= 0        

 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                       66   Prepayment Penalty
Calculation   A description of how the prepayment penalty would be calculated
during each phase of the prepayment penalty term.   Prepayment Penalties  
Numeric – Integer   12   99   Always   See Coding   See Appendix C     67  
Prepayment Penalty Type  

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

 

•Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.    

  Prepayment Penalties   Numeric – Integer   1   99   All loans with Prepayment
Penalties (i.e., loans for which Field 66 = something other than “0”)   See
Coding  

1 = Hard

2 = Soft

3 = Hybrid

99 = Unknown

    68   Prepayment Penalty Total Term   The total number of months that the
prepayment penalty may be in effect.   Prepayment Penalties   Numeric – Integer
  60   999   All loans with Prepayment Penalties (i.e., loans for which Field 66
= something other than “0”)   >0 to <=120         69   Prepayment Penalty Hard
Term   For hybrid prepayment penalties, the number of months during which a
“hard” prepayment penalty applies.   Prepayment Penalties   Numeric – Integer  
12   999   Loans with Hybrid Prepayment Penalties (i.e., loans for which Field
67 = “3”)   >= 0 to <=120         70   Primary Borrower ID   A lender-generated
ID number for the primary borrower on the mortgage   Borrower   Numeric- Integer
  123456789   999999999   Always   >0       Used to identify the number of times
a single borrower appears in a given deal. 71   Number of Mortgaged Properties  
The number of residential properties owned by the borrower that currently secure
mortgage loans.   Borrower   Numeric – Integer   1   99   Always   > 0        
72   Total Number of Borrowers   The number of Borrowers who are obligated to
repay the mortgage note.   Borrower   Numeric – Integers   2   99   Always   > 0
        73   Self-employment Flag   An indicator of whether the primary borrower
is self-employed.   Borrower   Numeric – Integer   1   99   Always   See Coding
 

0 = No

1 = Yes

99 = Unknown

    74   Current ‘Other’ Monthly Payment   The aggregate of all payments
pertaining to the subject property other than principal and interest (includes
common charges, condo fees, T&I, HOA, etc.), whether escrowed or not.   Loan
Term and Amortization Type   Numeric – Decimal   1789.25   9(10).99   Always   >
0         75   Length of Employment: Borrower   The number of years of service
with the borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   Always   >=0   99 = Retired,
None employment income soure (social security, trust income, dividends, etc.)  
  76   Length of Employment: Co-Borrower   The number of years of service with
the co-borrower’s current employer as of the date of the loan.   Borrower
Qualification   Numeric – Decimal   3.5   99.99   If “Total Number of Borrowers”
> 1   >= 0   99 = Retired, None employment income soure (social security, trust
income, dividends, etc.)     77   Years in Home   Length of time that the
borrower has been at current address.   Borrower Qualification   Numeric –
Decimal   14.5   99.99   Refinances of Primary Residences Only (Loan Purpose =
1, 2, 3, 4, 8 or 9)   > 0         78   FICO Model Used   Indicates whether the
FICO score was calculated using the Classic, Classic 08, or Next Generation
model.   Borrower Qualification   Numeric – Integer   1   99   If a FICO score
was obtained   See Coding  

1 = Classic

2 = Classic 08

3 = Next Generation

99 = Unknown

    79   Most Recent FICO Date   Specifies the date on which the most recent
FICO score was obtained   Borrower Qualification   Date   20090914   YYYYMMDD  
If a FICO score was obtained   “19010101” if unknown       Issuers unable to
Provide may Rep and Warrant that the FICO score used for underwriting was not
more than 4 months old at the date of issuance. 80   Primary Wage Earner
Original FICO:  Equifax   Equifax FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         81   Primary Wage Earner
Original FICO:  Experian   Experian FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         82   Primary Wage Earner
Original FICO:  TransUnion   TransUnion FICO score for primary borrower (if
applicable).   Borrower Qualification   Numeric – Integer   720   9999   If a
FICO score was obtained   >= 350 and <= 850         83   Secondary Wage Earner
Original FICO:  Equifax   Equifax FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         84   Secondary Wage Earner Original
FICO:  Experian   Experian FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         85   Secondary Wage Earner Original
FICO: TransUnion   TransUnion FICO score for Co-borrower (if applicable).  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         86   Most Recent Primary Borrower
FICO   Most Recent Primary Borrower FICO score used by the lender to approve the
loan.   Borrower Qualification   Numeric – Integer   720   9999   If a FICO
score was obtained   >= 350 and <= 850         87   Most Recent Co-Borrower FICO
  Most Recent Co-Borrower FICO score used by the lender to approve the loan.  
Borrower Qualification   Numeric – Integer   720   9999   If “Total Number of
Borrowers” > 1   >= 350 and <= 850         88   Most Recent FICO Method   Number
of credit repositories used to update the FICO Score.   Borrower Qualification  
Numeric – Integer   2   9   If a FICO score was obtained   >0         89  
VantageScore: Primary Borrower   Credit Score for the Primary Borrower used to
approve the loan and obtained using the Vantage credit evaluation model.  
Borrower Qualification   Numeric – Integer   720   9999   If a Vantage Credit
Score was obtained   >= 501 and <= 990         90   VantageScore: Co-Borrower  
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.   Borrower Qualification   Numeric – Integer  
720   9999   If a VantageScore was obtained AND “Total Number of Borrowers” > 1
  >= 501 and <= 990         91   Most Recent VantageScore Method   Number of
credit repositories used to update the Vantage Score.   Borrower Qualification  
Numeric – Integer   2   9   If a Vantage Credit Score was obtained   >0        
92   VantageScore Date   Date Vantage Credit Score was obtained.   Borrower
Qualification   Date   20090914   YYYYMMDD   If a Vantage Credit Score was
obtained   “19010101” if unknown         93   Credit Report: Longest Trade Line
  The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.   Borrower
Qualification   Numeric – Integer   999   999   Always   > =0       Subject to
Regulatory Confirmation 94   Credit Report: Maximum Trade Line   The dollar
amount for the trade line, installment or revolving, with the largest unpaid
balance. For revolving lines of credit, e.g. credit card, the dollar amount
reported should reflect the maximum amount of credit available under the credit
line whether used or not. For a loan with more than one borrower, populate field
based on status for the primary borrower.   Borrower Qualification   Numeric –
Decimal   339420.19   9(10).99   Always   >=0       Subject to Regulatory
Confirmation 95   Credit Report: Number of Trade Lines   A count of
non-derogatory, currently open and active, consumer trade lines (installment or
revolving) for the borrower. For a loan with more than one borrower, populate
field based on status for the primary borrower.   Borrower Qualification  
Numeric – Integer   57   999   Always   >=0       Subject to Regulatory
Confirmation 96   Credit Line Usage Ratio   Sum of credit balances divided by
sum of total open credit available.   Borrower Qualification   Numeric – Decimal
  0.27   9.999999   Always   >= 0 and <= 1       Subject to Regulatory
Confirmation 97   Most Recent 12-month Pay History   String indicating the
payment status per month listed from oldest to most recent.   Borrower
Qualification   Text   77X123200001   X(12)   Always   See Coding  

0 = Current

1 = 30-59 days delinquent

2 = 60-89 days delinquent

3 = 90-119 days delinquent

4 = 120+ days delinquent

5 = Foreclosure

6 = REO

7 = Loan did not exist in period

X = Unavailable

    98   Months Bankruptcy   Number of months since any borrower was discharged
from bankruptcy. (Issuers unable to provide this information may rep and warrant
that at least x years—as specified in the loan program—have passed since most
recent discharge from bankruptcy.)   Borrower Qualification   Numeric – Integer
  12   999   If Borrower has ever been in Bankruptcy   >= 0       Blank =
Borrower is not known to have been in bankruptcy 99   Months Foreclosure  
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)   Borrower Qualification  
Numeric – Integer   12   999   If Borrower has ever been in Foreclosure   >= 0  
    Blank = Borrower is not known to have been in foreclosure 100   Primary
Borrower Wage Income   Monthly base wage income for primary borrower.   Borrower
Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0         101  
Co-Borrower Wage Income   Monthly base wage income for all other borrowers.  
Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         102   Primary Borrower Other Income   Monthly
Other (non-wage) income for primary borrower. (This figure should include net
rental income and be reduced by any net rental loss.)   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         103   Co-Borrower
Other Income   Monthly Other (non-wage) income for all other borrowers. (This
figure should include net rental income and be reduced by any net rental loss.)
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   If “Total Number
of Borrowers” > 1   >= 0         104   All Borrower Wage Income   Monthly income
of all borrowers derived from base salary only.   Borrower Qualification  
Numeric – Decimal   9000   9(9).99   Always   >= 0         105   All Borrower
Total Income   Monthly income of all borrowers derived from base salary,
commission, tips and gratuities, overtime and bonuses, part-time or second-job
earnings, alimony, child support, interest and dividend income, notes
receivable, trust income, net rental income, retirement income, social security,
veterans income, military income, foster care income, and self-employed income.
  Borrower Qualification   Numeric – Decimal   9000   9(9).99   Always   >= 0  
      106   4506-T Indicator   A yes/no indicator of whether a Transcript of Tax
Return (received pursuant to the filing of IRS Form 4506-T) was obtained and
considered.   Borrower Qualification   Numeric – Integer   1   99   Always   See
Coding  

0 = No

1 = Yes

99 = Unknown

    107   Borrower Income Verification Level   A code indicating the extent to
which the borrower’s income has been verified:   Borrower Qualification  
Numeric – Integer   1   9   Always   See Coding 1 = Not Stated, Not Verified    
        Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev.
Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried) Level 5 Income
Verification = 24 months income verification (W-2s, pay stubs, bank statements
and/or tax returns**) *For self-employed borrowers: Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
      o CPA name & phone number shown on the Preparer section of the tax return
      o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA (regardless of 4506 and tax
transcripts)                           2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, “Level 4” Verified (as defined)

5 = Stated, “Level 5” Verified (as defined)  

   

 

 

 

 



Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           108   Co-Borrower Income
Verification   A code indicating the extent to which the co-borrower’s income
has been verified:   Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX
RETURNS* (Prev. Yr.)] AND PAY STUBS (YTD (at least one month)–if salaried)  
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**) *For self-employed borrowers:  Level 4
Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file) 
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)   Borrower Qualification   Numeric – Integer   2   9   If “Total
Number of Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified 

2 = Stated, Not Verified 

3 = Stated, “Partially” Verified 

4 = Stated, “Level 4” Verified (as defined) 

5 = Stated, “Level 5” Verified (as defined) 

    109   Borrower Employment Verification   A code indicating the extent to
which the primary borrower’s employment has been verified:    Level 3 Verified =
Direct Independent Verification with a third party of the borrower’s current
employment.     Borrower Qualification   Numeric – Integer   2   9   Always  
See Coding   1 = Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated,
Level 3 Verified (as defined)       110   Co-Borrower Employment Verification  
A code indicating the extent to which the co-borrower’s employment has been
verified:     Level 3 Verified = Direct Independent Verification with a third
party of the co-borrower’s current employment.   Borrower Qualification  
Numeric – Integer   1   9   If “Total Number of Borrowers” > 1   See Coding   1
= Not Stated, Not Verified  2 = Stated, Not Verified  3 = Stated, Level 3
Verified (as defined)     111   Borrower Asset Verification  

A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:

   Level 4 Verified = 2 months of bank statements/balance documentation (written
or electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   3   9   Always   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    112   Co-Borrower Asset Verification  

A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:  

Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).  

  Borrower Qualification   Numeric – Integer   2   9   If “Total Number of
Borrowers” > 1   See Coding  

1 = Not Stated, Not Verified

2 = Stated, Not Verified

3 = Stated, “Partially” Verified

4 = Stated, Level 4 Verified (as defined)

    113   Liquid / Cash Reserves   The actual dollar amount of remaining
verified liquid assets after settlement. (This should not include cash out
amount of subject loan.)   Borrower Qualification   Numeric – Decimal   3242.76
  9(9).99   Always   >= 0         114   Monthly Debt All Borrowers   The
aggregate monthly payment due on other debt (excluding only installment loans
with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).  
Borrower Qualification   Numeric – Decimal   3472.43   9(9).99   Always   >= 0  
      115   Originator DTI   Total Debt to income ratio used by the originator
to qualify the loan.   Borrower Qualification   Numeric – Decimal   0.35  
9.999999   Always   >= 0 and >= 1         116   Fully Indexed Rate   The fully
indexed interest rate as of securitization cut-off.   Borrower Qualification  
Numeric – Decimal   0.0975   9.999999   ARMs Only   >= 0 and >= 1         117  
Qualification Method   Type of mortgage payment used to qualify the borrower for
the loan.   Borrower Qualification   Numeric – Integer   3   99   Always   See
Coding  

1 = Start Rate

2 = First Year Cap Rate

3 = I/O Amount

4 = Fully Indexed

5 = Min Payment

98 = Other

99 = Unknown

    118   Percentage of Down Payment from Borrower Own Funds   Include only
borrower funds, do not include any gift or borrowed funds. (Issuers may provide
the actual percentage for each loan, or the guideline percentage and note
departure concentration on the transaction summary.)   Borrower Qualification  
Numeric – Decimal   0.5   9.999999   Purchase Loans Only   >= 0 and >= 1        
119   City   The name of the city.   Subject Property   Text   New York   X(45)
  Always   Unk=Unknown         120   State   The name of the state as a 2-digit
Abbreviation.   Subject Property   Text   NY   XX   Always   See Coding   See
Appendix H     121   Postal Code   The postal code (zip code in the US) where
the subject property is located.   Subject Property   Text   10022   X(5)  
Always   Unk=Unknown         122   Property Type   Specifies the type of
property being used to secure the loan.   Subject Property   Numeric – Integer  
11   99   Always   See Coding   See Appendix D     123   Occupancy   Specifies
the property occupancy status (e.g., owner-occupied, investment property, second
home, etc.).   Subject Property   Numeric – Integer   4   9   Always   See
Coding   See Appendix E     124   Sales Price   The negotiated price of a given
property between the buyer and seller.   Subject Property   Numeric – Decimal  
450000.23   9(10).99   Purchase Loans Only   > 0         125   Original
Appraised Property Value   The appraised value of the property used to approve
the loan.   Subject Property   Numeric – Decimal   550000.23   9(10).99   Always
  > 0         126   Original Property Valuation Type   Specifies the method by
which the property value (at the time of underwriting) was reported.   Subject
Property   Numeric – Integer   8   99   Always   See Coding   See Appendix F    
127   Original Property Valuation Date   Specifies the date on which the
original property value (at the time of underwriting) was reported. (Issuers
unable to provide may Rep and Warrant that the appraisal used for underwriting
was not more than x days old at time of loan closing.)   Subject Property   Date
  20090914   YYYYMMDD   Always   “19010101” if unknown         128   Original
Automated Valuation Model (AVM) Model Name   The name of the AVM Vendor if an
AVM was used to determine the original property valuation.   Subject Property  
Numeric – Integer   1   99   Always   See Appendix I   See Appendix I     129  
Original AVM Confidence Score   The confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.74   9.999999   If AVM Model
Name (Field 127) > 0   >= 0 to <= 1         130   Most Recent Property Value[1]
  If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.   Subject Property   Numeric – Decimal   500000
  9(10).99   If updated value was obtained subsequent to loan approval   > 0    
    131   Most Recent Property Valuation Type   If an additional property
valuation was obtained after the valuation used for underwriting purposes, the
method by which the property value was reported.   Subject Property   Numeric –
Integer   6   9   If updated value was obtained subsequent to loan approval  
See Coding   See Appendix F     132   Most Recent Property Valuation Date  
Specifies the date on which the updated property value was reported.   Subject
Property   Date   20090914   YYYYMMDD   If updated value was obtained subsequent
to loan approval   “19010101” if unknown         133   Most Recent AVM Model
Name   The name of the AVM Vendor if an AVM was used to determine the updated
property valuation.   Subject Property   Numeric – Integer   19   99   If
updated value was obtained subsequent to loan approval   See Coding   See
Appendix I     134   Most Recent AVM Confidence Score   If AVM used to determine
the updated property valuation, the confidence range presented on the AVM
report.   Subject Property   Numeric – Decimal   0.85   9.999999   If “Most
Recent AVM Model Name” > 0   >= 0 to <= 1         135   Original CLTV   The
ratio obtained by dividing the amount of all known outstanding mortgage liens on
a property at origination by the lesser of the appraised value or the sales
price.  The value is then truncated to four decimal places.   Loan-to-Value
(LTV)   Numeric – Decimal   0.96   9.999999   Always   >= 0 and <= 1.5        
136   Original LTV   The ratio obtained by dividing the original mortgage loan
amount on the note date by the lesser of the mortgaged property’s appraised
value on the note date or its purchase price.  The value is then truncated to
four decimal places.   Loan-to-Value (LTV)   Numeric – Decimal   0.8   9.999999
  Always   >= 0 and <= 1.25         137   Original Pledged Assets   The total
value of assets pledged as collateral for the loan at the time of origination.
Pledged assets may include cash or marketable securities.   Loan-to-Value (LTV)
  Numeric – Decimal   75000   9(10).99   Always   >=0         138   Mortgage
Insurance Company Name   The name of the entity providing mortgage insurance for
a loan.   Mortgage Insurance   Numeric – Integer   3   99   Always   See Coding
  See Appendix G     139   Mortgage Insurance Percent   Mortgage Insurance
coverage percentage.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  “Mortgage Insurance Company Name” > 0   >= 0 to <= 1         140   MI: Lender
or Borrower Paid?   An indicator of whether mortgage insurance is paid by the
borrower or the lender.   Mortgage Insurance   Numeric – Integer   1   99  
“Mortgage Insurance Company Name” > 0   See Coding  

1 = Borrower-Paid

2 = Lender- Paid

99 = Unknown

   



 

 

 

 

Field Number   Field Name   Field Description   Type of Field   Data Type  
Sample Data   Format   When Applicable?   Valid Values   Proposed Unique Coding
  Notes                                           141   Pool Insurance Co. Name
  Name of pool insurance provider.   Mortgage Insurance   Numeric – Integer   8
  99   Always   See Coding   See Appendix G     142   Pool Insurance Stop Loss %
  The aggregate amount that a pool insurer will pay, calculated as a percentage
of the pool balance.   Mortgage Insurance   Numeric – Decimal   0.25   9.999999
  Pool MI Company > 0   >= 0 to <= 1         143   MI Certificate Number   The
unique number assigned to each individual loan insured under an MI policy.  
Mortgage Insurance   Text   123456789G   X(20)   MI Company   UNK = Unknown    
                  > 0       144  

Updated DTI

(Front-end)

  Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1         145  
Updated DTI
(Back-end)   Updated back-end DTI ratio (total monthly debt expense divided by
total monthly income) used to qualify the loan modification.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   0.35   9.999999   Modified Loans Only   >= 0 and >= 1      
  146   Modification Effective Payment Date   Date of first payment due post
modification.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Date   20090914   YYYYMMDD   Modified Loans Only  
“19010101” if unknown         147   Total Capitalized Amount   Amount added to
the principal balance of a loan due to the modification.   Loan Modifications
(Pertains only to loans modified for loss mitigation purposes)   Numeric –
Decimal   12000   9(10).99   Modified Loans Only   >= 0         148   Total
Deferred Amount   Any non-interest-bearing deferred amount (e.g., principal,
interest and fees).   Loan Modifications (Pertains only to loans modified for
loss mitigation purposes)   Numeric – Decimal   12000   9(10).99   Modified
Loans Only   >= 0         149   Pre-Modification Interest (Note) Rate  
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.   Loan Modifications (Pertains only to loans modified
for loss mitigation purposes)   Numeric – Decimal   0.075   9.999999   Modified
Loans Only   >= 0 to <= 1         150   Pre-Modification P&I Payment   Scheduled
Total Principal And Interest Payment Amount Preceding The Modification Effective
Payment Date – or if servicer is no longer advancing P&I, the payment that would
be in effect if the loan were current.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   2310.57  
9(10).99   Modified Loans Only   > 0         151   Pre-Modification Initial
Interest Rate Change Downward Cap   Maximum amount the rate can adjust downward
on the first interest rate adjustment date (prior to modification) – Only
provide if the rate floor is modified.   Loan Modifications (Pertains only to
loans modified for loss mitigation purposes)   Numeric – Decimal   0.015  
9.999999   Modified Loans Only   >= 0 to <= 1         152   Pre-Modification
Subsequent Interest Rate Cap   Maximum increment the rate can adjust upward
AFTER the initial rate adjustment (prior to modification) – Only provide if the
Cap is modified.   Loan Modifications (Pertains only to loans modified for loss
mitigation purposes)   Numeric – Decimal   0.015   9.999999   Modified Loans
Only   >= 0 to <= 1         153   Pre-Modification Next Interest Rate Change
Date   Next Interest Reset Date Under The Original Terms Of The Loan (one month
prior to new payment due date).   Loan Modifications (Pertains only to loans
modified for loss mitigation purposes)   Date   20090914   YYYYMMDD   Modified
Loans Only   “19010101” if unknown         154   Pre-Modification I/O Term  
Interest Only Term (in months) preceding The Modification Effective Payment
Date.   Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)   Numeric – Integer   36   999   Modified Loans Only   >= 0 to <= 120
        155   Forgiven Principal Amount   The sum total of all principal balance
reductions (as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         156  
Forgiven Interest Amount   The sum total of all interest incurred and forgiven
(as a result of loan modification) over the life of the loan.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Decimal   12000   9(10).99   Modified Loans Only   >= 0         157  
Number of Modifications   The number of times the loan has been modified.   Loan
Modifications (Pertains only to loans modified for loss mitigation purposes)  
Numeric – Integer   1   9   Modified Loans Only   >= 0         158   Cash
To/From Brrw at Closing   Indicates the amount of cash the borrower(s) paid into
or received at closing.

[HUD-1 Bottom Line] + [Earnest money] + [Paid Outside Closing Items]      
Numeric – Decimal   100000.01   9(10).99                 159   Brrw - Yrs at in
Industry   Number of years the primary borrower has been working in their
current industry       Numeric – Decimal   9.9   9.999999                 160  
CoBrrw - Yrs at in Industry   Number of years the co-borrower has been working
in their current industry       Numeric – Decimal   8   9.999999                
161   Junior Mortgage Drawn Amount   Applicable if the subject loan is a first
mortgage.   At the time of origination for the subject loan, the sum of the
outstanding balance(s) for any junior mortgages (HELOCs and closed-end).      
Numeric – Decimal   100000.01   9(10).99                 162   Maturity Date  
Maturity date of mortgage       Date   20420501   YYYYMMDD                 163  
Primary Borrower Wage Income (Salary)   The primary borrower's salary wage
income       Numeric – Decimal   10000.44   9(10).99                 164  
Primary Borrower Wage Income (Bonus)   The primary borrower's bonus wage income
      Numeric – Decimal   10000.44   9(10).99                 165   Primary
Borrower Wage Income (Commission)   The primary borrower's commission wage
income       Numeric – Decimal   10000.44   9(10).99                 166  
Co-Borrower Wage Income (Salary)   The coborrower's salary wage income      
Numeric – Decimal   10000.44   9(10).99                 167   Co-Borrower Wage
Income (Bonus)   The coborrower's bonus wage income       Numeric – Decimal  
10000.44   9(10).99                 168   Co-Borrower Wage Income (Commission)  
The coborrower's commission wage income       Numeric – Decimal   10000.44  
9(10).99                 169   Originator Doc Code   Documentation Code value as
presented by the seller.       Text   Full   XXXX                 170   RWT
Income Verification   Internal Redwood Derived field.  Due Diligence / Trade
Desk derived value indicating the level of primary borrower asset verification  
    Text   2 Years   XXXX                 171   RWT Asset Verification  
Internal Redwood Derived field.  Due Diligence / Trade Desk derived value
indicating the level of primary borrower Income verification       Text   2
Months   XXXX                 MH-1   Real Estate Interest   Indicates whether
the property on which the manufactured home is situated is owned outright or
subject to the terms of a short- or long-term lease. (A long-term lease is
defined as a lease whose term is greater than or equal to the loan term.)  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Owned

2 = Short-term lease

3 = Long-term lease

99 = Unavailable

    MH-2   Community Ownership Structure   If the manufactured home is situated
in a community, a means of classifying ownership of the community.  
Manufactured Housing   Numeric – Integer   2   99   Manufactured Housing Loans
Only   See Coding  

1 = Public Institutional

2 = Public Non-Institutional 3 = Private Institutional

4 = Private Non-Institutional

5 = HOA-Owned

6 = Non-Community

99 = Unavailable

    MH-3   Year of Manufacture   The year in which the home was manufactured
(Model Year — YYYY Format). Required only in cases where a full appraisal is not
provided.   Manufactured Housing   Numeric – Integer   2006   YYYY  
Manufactured Housing Loans Only   1901 = Unavailable         MH-4   HUD Code
Compliance  Indicator (Y/N)   Indicates whether the home was constructed in
accordance with the 1976 HUD code. In general, homes manufactured after 1976
comply with this code.   Manufactured Housing   Numeric – Integer   1   9  
Manufactured Housing Loans Only   See Codes  

0 = No

1 = Yes
99 = Unavailable

    MH-5   Gross Manufacturer’s Invoice Price   The total amount that appears on
the manufacturer’s invoice (typically includes intangible costs such as
transportation, association, on-site setup, service and warranty costs, taxes,
dealer incentives, and other fees).   Manufactured Housing   Numeric – Decimal  
72570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-6   LTI
(Loan-to-Invoice) Gross   The ratio of the loan amount divided by the Gross
Manufacturer’s Invoice Price (Field MH-5).   Manufactured Housing   Numeric –
Decimal   0.75   9.999999   Manufactured Housing Loans Only   >= 0 to <= 1      
  MH-7   Net Manufacturer’s Invoice Price   The Gross Manufacturer’s Invoice
Price (Field MH-5) minus intangible costs, including: transportation,
association, on-site setup, service, and warranty costs, taxes, dealer
incentives, and other fees.   Manufactured Housing   Numeric – Decimal  
61570.62   9(10).99   Manufactured Housing Loans Only   >= 0         MH-8   LTI
(Net)   The ratio of the loan amount divided by the Net Manufacturer’s Invoice
Price (Field MH-7).   Manufactured Housing   Numeric – Decimal   0.62   9.999999
  Manufactured Housing Loans Only   >= 0 to <= 1         MH-9   Manufacturer
Name   The manufacturer of the subject property. (To be applied only in cases
where no appraised value/other type of property valuation is available.)  
Manufactured Housing   Text   “XYZ Corp”   Char (100)   Manufactured Housing
Loans Only (where no appraised value is provided)   MH Manufacturer name in
double quotation marks         MH-10   Model Name   The model name of the
subject property. (To be applied only in cases where no appraised value/other
type of property valuation is available.)   Manufactured Housing   Text  
“DX5-916-X”   Char (100)   Manufactured Housing Loans Only (where no appraised
value is provided)   MH Model name in double quotation marks         MH-11  
Down Payment Source   An indicator of the source of the down payment used by the
borrower to acquire the property and qualify for the mortgage.   Manufactured
Housing   Numeric – Integer   2   99   Manufactured Housing Loans Only   See
Codes  

1 = Cash

2 = Proceeds from trade in

3 = Land in Lieu
4 = Other

99 = Unavailable

    MH-12   Community/Related Party Lender (Y/N)   An indicator of whether the
loan was made by the community owner, an affiliate of the community owner or the
owner of the real estate upon which the collateral is located.   Manufactured
Housing   Numeric – Integer   1   99   Manufactured Housing Loans Only   See
Codes   0 = No
1 = Yes
99 = Unavailable     MH-13   Defined Underwriting Criteria (Y/N)   An indicator
of whether the loan was made in accordance with a defined and/or standardized
set of underwriting criteria.   Manufactured Housing   Numeric – Integer   1  
99   Manufactured Housing Loans Only   See Codes   0 = No
1 = Yes
99 = Unavailable     MH-14   Chattel Indicator   An Indicator of whether the
secured property is classified as chattel or Real Estate.   Manufactured Housing
  Numeric – Integer   1   99   Manufactured Housing Loans Only   See Codes   0 =
Real Estate
1 = Chattel  
99 = Unavailable    

 

 

 





 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.           The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.           The definition of “Business Day” in Section 1 is revised to read in
its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.           The definition of “Closing Date” in Section 1 is revised to read in
its entirety as follows:

 

“Closing Date: September 21, 2012, except with respect to Section 3 and the
Servicer Acknowledgement(s).”

 

4.           The definition of “Cut-off Date” in Section 1 is revised to read in
its entirety as follows:

 

“Cut-off Date: September 1, 2012, except with respect to the Servicer
Acknowledgement(s).”

 

5.           The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:

 

A-1

 

 

“First Remittance Date: October 20, 2012.”

 

6.           A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

7.           The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date, the period commencing
on the 15th day of the month preceding the month in which such Remittance Date
occurs through the 14th day of the month in which such Remittance Date occurs;
provided that, with respect to the October 2012 Remittance Date, the Principal
Prepayment Period shall be the period commencing on September 1, 2012 through
October 14, 2012.”

 

8.           The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

A-2

 

 

9.           A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

10.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

11.         Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past September 25, 2042 or, if such 25th day is not a
Business Day, the next succeeding Business Day), or accept substitute or
additional collateral or release any collateral for such Mortgage Loan, unless
(1) the Mortgagor is in default with respect to the Mortgage Loan, or such
default is, in the judgment of the Servicer, imminent, (2) the modification is
in accordance with the customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and (3) the Owner has approved
such action.”

 

12.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

13.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

A-3

 

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2012-4 Mortgage Pass-Through Certificates.”

 

14.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)        any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

15.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

16.         Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

A-4

 

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

17.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

A-5

 

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

18.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

19.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

A-6

 

 

20.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

21.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

22.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

A-7

 

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

23.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

24.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

 

A-8

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)          

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.         Complete as applicable. Required documentation:

 

*  For taxes and insurance advances – see page 2 of 332 form - breakdown
required showing period of coverage, base tax, interest, penalty. Advances prior
to default require evidence of servicer efforts to recover advances.

 

*  For escrow advances - complete payment history (to calculate advances from
last positive escrow balance forward)

 

*  Other expenses -  copies of corporate advance history showing all payments

 

*  REO repairs > $1500 require explanation

 

*  REO repairs >$3000 require evidence of at least 2 bids.

 

*  Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

 

*  Unusual or extraordinary items may require further documentation.

 

13.         The total of lines 1 through 12.

 

(c)          Credits:

 

14-21.     Complete as applicable. Required documentation:

 

*  Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions
and Escrow Agent / Attorney Letter of Proceeds Breakdown.

 

 

 

 

*  Copy of EOB for any MI or gov't guarantee

 

*  All other credits need to be clearly defined on the 332 form            

 

22.         The total of lines 14 through 21.

 

Please Note:         For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis (   ).

 

 

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: ________________________                       Date:
_________________

Phone: ____________________________ Email Address:_______________________

 

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type: REO Sale           3rd Party Sale            Short
Sale         Charge Off

 

Was this loan granted a Bankruptcy deficiency or
cramdown           Yes             No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:



(1)  Actual Unpaid Principal Balance of Mortgage Loan  $ (1) (2)  Interest
accrued at Net Rate    (2) (3)  Accrued Servicing Fees    (3) (4)  Attorney's
Fees    (4) (5)  Taxes (see page 2)    (5) (6)  Property Maintenance    (6) (7) 
MI/Hazard Insurance Premiums (see page 2)    (7) (8)  Utility Expenses    (8)
(9)  Appraisal/BPO    (9) (10)  Property Inspections    (10) (11)  FC
Costs/Other Legal Expenses    (11) (12)  Other (itemize)    (12)    Cash for
Keys_____________________    (12)    HOA/Condo Fees____________________    (12)
   _______________________________    (12)               Total Expenses  $ (13)
   Credits:      (14)  Escrow Balance  $ (14) (15)  HIP Refund    (15) (16) 
Rental Receipts    (16) (17)  Hazard Loss Proceeds    (17) (18)  Primary
Mortgage Insurance / Gov’t Insurance   (18a)  HUD Part A        (18b)  HUD Part
B (19)  Pool Insurance Proceeds    (19) (20)  Proceeds from Sale of Acquired
Property    (20) (21)  Other (itemize)    (21)   
_________________________________    (21)              Total Credits  $ (22)    
Total Realized Loss (or Amount of Gain)  $   (23) 



 

 

 

 

Escrow Disbursement Detail

 



Type

(Tax /Ins.)

  Date Paid  

Period of

Coverage

  Total Paid  

Base

Amount

  Penalties   Interest                                                          
                                             

 

 

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

Column/Header Name   Description   Decimal  

Format

Comment

              SERVICER_LOAN_NBR   A unique number assigned to a loan by the
Servicer. This may be different than the LOAN_NBR         LOAN_NBR   A unique
identifier assigned to each loan by the originator.         CLIENT_NBR  
Servicer Client Number         SERV_INVESTOR_NBR   Contains a unique number as
assigned by an external servicer to identify a group of loans in their system.  
      BORROWER_FIRST_NAME   First Name of the Borrower.        
BORROWER_LAST_NAME   Last name of the borrower.         PROP_ADDRESS   Street
Name and Number of Property         PROP_STATE   The state where the property
located.         PROP_ZIP   Zip code where the property is located.        
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.      
MM/DD/YYYY LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)        
BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was filed.      
MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE   The chapter under which the bankruptcy was
filed.         BANKRUPTCY_CASE_NBR   The case number assigned by the court to
the bankruptcy filing.         POST_PETITION_DUE_DATE   The payment due date
once the bankruptcy has been approved by the courts       MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.      
MM/DD/YYYY LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was Approved By The
Servicer       MM/DD/YYYY LOSS_MIT_TYPE   The Type Of Loss Mitigation Approved
For A Loan Such As;        

 



 

 

 

Column/Header Name   Description   Decimal  

Format

Comment

              LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation /Plan Is
Scheduled To End/Close       MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE   The Date The
Loss Mitigation Is Actually Completed       MM/DD/YYYY FRCLSR_APPROVED_DATE  
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.       MM/DD/YYYY ATTORNEY_REFERRAL_DATE   Date File Was
Referred To Attorney to Pursue Foreclosure       MM/DD/YYYY FIRST_LEGAL_DATE  
Notice of 1st legal filed by an Attorney in a Foreclosure Action      
MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE   The date by which a foreclosure sale is
expected to occur.       MM/DD/YYYY FRCLSR_SALE_DATE   The actual date of the
foreclosure sale.       MM/DD/YYYY FRCLSR_SALE_AMT   The amount a property sold
for at the foreclosure sale.   2   No commas(,) or dollar signs ($)
EVICTION_START_DATE   The date the servicer initiates eviction of the borrower.
      MM/DD/YYYY EVICTION_COMPLETED_DATE   The date the court revokes legal
possession of the property from the borrower.       MM/DD/YYYY LIST_PRICE   The
price at which an REO property is marketed.   2   No commas(,) or dollar signs
($) LIST_DATE   The date an REO property is listed at a particular price.      
MM/DD/YYYY OFFER_AMT   The dollar value of an offer for an REO property.   2  
No commas(,) or dollar signs ($) OFFER_DATE_TIME   The date an offer is received
by DA Admin or by the Servicer.       MM/DD/YYYY REO_CLOSING_DATE   The date the
REO sale of the property is scheduled to close.       MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale       MM/DD/YYYY OCCUPANT_CODE
  Classification of how the property is occupied.         PROP_CONDITION_CODE  
A code that indicates the condition of the property.        
PROP_INSPECTION_DATE   The date a property inspection is performed.      
MM/DD/YYYY APPRAISAL_DATE   The date the appraisal was done.       MM/DD/YYYY

  

 

 



 

Column/Header Name   Description   Decimal  

Format

Comment

              CURR_PROP_VAL   The current "as is" value of the property based on
brokers price opinion or appraisal.   2     REPAIRED_PROP_VAL   The amount the
property would be worth if repairs are completed pursuant to a broker's price
opinion or appraisal.   2     If applicable:             DELINQ_STATUS_CODE  
FNMA Code Describing Status of Loan         DELINQ_REASON_CODE   The
circumstances which caused a borrower to stop paying on a loan. Code indicates
the reason why the loan is in default for this cycle.        
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.       MM/DD/YYYY MI_CLAIM_AMT   Amount of Mortgage Insurance
Claim Filed       No commas(,) or dollar signs ($) MI_CLAIM_PAID_DATE   Date
Mortgage Insurance Company Disbursed Claim Payment       MM/DD/YYYY
MI_CLAIM_AMT_PAID   Amount Mortgage Insurance Company Paid On Claim   2   No
commas(,) or dollar signs ($) POOL_CLAIM_FILED_DATE   Date Claim Was Filed With
Pool Insurance Company       MM/DD/YYYY POOL_CLAIM_AMT   Amount of Claim Filed
With Pool Insurance Company   2   No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check Was Issued By The
Pool Insurer       MM/DD/YYYY POOL_CLAIM_AMT_PAID   Amount Paid On Claim By Pool
Insurance Company   2   No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE   Date FHA Part A Claim Was Filed With HUD      
MM/DD/YYYY FHA_PART_A_CLAIM_AMT   Amount of FHA Part A Claim Filed   2   No
commas(,) or dollar signs ($) FHA_PART_A_CLAIM_PAID_DATE   Date HUD Disbursed
Part A Claim Payment       MM/DD/YYYY FHA_PART_A_CLAIM_PAID_AMT   Amount HUD
Paid on Part A Claim   2   No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE   Date FHA Part B Claim Was Filed With HUD      
MM/DD/YYYY FHA_PART_B_CLAIM_AMT   Amount of FHA Part B Claim Filed   2   No
commas(,) or dollar signs ($)

 

 

 

 

Column/Header Name   Description   Decimal  

Format

Comment

              FHA_PART_B_CLAIM_PAID_DATE   Date HUD Disbursed Part B Claim
Payment       MM/DD/YYYY FHA_PART_B_CLAIM_PAID_AMT   Amount HUD Paid on Part B
Claim   2   No commas(,) or dollar signs ($) VA_CLAIM_FILED_DATE   Date VA Claim
Was Filed With the Veterans Admin       MM/DD/YYYY VA_CLAIM_PAID_DATE   Date
Veterans Admin. Disbursed VA Claim Payment       MM/DD/YYYY VA_CLAIM_PAID_AMT  
Amount Veterans Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY FRCLSR_BID_AMT   The foreclosure sale bid amount   11   No commas(,)
or dollar signs ($) FRCLSR_SALE_TYPE   The foreclosure sales results: REO, Third
Party, Conveyance to HUD/VA         REO_PROCEEDS   The net proceeds from the
sale of the REO property.       No commas(,) or dollar signs ($) BPO_DATE   The
date the BPO was done.         CURRENT_FICO   The current FICO score        
HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the Hazard
Insurance Company.   10   MM/DD/YYYY HAZARD_CLAIM_AMT   The amount of the Hazard
Insurance Claim filed.   11   No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company disbursed the
claim payment.   10   MM/DD/YYYY HAZARD_CLAIM_PAID_AMT   The amount the Hazard
Insurance Company paid on the claim.   11   No commas(,) or dollar signs ($)
ACTION_CODE   Indicates loan status       Number NOD_DATE           MM/DD/YYYY
NOI_DATE           MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE          
MM/DD/YYYY ACTUAL_PAYMENT_ PLAN_END_DATE             ACTUAL_REO_START_DATE      
    MM/DD/YYYY REO_SALES_PRICE           Number REALIZED_LOSS/GAIN   As defined
in the Servicing Agreement       Number

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:



  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer



 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency

Code

  Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

 

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

 

 

